Exhibit 10.1

MASTER REPURCHASE AGREEMENT

Dated as of August 19, 2016

Between:

PENNYMAC LOAN SERVICES, LLC, as Seller

and

JPMORGAN CHASE BANK, N.A., as Buyer

1.         Applicability

From time to time before the Termination Date, the Parties may enter into
transactions in which Seller agrees to transfer to JPMorgan Chase Bank, N.A.
(together with its successors and assigns, “Buyer”) Mortgage Loans (including
their Servicing Rights) on a servicing released basis against the transfer of
funds by Buyer, with a simultaneous agreement by Buyer to transfer to Seller
those Mortgage Loans (including the Servicing Rights to them) on a servicing
released basis at a date certain or on demand, against the transfer of funds by
Seller.  Each such transaction shall be referred to in this Agreement as a
“Transaction” and shall be governed by this Agreement.  Buyer shall have no
obligation to enter into any Transaction on or after the Termination Date, or to
enter into any Transaction under the Uncommitted Facility on or after the
Uncommitted Facility Termination Date.

2.         Definitions; Interpretation

(a)       Definitions.  As used in this Agreement and (unless otherwise defined
differently therein) in each other Transaction Document, the following terms
have these respective meanings.

“1934 Act” is defined in Section 27(a).

“Accounts” means, collectively, the Cash Pledge Account, the Funding Account and
the Operating Account, each of which is a deposit account held at Financial
Institution, all interest accrued on, additions to and proceeds of such deposit
accounts and all deposits, payment intangibles, financial assets and other
obligations of Financial Institution credited to or comprising a part of such
deposit accounts, whether they are demand deposit accounts, or certificated or
book entry certificates of deposit (whether negotiable or non-negotiable),
investment time deposits, savings accounts, money market accounts, transaction
accounts, time deposits, negotiable order of withdrawal accounts, share draft
accounts and whether they are evidenced or represented by instruments, general
intangibles, payment intangibles, chattel paper or otherwise, and all funds held
in or represented by any of the foregoing, and any successor accounts howsoever
styled or numbered and all deposit accounts established in renewal, extension or
increase or decrease of, or replacement or substitution for, any of the
foregoing; and all promissory notes, checks, cash, certificates of deposit,
passbooks, deposit receipts, instruments, certificates and other records from







--------------------------------------------------------------------------------

 



time to time representing or evidencing the deposit accounts described above and
any supporting obligations relating to any of the foregoing property.

“Act of Insolvency” means with respect to any Person (a) the commencement by
that Person as debtor of any case or proceeding under any bankruptcy,
insolvency, reorganization, liquidation, dissolution or similar law, or a
request by that Person for the appointment of a receiver, trustee, custodian or
similar official for that Person or any substantial part of its property;
(b) the commencement of any such case or proceeding against that Person, or
another’s seeking such appointment, or the filing against that Person of an
application for a protective decree that (i) is consented to or not timely
contested by that Person, or (ii) results in the entry of an order for relief,
such an appointment, the issuance of such a protective decree or the entry of an
order having similar effect, or (iii) is not dismissed within fifteen (15) days;
(c) the making by that Person of a general assignment for the benefit of
creditors; (d) the admission in writing by that Person that it is unable to pay
its debts as they become due, or the nonpayment of its debts generally as they
become due; or (e) the board of directors, managers, members or partners, as the
case may be, of that Person taking any action in furtherance of any of the
foregoing.

“Additional Purchased Mortgage Loans” means Mortgage Loans provided by Seller to
Buyer pursuant to Section 4(a).

“Adjusted LIBO Rate” is defined in the Side Letter.

“Advance Reimbursements”  means any MBS advances or protective advances due to
Subservicer under the terms of the Subservicing Agreement.

“Affiliate” means, as to (i) a specified Person (other than Seller or
Guarantor), any other Person (a) that directly or indirectly through one or more
intermediaries controls, is controlled by or is under common control with the
specified Person; (b) that is a director, manager, trustee, general partner or
executive officer of the specified Person or serves in a similar capacity in
respect of the specified Person; (c) that, directly or indirectly through one or
more intermediaries, is the beneficial owner of ten percent (10%) or more of any
class of equity securities of the specified Person or (d) of which the specified
Person is directly or indirectly the owner of ten percent (10%) or more of any
class of equity securities (or equivalent equity interests), (ii) Seller, PNMAC
and its Subsidiaries (other than Seller itself), and (iii) Guarantor, PNMAC and
its Subsidiaries (other than the Guarantor itself).  For the purposes of this
definition, “control” means the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise and the terms “controlling”, “controlled
by” and “under common control with” have meanings correlative to the meaning of
“control”.

“Aged Loan” means, on any day, a Purchased Mortgage Loan that is not a Freddie
Mac Small Balance Loan whose Purchase Date was more than sixty (60) days but not
more than seventy-five (75) days before that day.

“Agency” (and, with respect to two or more of the following, “Agencies”) means
FHA, Fannie Mae, Ginnie Mae, Freddie Mac, RHS or VA.





2

--------------------------------------------------------------------------------

 



“Agency Guidelines” means those requirements, standards, policies, procedures
and other guidance documents governing the Agencies’ respective standards and
requirements for their purchase or guaranty of residential mortgage loans, as
issued or adopted by the Agencies from time to time.

“Aggregate Purchase Price” means, at any time, the sum of the outstanding
balances of the Purchase Prices paid by Buyer for all Purchased Mortgage Loans
that are subject to outstanding Transactions.

“Agreement” means this Master Repurchase Agreement (including all supplemental
terms and conditions contained in its Exhibits and Schedules and the Side
Letter), as supplemented, amended or restated from time to time.

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to Seller or its Affiliates from time to time concerning or relating
to bribery or corruption.

“Anti-Money Laundering Laws” means federal, state and local anti-money
laundering laws, orders and regulations, including the USA Patriot Act of 2001,
the Bank Secrecy Act, OFAC regulations and applicable Executive Orders.

“Appraised Value Alternative” means with respect to (i) refinanced Mortgage
Loans underwritten with the use of the Fannie Mae direct underwriting system
with respect to which a property inspection waiver has been issued, (ii) Fannie
Mae “DU Refi” Mortgage Loans and (iii) Freddie Mac “Open Access” Mortgage Loans,
the value entered by Seller into Fannie Mae’s Desktop Underwriter or Freddie
Mac’s Loan Prospector system, as applicable.  In the case of FHA streamlined
Mortgage Loans, “Appraised Value Alternative” means the appraised value reported
in the FHA Connection system for the Mortgagor's previous loan that is being
refinanced by the subject Loan.

 “Approved Correspondent” means a third party Mortgage Loan originator with
which Seller currently has a written correspondent loan purchase agreement and
that is either (i) an entity listed on Schedule IV, as such schedule is updated
in electronic format from time to time by Buyer, in its reasonable discretion,
with written notice to Seller, or (ii) an entity that is acceptable to Buyer, as
indicated by Buyer to Seller in writing, for purposes of determining eligibility
for purchases from Seller of Mortgage Loans that such correspondent originates.

“Approved DU Jumbo Takeout Investor” means an Approved Takeout Investor that has
been specifically approved in writing by Buyer for purchases of DU Jumbo Loans.

“Approved Jumbo Takeout Investor” means an Approved Takeout Investor that has
been approved in writing by Buyer for purchases of Jumbo Loans.

“Approved Takeout Investor” means any of (i) Fannie Mae, Freddie Mac and the
other entities listed on Schedule I, as such schedule is updated from time to
time by Buyer, in its reasonable discretion, with written notice to Seller or
(ii) an entity that is acceptable to Buyer, as indicated by Buyer to Seller in
writing; provided that, notwithstanding the foregoing, any entity





3

--------------------------------------------------------------------------------

 



described in the foregoing clause (i) or (ii) that fails to perform any of its
obligations under any of its Takeout Commitments shall cease to be an Approved
Takeout Investor automatically upon such failure.

“Asset File” is defined in the Custodial Agreement.

“Asset Schedule” is defined in the Custodial Agreement.

“Asset Schedule and Exception Report” is defined in the Custodial Agreement.

“Assignment of Mortgage” means an assignment of the Mortgage, notice of transfer
or equivalent instrument in recordable form sufficient under the laws of the
jurisdiction wherein the related Mortgaged Property is located to effect the
transfer of the Mortgage to the party indicated therein.

“Attorney Bailee Letter” is defined in the Custodial Agreement.

“Authorized Signers” means each of the officers of Seller listed on Schedule II
or otherwise designated by the officer of Seller who is Seller’s administrator
with respect to Mortgage Finance Online, as such schedule may be updated by
Seller from time to time with prior written notice to Buyer.

“Available Warehouse Facilities” means, as the context requires, (i) the
aggregate amount at any time of used and unused available warehouse lines of
credit, purchase facilities, repurchase facilities, early purchase program
facilities and off-balance sheet funding facilities (whether committed or
uncommitted) to finance Mortgage Loans available to Seller at such time or (ii)
such warehouse lines of credit, purchase facilities, repurchase facilities,
early purchase program facilities and off-balance sheet funding facilities
themselves.

“Bailee Letter” is defined in the Custodial Agreement.

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C.
Section 101 et seq.), as amended by the Bankruptcy Reform Act and as further
amended from time to time, or any successor statute.

“Bankruptcy Reform Act” means the Bankruptcy Abuse Prevention and Consumer
Protection Act of 2005, effective as of October 17, 2005.

“Blanket Bond Required Endorsement” means endorsement of Seller’s mortgage
banker’s blanket bond insurance policy to (i) provide that for any loss
affecting Buyer’s interest, Buyer will be named on the loss payable draft as its
interest may appear and (ii) provide Buyer access to coverage under the theft of
secondary market institution’s money or collateral clause of  policy.

“Business Day” means a day (other than a Saturday or Sunday) when (i) banks in
Houston, Texas, Santa Ana, California and New York, New York are generally open
for commercial banking business and (ii) federal funds wire transfers can be
made.





4

--------------------------------------------------------------------------------

 



“Cash Equivalents” means any of the following: (a) marketable direct obligations
issued by, or unconditionally guaranteed by, the United States Government or
issued by any agency thereof and backed by the full faith and credit of the
United States, in each case maturing within three (3) months or less after the
date of the applicable financial statement reporting such amounts; (b)
certificates of deposit, time deposits or Eurodollar time deposits having
maturities of three (3) months or less after the date of the applicable
financial statement reporting such amounts, or overnight bank deposits, issued
by any well-capitalized commercial bank organized under the laws of the United
States or any state thereof having combined capital and surplus of not less than
Five Hundred Million Dollars ($500,000,000) and rated at least A-2 by S&P or P-2
by Moody’s; (c) repurchase obligations of any commercial bank satisfying the
requirements of clause (b) of this definition, having a term of not more than
seven (7) days with respect to securities issued or fully guaranteed or insured
by the United States Government; (d) commercial paper of a domestic issuer rated
at least P-1 and A-1 by Moody’s or S&P, respectively, and in either case
maturing within ninety (90) days after the day of acquisition: (e) securities
with maturities of ninety (90) days or less from the date of acquisition issued
or fully guaranteed by any state, commonwealth or territory of the United
States, by any political subdivision or taxing authority of any such state,
commonwealth or territory or by any foreign government, the securities of which
state, commonwealth, territory, political subdivision, taxing authority or
foreign government (as the case may be) are rated at least A+ by S&P or A1 by
Moody’s; (f) securities with maturities of ninety (90) days or less from the
date of acquisition backed by standby letters of credit issued by any commercial
bank satisfying the requirements of clause (b) of this definition or; (g) shares
of SEC Rule 2-a7 money market mutual funds rated AAA by Moody’s & S&P that have
a maturity of ninety (90) days or less or similar funds which invest exclusively
in assets satisfying the requirements of clauses (a) through (f) of this
definition.

“Cash Pledge Account” means the blocked Seller’s account (under the sole
dominion and control of Buyer) with JPM Chase styled as follows:

PennyMac Loan Services

JPMorgan Chase Secured Party

Cash Pledge Account

“CFPB” means the Consumer Financial Protection Bureau or any successor.

“Change in Control” means either of the following events (a) the acquisition by
any Person, or two or more Persons acting in concert, of beneficial ownership
(within the meaning of Rule 13d-3 of the Securities and Exchange Commission
under the Securities Exchange Act of 1934, as amended) of outstanding shares of
voting stock (or equivalent equity interests) of Seller or any Guarantor at any
time if after giving effect to such acquisition such Person or Persons owns
fifty percent (50%) or more of such outstanding voting stock (or equivalent
equity interests) or (b) PNMAC shall for any reason cease to own and control,
directly or indirectly, all of the outstanding equity interests of Seller.

“Change in Executive Management” means that, without Buyer’s prior written
consent, either Stanford Kurland or Anne McCallion shall cease for any reason
whatsoever, including death or disability, to be, and to continuously perform
the duties of, Chairman and Chief Executive Officer or Senior Managing Director
and Chief Financial Officer, respectively, of PennyMac





5

--------------------------------------------------------------------------------

 



Financial Services, Inc. and no successor satisfactory to Buyer, in its
reasonable judgment, shall have become, and shall have commenced to perform the
duties of Chairman and Chief Executive Officer or Senior Managing Director and
Chief Financial Officer, respectively, of Seller within ninety (90) days after
such cessation; provided that if any such satisfactory successor shall have been
so elected and shall have commenced performance of such duties within such
period, then the name of such successor or successors shall be deemed to have
been inserted in place of Stanford Kurland or Anne McCallion, as applicable, in
this definition.

“Change in Law” means (a) the adoption of a Requirement of Law after the date of
this Agreement, (b) any change in a Requirement of Law or (c) compliance by
Buyer (or by any applicable lending office of Buyer) with any Requirement of Law
made or issued after the date of this Agreement; provided that, notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all rules, regulations, guidelines and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, shall in each case be deemed to be a Change in Law regardless of
the date enacted, adopted, issued or implemented.

“Combined Loan-to-Value Ratio” or “CLTV” means, for each Mortgage Loan as of its
Purchase Date, a fraction (expressed as a percentage) having as its numerator
the sum of (i) the original principal amount of the Mortgage Note plus (ii) the
original principal amount of each other Mortgage Loan that is secured by a
junior Lien against the related Mortgaged Property, and as its denominator the
lesser of (x) the sales price of the related Mortgaged Property and (y) either
(as applicable) (1) the appraised value of the related Mortgaged Property
indicated in the appraisal obtained in connection with the Origination of such
Mortgage Loan if an appraisal is required by the relevant Agency Guidelines or
Approved Takeout Investor or (2) the value set forth in the Appraised Value
Alternative with respect to those Mortgage Loans for which an appraisal is not
required under the relevant Agency Guidelines.

“Completed Repurchase Advice” means with respect to any Purchased Mortgage Loan
repurchased, receipt by Buyer of:

(i) funds deposited into the Funding Account in an amount at least equal to (x)
the Repurchase Price of such Purchased Mortgage Loan minus (y) any unpaid Price
Differential to be paid by Seller on the next Remittance Date, and if a lesser
amount is deposited in the Funding Account, confirmation that funds in an amount
at least equal to such deficiency are on deposit in the Operating Account and
available for withdrawal by Buyer after taking into account all other payments
required to be made by Seller from the Operating Account;

(ii) confirmation from the related Approved Takeout Investor (or other purchaser
of such Mortgage Loan) in a form reasonably acceptable to Buyer, that the funds
so received in the Funding Account are for the purchase of that Purchased
Mortgage Loan; and

(iii) the Asset Schedule description of that Purchased Mortgage Loan, to enable
Buyer to identify the specific Mortgage Loan to be removed from the list of
Purchased Mortgage Loans subject to outstanding Transactions under this
Agreement.





6

--------------------------------------------------------------------------------

 



“Compliance Certificate” means a compliance certificate substantially in the
form of Exhibit C, completed, executed by the chief financial officer of Seller
and submitted to Buyer. 

“Confirmation” means a confirmation of Seller’s request to Buyer to enter into a
Transaction, substantially in the form of Exhibit A or such other form as Buyer
and Seller shall agree to use, completed as required by Section 3(a)  and
submitted to Buyer as “Step 3:  Validate Entry” on the “Warehouse Request” tab
of Mortgage Finance Online.

“Conventional Conforming Loan” means a Mortgage Loan that conforms to Agency
Guidelines.  The term Conventional Conforming Loan does not include a Mortgage
Loan that is a Government Loan or a Jumbo Loan.

“Co-op Corporation”, “Co-op Loan”, “Co-op Project”, “Co-op Shares” and “Co-op
Unit” are each defined in the Custodial Agreement.

 “Correspondent Loan” means a Conventional Conforming Loan or a Government Loan
originated by an Approved Correspondent and funded with the Approved
Correspondent’s own funds or funds provided by its warehouse or working capital
lender (and, for the avoidance of doubt, not “table funded” with funds provided
by Seller or an Affiliate of Seller).

“Credit File” means, with respect to a Mortgage Loan, all of the paper and
documents required to be maintained pursuant to the related Takeout Commitment
or the related Hedging Arrangement, as applicable, and all other papers and
records of whatever kind or description, whether developed or created by Seller
or others, required to Originate, document or service the Mortgage Loan.

“Custodial Agreement” means the Custodial Agreement dated on or about the date
of this Agreement among Buyer, Seller and Custodian, as supplemented, amended or
restated from time to time.

“Custodian” means Deutsche Bank National Trust Company, the Custodian under the
Custodial Agreement, and its successors.

“Debt” means, with respect to any Person, on any day (a) all indebtedness or
other obligations of such Person (and, if applicable, that Person’s
Subsidiaries, on a consolidated basis) that, in accordance with GAAP, should be
included in determining total liabilities as shown on the liabilities side of a
balance sheet of such Person at such date, and (b) all indebtedness or other
obligations of such Person (and, if applicable, that Person’s Subsidiaries, on a
consolidated basis) for borrowed money or for the deferred purchase price of
property or services; provided that, for purposes of this Agreement, there shall
be excluded from Debt on any day loan loss reserves, deferred taxes arising from
capitalized excess service fees, operating leases and Qualified Subordinated
Debt.

“Default” means any condition or event that, with the giving of notice or lapse
of time or both, would constitute an Event of Default.

“Defaulted Loan” means a Mortgage Loan (i) as to which any principal or interest
payment, escrow payment or part thereof, remains unpaid for thirty (30) days or
more from the





7

--------------------------------------------------------------------------------

 



original due date for such payment (whether or not Seller has allowed any grace
period or extended the due date thereof by any means), (ii) as to which another
material default has occurred and is continuing, (iii) as to which foreclosure
proceedings have commenced, (iv) as to which an Act of Insolvency has occurred
with respect to its Mortgagor or any cosigner, guarantor, endorser, surety,
assumptor or grantor, or (iv) that, consistent with Seller’s collection
policies, has been or should be written off as uncollectible in whole or in
part.

“Defective Mortgage Loan” means (i) a Mortgage Loan that is not an Eligible
Mortgage Loan or (ii) a Purchased Mortgage Loan in which Buyer does not have a
valid and perfected first priority security interest or that is not free and
clear of any other Lien.

“Delivered Mortgage Loan” is defined in the Custodial Agreement. 

“DTI” means the ratio of a Mortgagor’s recurring monthly debt obligations to his
or her gross monthly income.

“DU Jumbo Loan” means a Jumbo Loan underwritten by Seller pursuant to
underwriting authority delegated to Seller by an Approved DU Jumbo Takeout
Investor.

“Early Repurchase Date” is defined in Section 3(k)(ii).  

“Electronic Agent” is defined in the definition of “Electronic Tracking
Agreement”.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

“Electronic Tracking Agreement” means the Electronic Tracking Agreement dated on
or about the date hereof by and among Buyer, Seller, MERS and MERSCORP Holdings,
Inc. (the “Electronic Agent”), as supplemented, amended or restated from time to
time.

“Eligible Mortgage Loan” means, on any date of determination, a Mortgage Loan:

(i)        for which each of the applicable representations and warranties set
forth on Exhibit B-1 or Exhibit B-2, as applicable, is true and correct as of
such date of determination;

(ii)       that is either a Conventional Conforming Loan, a Government Loan, a
Jumbo Loan or a Freddie Mac Small Balance Loan;

(iii)      if a Correspondent Loan, whose Origination Date was no more than
sixty (60) days before the Purchase Date for the initial Transaction in which
that Mortgage Loan was purchased by Buyer;

(iv)      if not a Correspondent Loan, whose Origination Date was no more than
forty-five (45) days before the Purchase Date for the initial Transaction in
which that Mortgage Loan was purchased by Buyer;



8

--------------------------------------------------------------------------------

 



(v)       that is eligible for sale to an Approved Takeout Investor under its
Takeout Commitment, if any;

(vi)      that has a scheduled Repurchase Date not later than the following
number of days after the Purchase Date for the initial Transaction to which that
Mortgage Loan was subject:

Type of Mortgage Loan

Number of days

Aged Loan

75

Freddie Mac Small Balance Loan

45

Conventional Conforming Loan

60

Government Loan

60

Jumbo Loan

60

(vii)     that does not have a Combined Loan-to-Value Ratio in excess of (i) one
hundred five percent (105%) in the case of a Conventional Conforming Loan or a
Government Loan other than an RHS Loan, (ii) one hundred two and forty-one
thousandths percent (102.041%) in the case of an RHS Loan or (iii) in the case
of a Jumbo Loan the applicable maximum CLTV specified on Schedule III) (or, in
each case, such other percentage determined by Buyer in its reasonable
discretion and specified in a written notice from Buyer to Seller from time to
time) and, if its Loan-to-Value Ratio is in excess of eighty percent (80%) (or
such other percentage as may be determined by Buyer in its reasonable discretion
and specified in a written notice from Buyer to Seller from time to time), it
has private mortgage insurance in an amount required by the applicable Agency
Guidelines, unless pursuant to Agency Guidelines in existence at the time such
Mortgage Loan was originated, private mortgage insurance is not required for
such Mortgage Loan;

(viii)    whose Mortgagor has a FICO Score of at least 620 (or such other
minimum FICO Score as may be determined by Buyer in its sole discretion and
specified in a written notice from Buyer to Seller from time to time);

(ix)      whose Mortgage Loan Documents have not been amended or modified, any
term or condition of them waived, or any claim in respect of them or any related
rights settled or compromised except only such amendments, modifications,
waivers, settlements or compromises, if any, that (a) do not (1) affect the
amount or timing of any payment of principal or interest payable with respect to
such Purchased Mortgage Loan, (2) extend its scheduled maturity date, modify its
interest rate or constitute a cancellation or discharge of its outstanding
principal balance or (3) materially and adversely affect the liability of any
maker, guarantor or insurer or the security afforded by the real property,
furnishings, fixtures, or equipment securing the Purchased Mortgage Loan, (b)
have been approved by the insurer under the related private mortgage insurance
policy, if any, and by the title insurer under the related lender’s title
insurance policy, to the extent required to avoid affecting or impairing the
coverage of such policy or policies, and (c) are in accordance with accepted
servicing practices and the Agency Guidelines;

(x)       for which, on or before its Purchase Date, an Asset Schedule in which
it is listed has been delivered to Buyer and Custodian;



9

--------------------------------------------------------------------------------

 



(xi)      for which, if not a Wet Loan, a complete Asset File has been delivered
to Custodian on or before its Purchase Date and Buyer has received a Trust
Receipt that includes it;

(xii)     for which, if a Wet Loan:

(A)      on or before its Purchase Date, a written fraud detection report
acceptable to Buyer in its sole discretion has been delivered to Buyer; 

(B)      if requested by Buyer, all applicable items listed in clauses (i)
through (iii) of the definition of Loan Eligibility File have been delivered to
Buyer on or before its Purchase Date;

(C)      and if it is also a Jumbo Loan, the applicable items listed in clause
(xxi) of this definition of Eligible Mortgage Loan have been delivered to Buyer
on or before its Purchase Date; and

(D)      at or before its Wet Delivery Deadline, a complete Asset File has been
delivered to Custodian and Buyer has received a Trust Receipt that includes it;

(xiii)    if a Wet Loan, whose Purchase Price, when added to the sum of the
Purchase Prices of all other Wet Loans that are then subject to Transactions, is
less than or equal to (i) sixty percent (60%) (or such other percentage as may
be determined by Buyer in its sole discretion and specified in a written notice
from Buyer to Seller from time to time) of the Facility Amount on any day that
is one of the first five (5) or the last five (5) Business Days of any calendar
month or (ii) fifty percent (50%) (or such other percentage as may be determined
by Buyer in its sole discretion and specified in a written notice from Buyer to
Seller from time to time) of the Facility Amount on any other day;

(xiv)    that, if subject to a Takeout Commitment, (a) such Takeout Commitment
has not expired or been terminated or cancelled by the Approved Takeout Investor
and Seller is not in default under such Takeout Commitment, (b) such Mortgage
Loan has not been rejected or excluded for any reason (other than default by
Buyer) from the related Takeout Commitment by the Approved Takeout Investor;

(xv)     that, if subject to a Hedging Arrangement, is not subject to a Hedging
Arrangement that has expired or been cancelled by the Hedging Arrangement
counterparty or with respect to which Seller is in default or a termination
event has occurred;

(xvi)    if an RHS Loan, whose Purchase Price, when added to the sum of the
Purchase Prices of all other RHS Loans that are then subject to Transactions, is
less than or equal to twenty percent (20%) (or such other percentage as may be
determined by Buyer in its sole discretion and specified in a written notice
from Buyer to Seller from time to time) of the Facility Amount;

(xvii)   if a Second Home Loan or an Investor Loan, whose Purchase Price, when
added to the sum of the Purchase Prices of all Second Home Loans and Investor
Loans that are then subject to Transactions, is less than or equal to ten
percent (10%) (or such other percentage



10

--------------------------------------------------------------------------------

 



as may be determined by Buyer in its sole discretion and specified in a written
notice from Buyer to Seller from time to time) of the Facility Amount;

(xviii)  if a Freddie Mac Small Balance Loan, whose Purchase Price, when added
to the sum of the Purchase Prices of all other Freddie Mac Small Balance Loan
that are then subject to Transactions, is less than or equal to fifty percent
(50%) (or such other percentage as may be determined by Buyer in its sole
discretion and specified in a written notice from Buyer to any Seller from time
to time) of the Facility Amount;

(xix)    if an Aged Loan, whose Purchase Price, when added to the sum of the
Purchase Prices of all other Aged Loans that are then subject to Transactions,
is less than or equal to five percent (5%) (or such other percentage as may be
determined by Buyer in its sole discretion and specified in a written notice
from Buyer to any Seller from time to time) of the Facility Amount;

(xx)     if a Jumbo Loan, whose Purchase Price, when added to the sum of the
Purchase Prices of all other Jumbo Loans that are then subject to Transactions,
is less than or equal to twenty percent (20%) (or such other percentage as may
be determined by Buyer in its sole discretion and specified in a written notice
from Buyer to any Seller from time to time) of the Facility Amount;

(xxi)    if a Jumbo Loan, evidence satisfactory to Buyer in its reasonable
discretion that it is covered by a best efforts or mandatory takeout commitment
issued by an Approved Takeout Investor approved by Buyer for the purchase of
Jumbo Loans;

(xxii)   if and to the extent that Buyer elects by notice to Seller to review
and approve them, for which Buyer has approved the underwriting, the Takeout
Commitment and other related information;

(xxiii)  that is not a Mortgage Loan that Seller has failed to repurchase when
required by the terms of this Agreement;

(xxiv)  that is not a Mortgage Loan that was previously financed for Seller by
any other mortgage warehouse provider or other Person;

(xxv)   for which the related Mortgage Note has not been out of the possession
of Custodian pursuant to a Request for Release of Documents to Seller or any
Subservicer for more than ten (10) Business Days after the date of that Request
for Release of Documents;

(xxvi)  for which neither the related Mortgage Note nor the Mortgage has been
out of the possession of Custodian pursuant to a Bailee Letter for more than the
number of days specified in such Bailee Letter, or if such Bailee Letter does
not specify a time limit, for more than thirty (30) days after the related
Approved Takeout Investor’s scheduled purchase date; and

(xxvii) that is not a Defaulted Loan.





11

--------------------------------------------------------------------------------

 



“ERISA” means the Employee Retirement Income Security Act of 1974, all rules and
regulations promulgated thereunder and any successor statute, rules and
regulations, as amended from time to time.

“Event of Default” is defined in Section 12.

“Facility Amount” is defined in the Side Letter.

“Fannie Mae” means the Federal National Mortgage Association or any successor.

“FDIA” means the Federal Deposit Insurance Act, as amended from time to time.

“FDIC” means the Federal Deposit Insurance Corporation or any successor.

“FDICIA” means the Federal Deposit Insurance Corporation Improvement Act of
1991, as amended from time to time.

“FHA” means the Federal Housing Administration, a subdivision of HUD, or any
successor.  The term “FHA” is used interchangeably in this Agreement with the
term “HUD”.

“FICO Score” means, with respect to any Mortgagor, the statistical credit score
prepared by Fair Isaac Corporation, Experian Information Solutions, Inc.,
TransUnion LLC or such other Person as may be approved in writing by Buyer in
its sole discretion.

“Financial Institution” means JPM Chase in its capacity of the bank at which the
Accounts are held.

“Flood Laws” is defined in the definition of “Requirement(s) of Law”.

“Foreign Buyer” is defined in Section 11(f)(ii).

“Freddie Mac” means the Federal Home Loan Mortgage Corporation or any successor.

“Freddie Mac SBL Guidelines” means any and all rules, regulations, requirements
and guidelines of Freddie Mac applicable to Freddie Mac Small Balance Loans, as
the same may be amended from time to time, including the Freddie Mac Multifamily
Seller/Servicer Guide and the Small Balance Loan Addendum to the Freddie Mac
Multifamily Seller/Servicer Guide.  

“Freddie Mac Small Balance Loan” means a small balance mortgage loan providing
financing for the acquisition or refinance of conventional multifamily housing
with five (5) or more residential units that is eligible for delivery to Freddie
Mac under the terms of the Freddie Mac SBL Guidelines and that is covered by a
Freddie Mac Takeout Commitment.

“FTC Act” is defined in the definition of “Requirement(s) of Law”.





12

--------------------------------------------------------------------------------

 



“Funding Account” means the blocked Seller’s account (under the sole dominion
and control of Buyer) with JPM Chase styled as follows:

 

PennyMac Loan Services

JPMorgan Chase Secured Party

Funding Account

“GAAP” means generally accepted accounting principles in the United States of
America as set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
the statements and pronouncements of the Financial Accounting Standards Board,
or in statements and pronouncements of such other entity as may be approved by a
significant segment of the accounting profession.

“Ginnie Mae” means the Government National Mortgage Association or any
successor.

“GLB Act” means the Gramm-Leach-Bliley Act of 1999 (Public Law 106-102, 113 Stat
1338), as it may be amended from time to time.

“Government Loan” means a Mortgage Loan that is insured by the FHA or guaranteed
by the Department of Veterans Affairs or RHS.  The term “Government Loan” does
not include any Mortgage Loan that is a Conventional Conforming Loan or a Jumbo
Loan.

“Governmental Authority” means and includes the government of the United States
of America, any other nation or any political subdivision thereof, whether state
or local, and any agency, authority, instrumentality, regulatory body, central
bank or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government,
any governmental or quasi‑governmental department, commission, board, bureau or
instrumentality, any court, tribunal or arbitration panel, and, with respect to
any Person, any private body having regulatory jurisdiction over any Person or
its business or assets (including any insurance company or underwriter through
whom that Person has obtained insurance coverage).

“Guarantor” means and includes PNMAC and any Person who now or hereafter
executes a guaranty to support the obligations of Seller under this Agreement
and the other Transaction Documents.

“Guaranty” means and includes each guaranty executed by a Guarantor in favor of
Buyer, in each case, as supplemented, amended or restated from time to time.

“Hedging Arrangement” means any forward sales contract, forward trade contract,
interest rate swap agreement, interest rate cap agreement or other contract
pursuant to which Seller has protected itself from the consequences of a loss in
the value of its portfolio of Mortgage Assets because of changes in interest
rates or in the market value of mortgage loan assets.

“HUD” means the U.S. Department of Housing and Urban Development or any
successor department or agency.  The term “HUD” is used interchangeably in this
Agreement with the term “FHA”.





13

--------------------------------------------------------------------------------

 



“Impound Collection Account” means the deposit account designated as an escrow
or agency account held or to be established with JPM Chase, styled as follows:

Impound Collection Account for PennyMac Loan Services

“Income”  means, with respect to any Purchased Mortgage Loan, (i) all payments
of principal, payments of interest, cash collections, dividends, sale or
insurance proceeds and other cash proceeds received relating to the Purchased
Mortgage Loan and other Mortgage Assets, (ii) any other payments or proceeds
received in relation to the Purchased Mortgage Loan and other Mortgage Assets
(including any liquidation or foreclosure proceeds with respect to the Purchased
Mortgage Loan and payments under any guarantees or other contracts relating to
the Purchased Mortgage Loan) and (iii) all other “proceeds” as defined in
Section 9-102(64) of the UCC; provided that Income does not include any escrow
withholds or escrow payments for Property Charges.

“Income Collection Account” means the blocked Seller’s account (under the sole
dominion and control of Buyer) with JPM Chase styled as follows:

PennyMac Loan Services

JPMorgan Chase Secured Party

Income Collection Account

“Indemnified Party” is defined in Section 16(b).

“Interim Servicing Term” is defined in Section 13(a).

“Investor Loan” means a Conventional Conforming Loan secured by a single family
residence that is not occupied by the Mortgagor, which has been underwritten by
the Approved Takeout Investor who issued a Takeout Commitment that covers it and
whose underwriting, Takeout Commitment, appraisal and all related documentation
that Seller elects to review are approved by Seller.

“IRC” means the Internal Revenue Code of 1986, as amended from time to time and
any successor statute.

“IRS” means the United States Internal Revenue Service.

“JPM Chase” means JPMorgan Chase Bank, N.A., a national banking association, in
its individual capacity, and its successors and assigns.

“Jumbo Loan” means a Mortgage Loan that conforms to (i) all of the Agency
Guidelines’ requirements for a Conventional Conforming Loan except that its
original principal amount exceeds the maximum allowed by Agency Guidelines and
(ii) the maximum CLTV and minimum FICO Score criteria specified on Schedule III.

“Leverage Ratio” means the ratio of a Person’s Debt (including off balance sheet
financings) to its Tangible Net Worth.

“Lien” means any security interest, mortgage, deed of trust, charge, pledge,
hypothecation, assignment as security for an obligation, deposit arrangement as
security for an obligation, equity, encumbrance, lien (statutory or other),
preference, priority or other security agreement or





14

--------------------------------------------------------------------------------

 



preferential arrangement of any kind or nature whatsoever, including any
conditional sale or other title retention arrangement, any financing lease
arrangement having substantially the same economic effect as any of the
foregoing and the security interest evidenced or given notice of by the filing
of any financing statement under the UCC (other than any such financing
statement filed for informational purposes only) or comparable law of any
jurisdiction.

“Liquidity” means, at any time, Seller’s unencumbered and unrestricted cash and
Cash Equivalents (including the balance on deposit in the Cash Pledge Account,
but excluding any restricted cash or cash pledged to third parties) at such time
plus, with respect to any Purchased Mortgage Loans then subject to outstanding
Transactions, the excess, if any, of (x) the sum of the maximum Purchase Prices
available to Seller for such Purchased Mortgage Loans pursuant to the terms
hereof over (y) the Aggregate Purchase Price at such time.

“Litigation” means, as to any Person, any material action, lawsuit,
investigation, claim, proceeding, judgment, order, decree or resolution pending
or threatened against or affecting such Person or the business, operations,
properties or assets of such Person before, or by, any Governmental Authority.

“Loan Eligibility File” means, with respect to each Mortgage Loan, the following
documents:

(i)        if a Government Loan, a valid eligibility certification from VA, FHA
or RHS, as applicable;

(ii)       if applicable and requested by Buyer, evidence satisfactory to Buyer
that such Mortgage Loan is subject to a valid and binding Takeout Commitment;

(iii)      a copy of (1) the DU/DO/LP approval cover page, or (2) a copy of the
related underwriting approval from the Approved Takeout Investor or, (3) for a
Second Home Loan, a copy of the related valid eligibility certificate issued by
an Agency or, (4) for an RHS Loan, a copy of the related Conditional Commitment
for Single Family Housing Loan Guarantee 1980-18 and (5) such other documents
establishing the eligibility for purchase by the related Approved Takeout
Investor as Buyer may reasonably require and specify in a written notice given
to Seller from time to time;

(iv)      if a DU Jumbo Loan, evidence reasonably satisfactory to Buyer that the
appraisal of the related Mortgaged Property has been reviewed and accepted by an
Approved DU Jumbo Takeout Investor and that its underwriting has been internally
approved by Seller;

(v)       if, at any point in the future, (i) Buyer determines that the Truth in
Lending Act of 1968, as amended, requires Buyer, as a buyer under a residential
mortgage warehousing repurchase facility, to give notice letters to Mortgagors
setting forth the information regarding Buyer as a “new creditor” and the other
information specified in Section 404 of The Helping Families Save Their Homes
Act of 2009, as amended, and (ii) Buyer gives at least ten (10) Business Days’
written notice to Seller of Buyer’s election that, on a going forward basis,
Seller will be responsible for giving such notice letters (it being understood
and agreed that unless and until Buyer gives such notice to Seller, Buyer, and
not Seller, will be responsible for giving or



15

--------------------------------------------------------------------------------

 



having failed to give any such notice letters to Mortgagors), unless Buyer has
subsequently given Seller another written notice that such notice letters are no
longer required, the Asset File shall include a notice letter (x) in form and
substance reasonably acceptable to Buyer, delivered by Seller on behalf of Buyer
to the related Mortgagor, setting forth that information and (y) acknowledged in
writing by such Mortgagor; and

(vi)       such additional documents, if any, as shall be required by Buyer in
its reasonable discretion from time to time by written notice to Seller.

“Loan Level Representation” is defined in Section 12(a)(iii).

“Loan-to-Value Ratio” or “LTV” means, for each Mortgage Loan as of the related
Purchase Date, a fraction (expressed as a percentage) having as its numerator
the original principal amount of the Mortgage Note and as its denominator the
lesser of (x) the sales price of the related Mortgaged Property and (y) either
(1) the appraised value of the related Mortgaged Property indicated in the
appraisal obtained in connection with the Origination of such Mortgage Loan if
an appraisal is required by the relevant Agency Guidelines or Takeout Investor
or (2) the value set forth in the Appraised Value Alternative with respect to
those Mortgage Loans for which an appraisal is not required under the relevant
Agency Guidelines.

“Manufactured Home” means a single-family home constructed at a factory and
shipped in one or more sections to a housing site.

“Margin Amount” means at any time with respect to any Purchased Mortgage Loan,
the amount equal to (a) the applicable Margin Percentage for that Purchased
Mortgage Loan at that time multiplied by (b) the Market Value of that Purchased
Mortgage Loan at that time.

“Margin Deficit” is defined in Section 4(a).

“Margin Percentage” is defined in the Side Letter.

“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board of Governors of the Federal Reserve System as in effect from time to time.

“Market Value” means, at any time with respect to any Purchased Mortgage Loan,
its fair market value at such time as determined by Buyer in its sole
discretion.

“Material Adverse Effect” means any (i) material adverse effect upon the
validity, performance or enforceability of any Transaction Document,
(ii) material adverse effect on the reputation, properties, business, condition
or prospects, financial or otherwise, of Seller (and its Subsidiaries, on a
consolidated basis) or any Guarantor, (iii) material adverse effect upon the
ability of Seller to fulfill its obligations under this Agreement or the ability
of any Guarantor to fulfill its obligations under its Guaranty, or (iv) material
adverse effect on the value or salability of the Purchased Mortgage Loans
subject to this Agreement, taken as a whole, as determined in each case by Buyer
in Buyer’s sole good faith discretion.

“Materially False Representation” is defined in Section 12(a)(ii).





16

--------------------------------------------------------------------------------

 



“MBS” means a mortgage pass-through security, collateralized mortgage
obligation, real estate mortgage investment conduit or other security that (or,
as the context requires, securities each of which) is (i) either issued by
Seller and fully guaranteed by Ginnie Mae or issued and fully guaranteed as to
timely payment of interest and payment of principal by Fannie Mae or Freddie
Mac, (ii) provides for payment by its issuer to its holder of specified
principal installments and/or a fixed or floating rate of interest on the unpaid
balance and for all prepayments to be passed through to the holder, (iii) issued
in book-entry form and (iv) based on and backed by a Pool, in substantially the
principal amount and with substantially the other terms as specified with
respect to such MBS in the related Takeout Commitment.

“MERS” means Mortgage Electronic Registration Systems, Inc. and its successors
and assigns.

“MERS Designated Mortgage Loan” means a Mortgage Loan that satisfies the
definition of the term “MERS Designated Mortgage Loan” contained in the
Electronic Tracking Agreement.

“MERS® System” has the meaning given that term in the Electronic Tracking
Agreement.

“MIN” means the eighteen digit MERS Identification Number permanently assigned
to each MERS Designated Mortgage Loan.

“MOM Loan” means a MERS Designated Mortgage Loan that was registered on the
MERS® System at the time of its Origination and for which MERS appears as the
record mortgagee or beneficiary on the related Mortgage.

“Moody’s” means Moody’s Investors Service and any successor.

“More Favorable Agreement” is defined in Section 11(q).

“Mortgage” means a mortgage, deed of trust or other security instrument creating
a Lien on Mortgaged Property.

“Mortgage Assets” is defined in Section 6(a).

“Mortgage Finance Online” means the website maintained by Buyer and used by
Seller and Buyer to administer the Transactions, the notices and reporting
requirements contemplated by the Transaction Documents and other related
arrangements.

“Mortgage Loan” means a whole mortgage loan or Co-op Loan that is secured by a
Mortgage on residential real estate, and includes all of its Servicing Rights.

“Mortgage Loan Documents” means the Mortgage Note, the Mortgage (or, for Co-op
Loans, the Proprietary Lease, the Stock Certificate and the Recognition
Agreement) and all other documents evidencing, securing, guaranteeing or
otherwise related to a Mortgage Loan.





17

--------------------------------------------------------------------------------

 



“Mortgage Note” means the original executed promissory note or other primary
evidence of indebtedness of a Mortgagor on a Mortgage Loan.

“Mortgaged Property” means the residential real estate securing the Mortgage
Note, that shall be either (i) in the case of a Mortgage Loan that is not a
Co-op Loan, a fee simple estate in the real property located in any state of the
United States (including all buildings, improvements and fixtures thereon and
all additions, alterations and replacements made at any time with respect to the
foregoing) purchased with the proceeds of the Mortgage Loan or (ii) in the case
of a Co-op Loan, the Proprietary Lease and related Co-op Shares.

“Mortgagor” means the obligor on a Mortgage Note or the grantor or mortgagor on
a Mortgage, as the context requires.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Officer’s Certificate” means a certificate signed by a Responsible Officer of
Seller and delivered to Buyer.

“Operating Account” means the blocked Seller’s account (under the sole dominion
and control of Buyer) with JPM Chase styled as follows:

PennyMac Loan Services

JPMorgan Chase Secured Party

Operating Account

“Originate” or “Origination” means a Person’s actions in taking an application
for, underwriting or closing a Mortgage Loan.

“Origination Date” means the date of the Mortgage Note and the related Mortgage.

“Outstanding Principal Balance” of a Mortgage Loan means, at any time, the then
unpaid outstanding principal balance of such Mortgage Loan.

“Party” means each of Buyer and Seller.

“Person” means an individual, partnership, corporation (including a business
trust), joint-stock company, limited liability company, trust, unincorporated
association, joint venture, any Governmental Authority or other entity.

“Plans” is defined in Section 10(a)(xix).

“PNMAC” means Private National Mortgage Acceptance Company, LLC, of which Seller
is a wholly-owned Subsidiary.

“Post-Origination Period” means the period of time between a Mortgage Loan’s
Origination Date and its Repurchase Date.





18

--------------------------------------------------------------------------------

 



“Price Differential” means:

(i) with respect to any Purchased Mortgage Loan and for each month (or portion
thereof) during which it is subject to an outstanding Transaction, the sum of
the results of the following calculation for each day during that month (or
portion thereof):  the Pricing Rate for that Purchased Mortgage Loan on such day
multiplied by the outstanding Purchase Price for that Purchased Mortgage Loan on
such day divided by 360; and

(ii) with respect to any Transaction hereunder, for each month (or portion
thereof) during which that Transaction is outstanding, the sum of the results of
the following calculation for each day during that month (or portion
thereof):  the weighted average of the applicable Pricing Rates for all
Purchased Mortgage Loans subject to that Transaction on such day multiplied by
the sum of the outstanding Purchase Prices for all Purchased Mortgage Loans
subject to that Transaction on such day divided by 360.

“Pricing Rate” means, for any Purchased Mortgage Loan or Transaction, the per
annum percentage rate (or rates) to be applied to determine the Price
Differential, which rate (or rates) shall be determined in accordance with the
Side Letter.

“Prime Rate” means the rate of interest per annum announced from time to time by
Buyer as its prime rate.  The Prime Rate is a variable rate and each change in
the Prime Rate is effective from and including the date the change is announced
as being effective.  THE PRIME RATE IS A REFERENCE RATE AND MAY NOT BE BUYER’S
LOWEST RATE.

“Privacy Requirements” means (a) Title V of the GLB Act, (b) any applicable
federal regulations implementing such act codified at 12 CFR Parts 40, 216, 332
and 573, (c) any of the Interagency Guidelines Establishing Standards For
Safeguarding Customer Information codified at 12 CFR Parts 30, 168, 170, 208,
211, 225, 263, 308 and 364 that are applicable and (d) any other applicable
federal, state and local laws, rules, regulations and orders relating to the
privacy and security of Seller’s Customer Information, as such statutes and such
regulations, guidelines, laws, rules and orders (the “Safeguards Rules”) may be
amended from time to time.

“Property Charges” means all taxes, fees, assessments, water, sewer and
municipal charges (general or special) and all insurance premiums, leasehold
payments or ground rents.

“Proprietary Lease” is defined in the Custodial Agreement.

“Purchase Date” means the date with respect to each Transaction on which the
Mortgage Loans subject to such Transaction are transferred by Seller to Buyer
hereunder.

“Purchase Price” is defined in the Side Letter.

“Purchased Mortgage Loans” means, with respect to any Transaction, the Mortgage
Loans sold by Seller to Buyer in such Transaction (each of which sales shall be
on a servicing released basis), including any Additional Purchased Mortgage
Loans delivered pursuant to Section 4(a) and excluding any Purchased Mortgage
Loans repurchased by Seller or transferred to Seller.  Except where the context
requires otherwise, the term refers to all Purchased Mortgage Loans under all
outstanding Transactions.





19

--------------------------------------------------------------------------------

 



“Qualified Subordinated Debt” means, with respect to any Person, all unsecured
Debt of such Person, for borrowed money, that is, by its terms or by the terms
of a subordination agreement (which terms shall have been approved by Buyer), in
form and substance satisfactory to Buyer, effectively subordinated in right of
payment to all other present and future obligations and all indebtedness of such
Person, of every kind and character, owed to Buyer and which terms or
subordination agreement, as applicable, include, among other things, standstill
and blockage provisions approved by Buyer, restrictions on amendments without
the consent of Buyer, non-petition provisions and maturity date or dates for any
principal thereof at least 395 days after the date hereof.

“Recognition Agreement” is defined in the Custodial Agreement.

“Remittance Date” means the 15th day of each month, or if such day is not a
Business Day, the next succeeding Business Day.

“REO Property” means Mortgaged Property acquired by Seller through foreclosure
or deed in lieu of foreclosure.

“Repurchase Date” means, with respect to each Transaction, the date on which
Seller is required to repurchase (or the earlier date, if any, on which Seller
electively repurchases) from Buyer the Purchased Mortgage Loans that are subject
to that Transaction.  The Repurchase Date shall occur (i) for Transactions
terminable on a date certain, on the date specified in the Confirmation, (ii)
for Transactions terminable on demand, the earlier to occur of (a) the date
specified in Buyer’s demand or (b) the date specified in the Confirmation on
which Seller is required to repurchase the Purchased Mortgage Loans if no demand
is sooner made and (iii) for repurchases of Defective Mortgage Loans under
Section 3(k), the Early Repurchase Date; provided that in any case, the
Repurchase Date with respect to each Transaction shall occur no later than the
earlier of (1) the Termination Date and (2) (i) for each Aged Loan, seventy-five
(75) days after its Purchase Date or (ii) for each other type of Purchased
Mortgage Loan, sixty (60) days after its Purchase Date.

“Repurchase Price” means, for each Purchased Mortgage Loan on any day, the price
for which such Purchased Mortgage Loan is to be resold by Buyer to Seller upon
termination of the Transaction in which Buyer purchased it (including a
Transaction terminable on demand), which is (x) its Purchase Price minus (y) the
sum of all cash, if any, theretofore paid by Seller into the Operating Account
to cure the portion of any Margin Deficit that Buyer, using any reasonable
method of allocation, attributes to such Purchased Mortgage Loan plus (z) its
accrued and unpaid Price Differential on that day; provided that such accrued
Price Differential may be paid on a day other than the Repurchase Date in
accordance with the terms of this Agreement.

“Request for Documents Release” is defined in the Custodial Agreement.

“Required Amount” is defined in Section 5(b).

“Requirement(s) of Law” means any law, treaty, ordinance, decree, requirement,
order, judgment, rule, regulation or licensing requirement (or interpretation of
any of the foregoing) of any Governmental Authority having jurisdiction over
Buyer, Seller, Guarantor or any Approved





20

--------------------------------------------------------------------------------

 



Takeout Investor, any of their respective Subsidiaries or their respective
properties or any agreement by which any of them is bound, as the same may be
supplemented, amended, recodified or replaced from time to time, including:

· Equal Credit Opportunity Act and Regulation B promulgated thereunder;

· Fair Housing Act;

· Gramm-Leach-Bliley Act and Regulation P promulgated thereunder;

· Fair Credit Reporting Act and Regulation V promulgated thereunder;

· Home Mortgage Disclosure Act and Regulation C promulgated thereunder;

· Federal Unfair, Deceptive, or Abusive Acts or Practices laws (including
Section 5 of the Federal Trade Commission Act (the “FTC Act”));

· Truth In Lending Act and Regulation Z promulgated thereunder;

· Qualified Mortgage/Ability to Repay Rule;

· Real Estate Settlement Procedures Act and Regulation X promulgated thereunder;

· Home Ownership and Equity Protection Act and applicable portions of Regulation
Z promulgated thereunder;

· Electronic Fund Transfer Act and Regulation E promulgated thereunder;

· National Flood Insurance Act, Flood Disaster Protection Act of 1973, National
Flood Insurance Reform Act of 1994, Biggert-Waters Flood Insurance Act of 2012,
Homeowner Flood Insurance Affordability Act (the “Flood Laws”); 

· Servicemembers Civil Relief Act; 

· rules, regulations and guidelines promulgated under any of such statutes; and

· any applicable state or local equivalent or similar laws and regulations.

“Rescission” means the Mortgagor’s exercise of any right to rescind the related
Mortgage Note and related documents pursuant to applicable law.

“Request for Release of Documents” is defined in the Custodial Agreement.

“Responsible Officer” means, as to any Person, the chief executive officer or,
with respect to financial matters, the chief financial officer of such Person or
any other officer authorized to act on such officer’s behalf as demonstrated by
a certificate of corporate resolution or similar document and an incumbency
certificate delivered to Buyer.





21

--------------------------------------------------------------------------------

 



“RHS” means the Rural Housing Service of the Rural Development Agency of the
United States Department of Agriculture or any successor.

“RHS Loan” means a Government Loan guaranteed by RHS.

“Safeguards Rules” is defined in the definition of “Privacy Requirements”.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by OFAC or the U.S. Department of State.

“Sanctioned Country” means, at any time, a country, region or territory that is
then the subject or target of any Sanctions (at the time of this Agreement,
Cuba, Iran, North Korea, Sudan, Syria and Crimea).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) another Person owned or controlled by any such Person.

“Second Home Loan” means an Eligible Mortgage Loan that is a Conventional
Conforming Loan secured by a single family residence that is occupied by the
Mortgagor but is not the Mortgagor’s principal residence and whose underwriting,
Takeout Commitment, appraisal and all related documentation that Buyer elects to
review are approved by Buyer.

“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor.

“SEC” is defined in Section 27(a).

“Seller’s Accounts” means each of the Funding Account and the Operating Account.

“Seller’s Customer” means any natural person who has applied to Seller for a
financial product or service, has obtained any financial product or service from
Seller or has a Mortgage Loan that is serviced or subserviced by Seller.

“Seller’s Customer Information” means any information or records in any form
(written, electronic or otherwise) containing a Seller’s Customer’s personal
information or identity, including such Seller’s Customer’s name, address,
telephone number, loan number, loan payment history, delinquency status,
insurance carrier or payment information, tax amount or payment information and
the fact that such Seller’s Customer has a relationship with Seller.

“Servicing File” means with respect to each Mortgage Loan, all documents
relating to its servicing, which may consist of (i) copies of the documents
contained in the related Credit File and Loan Eligibility File, as applicable,
(ii) the credit documentation relating to the underwriting and closing of such
Mortgage Loan(s), (iii) copies of all related documents, correspondence, notes
and all other materials of any kind, (iv) copies of computer tapes, proof of
insurance coverage, insurance policies, appraisals, other closing documentation
and payment history records, (v) all





22

--------------------------------------------------------------------------------

 



other information or materials necessary or required to board such Mortgage Loan
onto the applicable servicing system and (vi) all other related documents
required to be delivered pursuant to any of the Transaction Documents.

“Servicing Records” means all servicing records created and/or maintained by
Seller in its capacity as interim servicer for Buyer with respect to a Purchased
Mortgage Loan, including any and all servicing agreements, files, documents,
records, databases, computer tapes, copies of computer tapes, proof of insurance
coverage, insurance policies, appraisals, other closing documentation, payment
history records and any other records relating to or evidencing its servicing.

“Servicing Rights” means all rights and interests of Seller or any other Person,
whether contractual, possessory or otherwise, to service, administer and collect
Income with respect to Mortgage Loans, and all rights incidental thereto.

“Settlement Agent” means a title company, title insurance agent, escrow company
or attorney that is acceptable to Buyer in its reasonable discretion and that is
(i) unaffiliated with Seller, (ii) a division, subsidiary, licensed agent or
authorized agent of a title insurance underwriter reasonably acceptable to Buyer
and (iii) insured against errors and omissions in such amounts and covering such
risks as are at all times customary for its business and with industry
standards, to which the proceeds of any purchase of a Mortgage Loan are to be
wired in accordance with local law and practice in the jurisdiction where such
Mortgage Loan is being Originated.

“Side Letter” means the letter agreement dated as of the date hereof between
Buyer and Seller, as supplemented, amended or restated from time to time.

“SIPA” is defined in Section 27(a).  

“Subservicer” is defined in Section 13(a)(ii).

“Subservicer Instruction Letter” means a letter agreement between Seller and
each Subservicer substantially in the form of Exhibit G or such other form as
shall be acceptable to Buyer.

“Subservicing Agreement” is defined in Section 13(a)(ii).

“Subsidiary” means any corporation, association or other business entity in
which more than fifty percent (50%) of the total voting power or shares of stock
(or equivalent equity interest) entitled to vote in the election of directors,
managers or trustees thereof is at the time owned or controlled, directly or
indirectly, by any Person or one or more of the other Subsidiaries of that
Person or a combination thereof.

“Successor Servicer” is defined in Section 13(e).

“Takeout Commitment” means, with respect to each Approved Takeout Investor, the
commitment to purchase a Purchased Mortgage Loan from Seller (i) pursuant to its
terms, (ii) in accordance with the eligibility requirements established by the
applicable Agency or other Approved Takeout Investor that must be satisfied by a
Mortgage Loan originator or acquirer to





23

--------------------------------------------------------------------------------

 



sell Mortgage Loans to the Approved Takeout Investor and (iii) that conforms to
the specifications that a Mortgage Loan must meet, and meets the requirements
that it must satisfy, to qualify, for the related Agency’s or other Approved
Takeout Investor’s applicable program of Mortgage Loan purchases, and that
specifies (a) the type of Purchased Mortgage Loan to be purchased, (b) a
purchase date or purchase deadline date and (c) a purchase price or the criteria
by which the purchase price will be determined.

“Takeout Value” means, (i) with respect to any Purchased Mortgage Loan subject
to a Takeout Commitment, the price that an Approved Takeout Investor has agreed
to pay Seller for such Purchased Mortgage Loan, and (ii) with respect to any
Purchased Mortgage Loan subject to a Hedging Arrangement, the weighted average
price of portfolio hedges or forward trades for Mortgage Loans subject to such
Hedging Arrangement.

“Tangible Net Worth” means, with respect to any Person on any day, the sum of
total shareholders’ or members’ equity in such Person (including capital stock
or member interests, additional paid-in capital and retained earnings, but
excluding treasury stock, if any), each as determined in accordance with GAAP on
a consolidated basis; provided that, for purposes of this definition, there
shall be excluded from assets the following:  the aggregate book value of all
intangible assets of such Person (as determined in accordance with GAAP),
including goodwill, trademarks, trade names, service marks, copyrights, patents,
licenses and franchises,  each to be determined in accordance with GAAP
consistent with those applied in the preparation of such Person’s financial
statements; advances or loans to shareholders or Affiliates, advances or loans
to employees (unless such advances are against future commissions) and any other
assets that would be deemed by Buyer to be unacceptable in calculating tangible
net worth.  For the avoidance of doubt, the aggregate book value of capitalized
mortgage servicing rights and excess capitalized servicing rights (as determined
in accordance with GAAP) shall be included.

“Termination Date” means the earliest of (i) the Business Day, if any, that
Seller designates as the Termination Date by written notice given to Buyer at
least sixty (60) days (or, if Section 8(d) is applicable, thirty (30) days)
before such date, (ii) if a Change in Executive Management has occurred, the
Business Day, if any, that Buyer designates as the Termination Date by written
notice given to Seller at least ninety (90) days before such date, (iii) the
date of declaration of the Termination Date pursuant to Section 12(b)(i) and
(iv) three hundred sixty-four (364) days after the date hereof.

“Third Party Originator” means any Person other than an employee of Seller or an
Approved Correspondent who solicits, procures, packages, processes or performs
any other Origination function with respect to a Mortgage Loan.

“TPO Loan” means a Mortgage Loan that has been solicited, procured, packaged,
processed or otherwise Originated by a Third Party Originator.

“Transaction” is defined in Section 1.

“Transaction Documents” means this Agreement (including all exhibits and
schedules attached hereto), the Side Letter, each Guaranty, each Confirmation,
the Custodial Agreement, the Electronic Tracking Agreement, each Takeout
Commitment, each Asset Schedule and Exception





24

--------------------------------------------------------------------------------

 



Report, Trust Receipt, Bailee Letter, Attorney Bailee Letter and Request for
Documents Release, and each deposit account agreement, other agreement, document
or instrument executed or delivered in connection with this Agreement or any
other Transaction Document, in each case as supplemented, amended, restated or
replaced from time to time.

“Transfer” is defined in Section 11(n).

“Trust Receipt” is defined in the Custodial Agreement.

“Uncommitted Facility” is defined in the Side Letter.

“Uncommitted Facility Termination Date” means the Business Day, if any, that
Buyer designates as the Uncommitted Facility Termination Date by written notice
given to Seller at least thirty (30) days before such date.

“UCC” means the Uniform Commercial Code, as amended from time to time, as in
effect in the relevant jurisdiction.

“VA” means the U.S. Department of Veterans Affairs or any successor department
or agency.

“Wet Funding” means the purchase by Buyer of a Mortgage Loan that is Originated
by Seller on the Purchase Date under escrow arrangements satisfactory to Buyer
pursuant to which Seller is permitted to use the Purchase Price proceeds to
close the Mortgage Loan before Custodian’s receipt of the complete Asset File.

“Wet Delivery Deadline” means, with respect to any Wet Loan, the sixth (6th)
Business Day following the Origination Date for such Wet Loan (counting the
Origination Date as the first Business Day), or such later Business Day as
Buyer, in its sole discretion, may specify from time to time.

“Wet Loan” means a Mortgage Loan that Seller is selling to Buyer on its
Origination Date and accordingly for which the completed Asset File will not
have been delivered to Custodian before funding of the related Purchase Price.

(b)       Interpretation.  Headings are for convenience only and do not affect
interpretation.  The following rules of this Section 2(b) apply unless the
context requires otherwise.  The singular includes the plural and conversely.  A
gender includes all genders.  Where a word or phrase is defined, its other
grammatical forms have a corresponding meaning.  Any capitalized term used in
the Side Letter and used, but not defined differently, in this Agreement has the
same meaning here as there.  A reference in this Agreement to a Section, Exhibit
or Schedule is, unless otherwise specified, a reference to a Section of, or an
Exhibit or Schedule to, this Agreement.  “Indorse” and correlative terms used in
the Uniform Commercial Code may be spelled with an initial “e” instead of
“i”.  A reference to a party to this Agreement or another agreement or document
includes the party’s successors and permitted substitutes or assigns.  A
reference to an agreement or document is to the agreement or document as
supplemented, amended, novated, restated or replaced, except to the extent
prohibited by any Transaction Document.  A reference to legislation or to a
provision of legislation includes a modification or re-enactment of it, a
legislative provision substituted for



25

--------------------------------------------------------------------------------

 



it and a regulation or statutory instrument issued under it.  A reference to
writing includes a facsimile or electronic transmission and any other means that
permits the recipient to reproduce words in a tangible and visible
form.  Delivery of an executed counterpart of a signature page of this Agreement
or any other Transaction Document by telecopy, emailed pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement.  The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any  document to be signed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall have the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act or any other similar state laws based on the Uniform
Electronic Transactions Act.  A reference to conduct includes an omission,
statement or undertaking, whether or not in writing.  An Event of Default exists
until it has been waived in writing by the appropriate Person or Persons or has
been timely cured.  The words “hereof”, “herein”, “hereunder” and similar words
refer to this Agreement as a whole and not to any particular provision of this
Agreement.  The term “including” and correlative terms are not limiting and mean
“including without limitation”, whether or not that phrase is stated.  In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including”, the words “to” and “until” each mean
“to but excluding”, and the word “through” means “to and including”.  If a day
for payment or performance specified by, or determined in accordance with, the
provisions of this Agreement is not a Business Day, then the payment or
performance will instead be due on the Business Day next following that
day.  This Agreement may use several different limitations, tests or
measurements to regulate the same or similar matters; all such limitations,
tests and measurements are cumulative and each shall be performed in accordance
with its terms.  Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided that, if either Seller or Buyer gives notice
to the other of them that it requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the effective date of this
Agreement in GAAP or in its application on the operation of such provision,
whether any such notice is given before or after such change in GAAP or in its
application, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.  Unless otherwise specifically provided, all accounting
calculations shall be made on an unconsolidated basis.  Except where otherwise
provided in this Agreement, references herein to “fiscal year” and “fiscal
quarter” refer to such fiscal periods of the Seller.  Except where otherwise
provided in this Agreement, any calculation, determination, statement or
certificate by the Buyer or an authorized officer of the Buyer or any of its
Affiliates provided for in this Agreement that is made in good faith and in the
manner provided for in this Agreement shall be conclusive and binding on the
parties in the absence of manifest error.  A reference to an agreement includes
a security agreement, guarantee, agreement or legally enforceable arrangement,
whether or not in writing.  A reference to a document includes an agreement (as
so defined) in writing or a certificate, notice, instrument or document or any
information recorded on a computer drive or other electronic media form.  Where
Seller is required by this Agreement to provide any document to Buyer (other



26

--------------------------------------------------------------------------------

 



than this Agreement including its exhibits and schedules, the Side Letter, the
Electronic Tracking Agreement, the Guaranty and their supporting secretary’s or
company certificates, hard copies of each of which shall be provided to Buyer),
such document shall be provided in electronic form unless Buyer requests that it
be provided in hard copy form, in which event Seller will provide it in hard
copy form.  This Agreement and the other Transaction Documents are the result of
negotiations between Buyer and Seller (and Seller’s related parties) and are the
product of all parties.  In the interpretation of this Agreement and the other
Transaction Documents, no rule of construction shall apply to disadvantage one
party on the ground that such party originated, proposed, presented or was
involved in the preparation of any particular provision of this Agreement or of
any other Transaction, or of  this Agreement or such other Transaction Document
itself.  Seller and Buyer may be party to other mutual agreements and nothing in
this Agreement shall be construed to restrict or limit any right or remedy under
any such other  agreement, and nothing in any such other agreement shall be
construed to restrict or limit any right or remedy under this Agreement, except
to the extent, if any, specifically provided herein or therein.  Except where
otherwise expressly stated, the Buyer may (i) give or withhold, or give
conditionally, approvals and consents, (ii) be satisfied or unsatisfied, and
(iii) form opinions and make determinations, in each case in Buyer’s sole and
absolute discretion.  A reference to “good faith” means good faith as defined in
§1-201(20) of the UCC as in effect in the State of New York.  Any requirement of
good faith, reasonableness, discretion or judgment by Buyer shall not be
construed to require Buyer to request or await receipt of information or
documentation not immediately available from or with respect to Seller or any
other Person or the Purchased Mortgage Loans themselves.  Buyer may waive, relax
or strictly enforce any applicable deadline at any time and to such extent as
Buyer shall elect, and no waiver or relaxation of any deadline shall be
applicable to any other instance or application of that deadline or any other
deadline, and no such waiver or relaxation, no matter how often made or given,
shall be evidence of or establish a custom or course of dealing different from
the express provisions and requirements of this Agreement.

3.         Initiation; Confirmations; Termination

(a)       Initiation.  Any agreement to enter into a Transaction shall be made
in writing at the initiation of Seller through Mortgage Finance Online before
the Termination Date.  If Seller desires to enter into a Transaction, Seller
shall deliver to Buyer no earlier than three (3) Business Days before, and no
later than 4:00 p.m. (Eastern time) on, the proposed Purchase Date, a request
for Buyer to purchase an amount of  Eligible Mortgage Loans on such Purchase
Date.  All such purchases shall be on a servicing released basis and shall
include the Servicing Rights with respect to such Eligible Mortgage Loan.  Such
request shall state the Purchase Price and include a completed Confirmation with
an attached Asset Schedule listing the Mortgage Loans that Seller proposes to
sell to Buyer, for Buyer to issue to confirm Buyer’s acceptance of the proposed
Transaction.

(b)       Purchase by Buyer.  Subject to the terms of the Side Letter and
satisfaction of the conditions precedent set forth in this Section 3 and in
Section 7, on the requested Purchase Date for each Transaction, Buyer shall
transfer to Seller or its designee — for a newly Originated Eligible Mortgage
Loan, by transferring funds to the designated Settlement Agent — an amount equal
to the Purchase Price for purchase of each Eligible Mortgage Loan that is the
subject of such Transaction on that Purchase Date, less any amounts to be netted
against such Purchase Price in accordance with the Transaction terms.  The
transfer of funds to the Settlement Agent to be used



27

--------------------------------------------------------------------------------

 



to fund the Mortgage Loan, and if applicable, the netting of amounts for value,
on the Purchase Date for any Transaction will constitute full payment by Buyer
of the Purchase Price for such Mortgage Loan.  Within five (5) Business Days
following the Purchase Date, Seller shall (i) take such steps as are necessary
and appropriate to effect the transfer to Buyer on the MERS® System of the
Purchased Mortgage Loans so purchased, and to cause Buyer to be designated as
“Interim Funder” on the MERS® System with respect to each such Purchased
Mortgage Loan and (ii) in the case of a Wet Funding, deliver all remaining items
of the related Asset File to Custodian.  Notwithstanding anything to the
contrary in this Agreement or any other Transaction Document, Buyer shall have
no obligation to enter into any Transaction on or after the Termination Date or
to enter into any Transaction under the Uncommitted Facility on or after the
Uncommitted Facility Termination Date.  Seller may (i) initially request less
than one hundred percent (100%) of the Purchase Price for any one or more
Purchased Mortgage Loans, (ii) repay part of the Purchase Price therefor to
Buyer or (iii) both, and may subsequently request that Buyer fund (or re-fund)
the balance of the Purchase Price to Seller, and in either case so long as both
(x) no Default or Event of Default has occurred and is continuing, and (y) Buyer
would be committed to fund (or re-fund) such balance if it were a new
Transaction, Buyer will fund (or re-fund) so much of such balance as Seller
shall request.

(c)       Confirmations.  The Confirmation for each Transaction shall
(i) include the Asset Schedule with respect to the Mortgage Loans subject to
such Transaction, (ii) identify Buyer and Seller and (iii) specify (A) the
Purchase Date, (B) the Purchase Price, (C) the Repurchase Date, (D) the Pricing
Rates applicable to the Transaction and (E) any additional terms or conditions
of the Transaction mutually agreeable to Buyer and Seller.  In the event of any
conflict between the terms of a Confirmation that has been affirmatively
accepted by Buyer and this Agreement, such accepted Confirmation shall prevail.

(d)       Failed Fundings.  Seller agrees to report to Buyer by facsimile
transmission or electronic mail as soon as practicable, but in no event later
than one (1) Business Day after each Purchase Date, any Mortgage Loans that
failed to be funded to the related Mortgagor, otherwise failed to close for any
reason or failed to be purchased hereunder.  Seller further agrees to
(i) return, or cause the Settlement Agent to return, to the Funding Account, for
refunding to Buyer, the portion of the Purchase Price allocable to such Mortgage
Loans as soon as practicable, but in no event later than one (1) Business Day
after the related Purchase Date, and (ii) indemnify Buyer for any out-of-pocket
loss, cost or expense reasonably incurred by Buyer as a result of the failure of
such Mortgage Loans to close or to be delivered to Buyer.

(e)       Accrual and Payment of Price Differential.  The Price Differential for
each Transaction shall accrue during the period commencing on (and including)
the day when the Purchase Price is transferred into the Funding Account (or
otherwise paid to Seller) for such Transaction and ending on (but excluding) the
day when the Repurchase Price is paid to Buyer.  Accrued Price Differential for
each Purchased Mortgage Loan shall be due and payable (i) on each Remittance
Date and (ii) when any Event of Default has occurred and is continuing, on
demand.

(f)       Repurchase Required.  Seller shall repurchase from Buyer Purchased
Mortgage Loans conveyed to Buyer on or before each related scheduled Repurchase
Date and may electively sooner repurchase Purchased Mortgage Loans.  Each
obligation to repurchase exists without regard to any prior or intervening
liquidation or foreclosure with respect to any Purchased Mortgage Loan. 



28

--------------------------------------------------------------------------------

 



Seller is obligated to obtain the Purchased Mortgage Loans from Custodian at
Seller’s expense on the related Repurchase Date.

(g)       Termination of Transaction by Repurchase; Transfer of Repurchased
Mortgage Loans.  On the Repurchase Date, termination of the Transaction will be
effected by resale by Buyer to Seller or its designee of the Purchased Mortgage
Loans on a servicing released basis against Seller’s submission to Buyer of a
Completed Repurchase Advice, all in form and substance satisfactory to
Buyer.  After receipt of the payment of the Repurchase Price from Seller, Buyer
shall transfer such Purchased Mortgage Loans to Seller or its designee and
Custodian shall deliver to Seller or its designee all such Mortgage Loan
Documents that were previously delivered to Custodian and take such steps as are
necessary and appropriate to effect the transfer of the Purchased Mortgage Loan
to Seller or its designee on the MERS® System.  All such transfers to Seller or
its designee are and shall be without recourse and without any of the transfer
warranties of UCC §3-417 or other warranty, express or implied.

(h)       No Obligation to Transfer Purchased Mortgage Loans after Buyer’s
Section 12(d) Election.  Notwithstanding the foregoing or any other provision to
the contrary in this Agreement or any other Transaction Document, Buyer shall
not be obligated to transfer any Purchased Mortgage Loans to Seller or any
designee of Seller if, pursuant to Section 12(d) after an Event of Default,
Buyer has elected either to sell them or to give Seller credit for them.

(i)        Completed Repurchase Advice.  If Buyer receives the Completed
Repurchase Advice with respect to a Purchased Mortgage Loan at or before 4:00
p.m. (Eastern time) on any Business Day, then the Repurchase Date for that
Purchased Mortgage Loan will be that same day.  If Buyer receives the Completed
Repurchase Advice with respect to any Purchased Mortgage Loan after 4:00 p.m.
(Eastern time) on any Business Day, then the Repurchase Date for that Purchased
Mortgage Loan will be the next Business Day.  In connection with any repurchase
pursuant to a Completed Repurchase Advice, Buyer will debit the Funding Account
and the Operating Account, if applicable, for the amount of the Repurchase Price
(less any amount of Price Differential to be paid on the next Remittance
Date).  Without limiting Seller’s obligations hereunder, at any time after the
occurrence and during the continuance of a Default or an Event of Default,
except for repurchases of individual Mortgage Loans or pools of Mortgage Loans
being sold to Approved Takeout Investors, Seller shall not be permitted to
repurchase less than all of the Purchased Mortgage Loans without the prior
written consent of Buyer, which may be granted or withheld in Buyer’s sole
discretion.

(j)        Reliance.  With respect to any Transaction, Buyer may conclusively
rely upon, and shall incur no liability to Seller in acting upon, any request or
other communication that Buyer reasonably believes to have been given or made by
a Person authorized to enter into a Transaction on Seller’s behalf.

(k)       Defective Mortgage Loans.

(i)       If, after Buyer purchases a Mortgage Loan, Buyer determines or
receives notice (whether from Seller or otherwise) that a Purchased Mortgage
Loan is (or has become) a Defective Mortgage Loan, Buyer shall promptly notify
Seller, and Seller shall repurchase such



29

--------------------------------------------------------------------------------

 



Purchased Mortgage Loan at the Repurchase Price on the Early Repurchase Date (as
such term is defined below).

(ii)      If Seller becomes obligated to repurchase a Mortgage Loan pursuant to
Section 3(k)(i), Buyer shall promptly give Seller notice of such repurchase
obligation and a calculation of the Repurchase Price therefor.  On the same day
Seller receives such notice if given at or before 10:00 a.m. (Eastern time) or
on the next Business Day if such notice is given after 10:00 a.m. (such day, the
“Early Repurchase Date”), Seller shall repurchase the Defective Mortgage Loan by
paying Buyer the Repurchase Price therefor, and shall submit a Completed
Repurchase Advice.  Buyer is authorized to charge any of Seller’s Accounts for
such amount unless the Parties have agreed in writing to a different method of
payment and Seller has paid such amount by such agreed method.  If Seller’s
Accounts do not contain sufficient funds to pay in full the amount due Buyer
under this Section 3(k)(ii), or if the amount due is not paid by any applicable
alternative method of payment previously agreed to by the Parties, Seller shall
promptly deposit funds in the Operating Account sufficient to pay such amount
due Buyer and notify Buyer of such deposit.  After receipt of the payment of the
Repurchase Price therefor from Seller, Buyer shall transfer such Purchased
Mortgage Loans to Seller or its designee and deliver, or cause to be delivered,
to Seller or such designee all documents for the Mortgage Loan previously
delivered to Buyer and take such steps as are necessary and appropriate to
effect the transfer of the Purchased Mortgage Loan to Seller on the MERS®
System.

4.         Margin Maintenance

(a)       Margin Deficit.  If at any time the sum of the Margin Amounts of all
Purchased Mortgage Loans then subject to Transactions is less than the sum of
their Repurchase Prices, a margin deficit (“Margin Deficit”) will exist and
Buyer, by notice to Seller (a “Margin Call”), may require Seller to transfer to
Buyer (x) cash, or (y) if Buyer is willing to accept them in lieu of cash,
additional Eligible Mortgage Loans reasonably acceptable to Buyer (“Additional
Purchased Mortgage Loans”), or (z) a combination, to the extent (if any)
acceptable to Buyer, of cash and Additional Purchased Mortgage Loans, so that
immediately after such transfer(s) the sum of (i) such cash, if any, so
transferred to Buyer plus (ii) the aggregate of the Margin Amounts of all
Purchased Mortgage Loans for all Transactions outstanding at that time,
including any such Additional Purchased Mortgage Loans, will be at least equal
to the sum of the Repurchase Prices of all Purchased Mortgage Loans then subject
to outstanding Transactions.

(b)       Margin Maintenance.  If the notice to be given by Buyer to Seller
under Section 4(a) is given at or before 10:00 a.m. (Eastern time) on a Business
Day, Seller shall transfer cash and/or, if acceptable to Buyer, Additional
Purchased Mortgage Loans to Buyer before 6:00 p.m. (Eastern time) on the date of
such notice, and if such notice is given after 10:00 a.m. (Eastern time), Seller
shall transfer such cash and/or Additional Purchased Mortgage Loans before
1:00 p.m. (Eastern time) on the Business Day following the date of such
notice.  All cash required to be delivered to Buyer pursuant to this Section
4(b) shall be deposited by Seller into the Operating Account and, provided that
no Event of Default has occurred and is continuing, shall be held by Buyer in
the Operating Account as security for the Obligations or, at Buyer’s option,
applied by Buyer to reduce pro rata the Repurchase Prices of all Purchased
Mortgage Loans that are then subject to outstanding Transactions.  Following the
occurrence and during the continuance of any Event of Default, any such cash may
be applied to reduce the Repurchase Price of such Purchased Mortgage Loans as



30

--------------------------------------------------------------------------------

 



Buyer shall select, with the amount to be applied to the Repurchase Price of any
particular Purchased Mortgage Loan to be determined by Buyer, using such
reasonable method of allocation as Buyer shall elect in its sole discretion at
the time.  Buyer’s election, in its sole and absolute discretion, not to make a
Margin Call at any time there is a Margin Deficit shall not in any way limit or
impair its right to make a Margin Call at any other time a Margin Deficit exists
(or still exists).

(c)       Margin Excess.  If on any day after Seller has transferred cash or
Additional Purchased Mortgage Loans to Buyer pursuant to Section 4(b), the sum
of (i) the cash paid to Buyer and (ii) the aggregate of the Margin Amounts of
all Purchased Mortgage Loans for all Transactions at that time, including any
such Additional Purchased Mortgage Loans, exceeds the Aggregate Purchase Price,
then at the request of Seller, Buyer shall return a portion of the cash or
Additional Purchased Mortgage Loans to Seller so that the remaining sum of (i)
and (ii) does not exceed the Aggregate Purchase Price; provided that the sum of
the cash plus the value of Additional Purchased Mortgage Loans returned shall be
strictly limited to an amount, after the return of which, no Margin Deficit will
exist.

(d)       Market Value Determinations.  Buyer may determine the Market Value of
any or all Purchased Mortgage Loans from time to time and with such frequency
(which, for the avoidance of doubt, may be daily), and taking into consideration
such factors, as it may elect in its sole good faith discretion, including
current market conditions and the fact that the Purchased Mortgage Loans may be
sold or otherwise disposed of under circumstances where Seller is in default
under this Agreement; provided that a Market Value of zero shall be assigned to
any Purchased Mortgage Loan that, at the time of determination, is not an
Eligible Mortgage Loan.  Buyer’s determination of Market Value of Purchased
Mortgage Loans will be made using Buyer’s customary methods for determining the
price of comparable mortgage loans under the market conditions and Seller’s
status prevailing at the time of determination, will not be equivalent to a
determination of the fair market value of the Purchased Mortgage Loans made by
obtaining competing bids under circumstances where the bidders have adequate
opportunity to perform customary mortgage loan and servicing due diligence and,
if (1) any Default or Event of Default has occurred and is continuing, (2) Buyer
in good faith believes that a secondary market Mortgage Loan purchaser would
materially discount the likelihood of realization on any of Seller’s Mortgage
Loan transfer warranties or (3) the market for comparable Mortgage Loans is
illiquid or otherwise disorderly at the time, such determination will not be
equivalent to a determination by Buyer of the Market Value of the Purchased
Mortgage Loans made when, as applicable in the circumstances, (A) the
originator/servicer is not in default, (B) the likelihood of realization on
Seller’s transfer warranties is not materially discounted and/or (C) the market
for comparable Mortgage Loans is not illiquid or otherwise disorderly.  Buyer’s
good faith determination of Market Value shall be conclusive upon the Parties.

5.         Accounts; Income Payments

(a)       Accounts.  Seller agrees to establish or cause to be established (i)
each of the Accounts at Financial Institution on or before the date hereof and
(ii) the Impound Collection Account and the Income Collection Account if and
when required by Buyer for the purposes of Sections 12(b)(iii) and/or
12(b)(iv).  Seller’s taxpayer identification number will be designated as the
taxpayer identification number for each Account, the Impound Collection Account
and the



31

--------------------------------------------------------------------------------

 



Income Collection Account, and Seller shall be responsible for reporting and
paying taxes on any income earned with respect to the Accounts, the Impound
Collection Account and the Income Collection Account.  Each such deposit account
shall be under the sole dominion and control of Buyer, and Seller agrees that
(i) Seller shall have no right or authority to withdraw or otherwise give any
directions with respect to any of such deposit accounts or the disposition of
any funds held in such deposit accounts; provided that Seller may cause amounts
to be deposited into any such deposit account at any time, and (ii) Financial
Institution may comply with instructions originated by Buyer directing
disposition of the funds in such deposit accounts without further consent of
Seller.  Only employees of Buyer shall be signers with respect to such deposit
accounts.  Pursuant to Section 6, Seller has pledged, assigned, transferred and
granted a security interest to Buyer in the Accounts in which Seller has rights
or power to transfer rights and all such deposit accounts in which Seller later
acquires ownership, other rights or the power to transfer rights.  Seller and
Buyer hereby agree that Buyer has “control” of such deposit accounts within the
meaning of Section 9-104 of the UCC.  Any provision hereof to the contrary
notwithstanding and for the avoidance of doubt, Seller agrees and acknowledges
that Buyer is not required to return to Seller funds on deposit in an Account or
the Income Collection Account if any amounts are owed hereunder to Buyer by
Seller.

(b)       Cash Pledge Account.  On or before the date hereof, Seller shall
deposit an amount equal to twenty-five basis points (0.25%) of the Facility
Amount (the “Required Amount”) into the Cash Pledge Account.  Seller shall cause
an amount not less than the Required Amount to be on deposit in the Cash Pledge
Account at all times.  If on any Remittance Date, the amount on deposit in the
Cash Pledge Account is greater than the Required Amount, provided that no
Default or Event of Default has occurred and is continuing, upon Seller’s
request such excess will be disbursed to Seller on such Remittance Date after
application by Buyer to the payment of any amounts owing by Seller to Buyer on
such date.  At any time after the occurrence and during the continuance of an
Event of Default, Buyer, in its sole discretion, may apply the amounts on
deposit in the Cash Pledge Account in accordance with the provisions of Section
5(f).

(c)       Funding Account.  The Funding Account shall be used for fundings of
the Purchase Price and the Repurchase Price with respect to each Purchased
Mortgage Loan in accordance with Section 3.  Seller shall cause all amounts to
be paid in respect of the Takeout Commitments to be remitted by the Approved
Takeout Investors directly to the Funding Account without any requirement for
any notice to or consent of Seller.  On each Repurchase Date that occurs
pursuant to Section 3(f) with respect to any Purchased Mortgage Loan, Buyer will
apply the applicable amounts on deposit in the Funding Account to the unpaid
Repurchase Price due to Buyer for such Purchased Mortgage Loan and, unless an
Event of Default has occurred and is continuing, Buyer will transfer the
remaining balance, if any, in the Funding Account to the Operating Account.  At
any time after the occurrence and during the continuance of an Event of Default,
Buyer, in its sole discretion, may apply the amounts on deposit in the Funding
Account in accordance with the provisions of Section 5(f).

(d)       Operating Account.

(i)       The Operating Account shall be used for the purposes of (1) Seller’s
payment of Price Differential and any other amounts owing to Buyer under this
Agreement, the Side Letter or any other Transaction Document, (2) Seller’s
funding of any shortfall between (x)



32

--------------------------------------------------------------------------------

 



the proceeds of an Eligible Mortgage Loan being purchased by Buyer that are to
be disbursed at its Origination and (y) the Purchase Price to be paid by Buyer
for that Eligible Mortgage Loan, (3) Seller’s payment of any difference between
the Repurchase Price and the amount received by Buyer from the applicable
Approved Takeout Investor in connection with the repurchase of a Purchased
Mortgage Loan pursuant to Section 3(i) and (4) for any cash payments made by
Seller to satisfy Margin Calls pursuant to Section 4(b).

(ii)      On or before the fourth (4th) Business Day before each Remittance
Date, Buyer will notify Seller in writing of the Price Differential and other
amounts due Buyer on that Remittance Date.  On or before the Business Day
preceding each Remittance Date, Seller shall deposit into the Operating Account
such cash, if any, as shall be required to make the balance in the Operating
Account sufficient to pay all amounts due Buyer on that Remittance Date.  On
each Remittance Date, Buyer shall withdraw funds from the Operating Account to
effect such payment to the extent of funds then available in the Operating
Account.  If the funds on deposit in the Operating Account are insufficient to
pay the amounts then due Buyer in full, Seller shall pay the deficiency amount
on the date such payment is due by wire transfer of such amount to the Operating
Account, and Buyer shall withdraw the funds so deposited to pay such deficiency
to the extent of the funds deposited.

(iii)     Funds deposited by Seller in the Operating Account to cover the
shortfall, if any, referred to in clause (2) of Section 5(d)(i) will be
disbursed by Buyer to the Settlement Agent along with the Purchase Price of the
related Eligible Mortgage Loan being purchased by Buyer to fund the Origination
of such Mortgage Loan as provided in Section 3(b).

(iv)     At any time after a Margin Call, if Seller fails to satisfy such Margin
Call in accordance with the provisions of Section 4, Buyer may withdraw funds
from the Operating Account to pay such Margin Call and shall apply the funds so
withdrawn for that purpose to reduce the Repurchase Prices of Purchased Mortgage
Loans then subject to outstanding Transactions as provided in Section 4(b).  At
any time after the occurrence and during the continuance of an Event of Default,
Buyer, in its sole discretion, may apply the amounts on deposit in the Operating
Account in accordance with the provisions of Section 5(f).

(v)      Unless (1) a Default or an Event of Default has occurred and is
continuing or (2) any amounts are then owing to Buyer or any Indemnified Party
under this Agreement or another Transaction Document, on Seller’s request, Buyer
will transfer the Operating Account balance to an account designated by Seller.

(e)        Income Collection Account.  Pursuant to Section 6, Seller has
pledged, assigned and transferred the Income Collection Account to Buyer and
granted Buyer a security interest in the Income Collection Account.  No funds
other than Income shall be deposited in the Income Collection Account.  Where a
particular Transaction’s term extends over the date on which Income is paid by
the Mortgagor on any Purchased Mortgage Loan subject to that Transaction, that
Income will be the property of Buyer until Seller has paid Buyer the full
Repurchase Price in respect of such Transaction.  Notwithstanding the foregoing,
and provided no Default or Event of Default has occurred and is continuing and
no Margin Deficit then exists, Buyer agrees that Seller or its designee shall be
entitled to receive and retain that Income to the full extent it would have been
so entitled if the Purchased Mortgage Loans had not been sold to Buyer; provided
that any Income



33

--------------------------------------------------------------------------------

 



received by Seller while the related Transaction is outstanding shall be deemed
to be held by Seller or Subservicer (as the case may be) solely in trust for
Buyer pending the payment of the Repurchase Price in respect of such Transaction
and the repurchase of the related Purchased Mortgage Loans, and if a Default or
an Event of Default has occurred and is continuing, or a Margin Deficit exists
that Seller has not satisfied in accordance with the provisions of Section 4,
Buyer may direct Seller in writing to deposit into the Income Collection Account
(or such other account as Buyer may direct) (i) all Income then held by Seller
or Subservicer in respect of Purchased Mortgage Loans subject to outstanding
Transactions and (ii) all future Income in respect of Purchased Mortgage Loans
subject to new or outstanding Transactions when received by Seller or any
Subservicer, and upon receipt of any such direction, Seller shall immediately
cause all such Income then held to be deposited, and all such future Income to
be deposited within one (1) Business Day after its receipt by Seller or
Subservicer, into the Income Collection Account or to such other account as
Buyer may direct.

(f)        Application of Funds.  After the occurrence and during the
continuance of an Event of Default, at such times as Buyer may direct in its
sole discretion, Buyer shall apply all Income and other amounts on deposit in
all or any of the Accounts, other than mortgagors’ actual escrow payments held
in any account and required to be used for the payment of Property Charges in
respect of any Purchased Mortgage Loan, in the same order and manner as is
provided in Section 12(e) for proceeds of dispositions of Purchased Mortgage
Loans not repurchased by Seller.

(g)        Seller’s Obligations.  The provisions of this Section 5 shall not
relieve Seller from its obligations to pay the Repurchase Price on the
applicable Repurchase Date and to satisfy any other payment obligation of Seller
hereunder or under any other Transaction Document.

6.         Security Interest; Assignment of Takeout Commitments

(a)        Security Interest.  Although the Parties intend that all Transactions
hereunder be absolute sales and purchases and not loans, to secure the payment
and performance by Seller of its obligations, liabilities and indebtedness under
each such Transaction and Seller’s obligations, liabilities and indebtedness
under this Agreement and the other Transaction Documents, Seller hereby pledges,
assigns, transfers and grants to Buyer a security interest in the Mortgage
Assets in which Seller has rights or power to transfer rights and all of the
Mortgage Assets in which Seller later acquires ownership, other rights or the
power to transfer rights.  “Mortgage Assets” means (i) the Purchased Mortgage
Loans with respect to all Transactions hereunder (including, without limitation,
all Servicing Rights with respect thereto), (ii) all Servicing Records, Loan
Eligibility Files, Asset Files, Mortgage Loan Documents, including, without
limitation, the Mortgage Note and Mortgage, and all of Seller’s claims, liens,
rights, title and interests in and to the Mortgaged Property in each case
related to such Purchased Mortgage Loans, (iii) all Liens securing repayment of
such Purchased Mortgage Loans, (iv) all Income with respect to such Purchased
Mortgage Loans, (v) the Accounts, (vi) the Takeout Commitments to the extent
Seller’s rights thereunder relate to the Purchased Mortgage Loans, (vii)  all
Hedging Arrangements to the extent specifically relating to the Purchased
Mortgage Loans, (viii) the Income Collection Account, together with all interest
on the Income Collection Account, all modifications, extensions and increases of
the Income Collection Account and all sums now or at any time hereafter on
deposit in the Income Collection Account or represented by the Income Collection
Account and (ix) all proceeds of the foregoing including, without limitation,
all MBS and the right to have and receive such MBS when



34

--------------------------------------------------------------------------------

 



issued, that are, in whole or in part, based on, backed by or created from
Purchased Mortgage Loans for which the full Repurchase Price has not
been received by Buyer, irrespective of whether such Purchased Mortgage Loans
have been released from this security interest.  Seller hereby authorizes Buyer
to file such financing statements and amendments relating to the Mortgage Assets
as Buyer may deem appropriate, and irrevocably appoints Buyer as Seller’s
attorney-in-fact to take such other actions as Buyer deems necessary or
appropriate to perfect and continue the Lien granted hereby and to protect,
preserve and realize on the Mortgage Assets.  Seller shall pay all fees and
expenses associated with perfecting such Liens including the cost of filing
financing statements and amendments under the UCC, registering each Purchased
Mortgage Loan with MERS and recording assignments of the Mortgages as and when
required by Buyer in its reasonable discretion.

(b)        UCC Rights and Remedies.  In addition to the other rights and
remedies granted to Buyer in the Transaction Documents, Buyer shall have all
rights and remedies of a secured party under the New York Uniform Commercial
Code or any other applicable law.  Without limiting the generality of the
foregoing, at any time when an Event of Default has occurred and is continuing,
Buyer, without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind to or upon Seller or any other Person (all
of which demands, defenses, advertisements and notices, except any advertisement
or notice required by law or any notice expressly required by another provision
of the Transaction Documents, are hereby waived), may collect, receive,
appropriate and realize upon all or any part of the Mortgage Assets, or consent
to the use by Seller or any Mortgagor of any cash collateral arising in respect
of the Mortgage Assets on such terms as Buyer deems reasonable, and/or may sell,
lease, assign give an option or options to purchase or otherwise dispose of and
deliver, and/or acquire by credit bid, all or any part of the Mortgage Assets
(or contract to do any of the foregoing), in one or more parcels at public or
private sale or sales, at any exchange, broker’s board or office of Buyer or
elsewhere, upon such terms and conditions as Buyer may deem advisable and at
such prices as Buyer may deem best, for cash or on credit or for future
delivery, all without assumption of any credit risk.  Buyer shall have the right
upon any such public sale or sales, and, to the extent permitted by law, upon
any such private sale or sales, to purchase the whole or any part of the
Mortgage Assets so sold, free of any right or equity of redemption in Seller or
any other Person, which right or equity is hereby waived and released.  Seller
further agrees, at Buyer’s request, to assemble the Mortgage Assets and make
them available to Buyer at places which Buyer shall reasonably select, whether
at Seller’s premises or elsewhere.  Buyer shall apply the proceeds of any action
taken by it pursuant to this Section 6(b), after first applying such proceeds to
pay (i) all reasonable costs and expenses of every kind incurred in connection
therewith or incidental to the retaking, holding, care, safekeeping, preparing
for disposition, processing and disposing of any of the Mortgage Assets or in
any other way relating to the Mortgage Assets or the rights of Buyer hereunder,
and (ii) to the extent not prohibited by law, all reasonable attorneys’ fees and
legal expenses incurred by Buyer, in accordance with clauses first through
fifth of Section 12(e) (although without duplication of the applications
provided for in clauses (i) and (ii) of this sentence) and only after such
applications and after the payment by Buyer of any other amount required by any
provision of law, including Section 9-615(a)(3) of the New York UCC, need Buyer
account for the surplus, if any, to Seller.  To the extent not prohibited by
applicable law, Seller waives all claims, damages and demands it may acquire
against Buyer arising out of the exercise of any of Buyer’s rights under
Sections 4,  6,  12 or 16.  If any notice of a proposed sale or other
disposition of Mortgage Assets shall be required



35

--------------------------------------------------------------------------------

 



by law, such notice shall be deemed reasonable and proper if given at least ten
(10) days before such sale or other disposition.

(c)        Assignment of Takeout Commitment. The sale of each Mortgage Loan to
Buyer shall include Seller’s rights (but none of the obligations) under the
applicable Takeout Commitment to deliver the Mortgage Loan  or the related MBS,
as applicable, to the Approved Takeout Investor and to receive the net sum
therefor specified in the Takeout Commitment from the Approved Takeout
Investor.  Effective on and after the Purchase Date for each Mortgage Loan
purchased by Buyer hereunder, Seller assigns to Buyer, free and clear of any
Lien, all of Seller’s right, title and interest in any applicable Takeout
Commitment for such Mortgage Loan; provided that Buyer shall not assume or be
deemed to have assumed any of the obligations of Seller under any Takeout
Commitment.

7.         Conditions Precedent

(a)        Conditions Precedent to the Effectiveness of this Agreement.  The
effectiveness of this Agreement shall be subject to the satisfaction of each of
the following conditions precedent (any of which Buyer may electively waive, in
Buyer’s sole discretion):

(i)        on or before the date hereof, Seller shall deliver or cause to be
delivered each of the documents listed on Exhibit D in form and substance
satisfactory to Buyer and its counsel;

(ii)       as of the date hereof, there has been no Material Adverse Effect on
the financial condition of Seller or Guarantor since the most recent Form 10‑Q
has been filed by Seller or any Guarantor with the Securities and Exchange
Commission];

(iii)      as of the date hereof, no material action, proceeding or
investigation shall have been instituted or threatened, nor shall any material
order, judgment or decree have been issued or proposed to be issued by any
Governmental Authority with respect to Seller or Guarantor;

(iv)      Seller shall have delivered to Buyer the opinions of counsel set forth
in Exhibit E, in form and substance satisfactory to Buyer and its counsel;

(v)       Seller shall have delivered to Buyer such other documents, opinions of
counsel and certificates as Buyer may reasonably request;

(vi)      Seller shall have established the Accounts at Financial Institution
and shall have deposited the Required Amount to the Cash Pledge Account;

(vii)     Seller shall have acquired licenses to Originate Mortgage Loans in all
states where it is required to have a license to do so;

(viii)    on or before the date hereof, Seller shall have paid to the extent due
all fees and out-of-pocket costs and expenses reasonably incurred (including due
diligence fees and expenses and reasonable legal fees and expenses) required to
be paid under this Agreement or any other Transaction Document; and



36

--------------------------------------------------------------------------------

 



(ix)     Buyer shall have received such other documents, information, reports
and certificates as it shall have reasonably requested.

(b)       Conditions Precedent to Transactions.  Buyer’s obligation to pay the
Purchase Price for each Transaction shall be subject to the satisfaction of each
of the following conditions precedent, as applicable:

(i)       with respect to each Purchase Date, Seller shall have delivered to
Buyer a Confirmation and the Asset Schedule with respect to the Purchased
Mortgage Loans subject to such Transaction;

(ii)      for Wet Loans, Seller shall also have delivered such Asset Schedule to
Custodian;

(iii)     for Mortgage Loans other than Wet Loans, Seller shall have delivered
the Asset Schedule and the Assets File to Custodian, and Buyer shall have
received a current Custodian’s Trust Receipt listing all of such Delivered
Mortgage Loans subject to such Transaction;

(iv)     no Change in Executive Management shall have occurred;

(v)      no Default or Event of Default shall have occurred and be continuing;

(vi)     if the Transaction is to be funded by Buyer from the Uncommitted
Facility Amount (as defined in the Side Letter), Buyer, in the exercise of its
sole and absolute discretion, shall have made an affirmative election to fund
the proposed transaction;

(vii)    no Margin Deficit shall exist either before or after giving effect to
such Transaction;

(viii)   this Agreement and each of the other Transaction Documents shall be in
full force and effect, and the Termination Date shall not have occurred (and, if
the Transaction would be under the Uncommitted Facility, the Uncommitted
Facility Termination Date shall not have occurred);

(ix)     each Mortgage Loan subject to such Transaction shall be an Eligible
Mortgage Loan;

(x)      Seller’s and each Guarantor’s representations and warranties in this
Agreement and each of the other Transaction Documents to which it is a party and
in any Officer’s Certificate delivered to Buyer in connection therewith shall be
true and correct in all material respects on and as of the date hereof and such
Purchase Date, with the same effect as though such representations and
warranties had been made on and as of such date (except for those
representations and warranties and Officer’s Certificates that are specifically
made only as of a different date, which representations and warranties and
Officer’s Certificates shall be correct in all material respects on and as of
the date made), and Seller and each Guarantor shall have complied with all the
agreements and satisfied all the conditions under this Agreement, each of the



37

--------------------------------------------------------------------------------

 



other Transaction Documents and the Mortgage Loan Documents to which it is a
party on its part to be performed or satisfied at or before the related Purchase
Date;

(xi)      no Requirement of Law shall prohibit the consummation of any
transaction contemplated hereby, or shall impose limits on the amounts that
Buyer may legally receive;

(xii)     no material action, proceeding or investigation shall have been
instituted or threatened, nor shall any order, judgment or decree have been
issued or proposed to be issued by any Governmental Authority to set aside,
restrain, enjoin or prevent the consummation of any Transaction contemplated
hereby or seeking material damages against Buyer in connection with the
transactions contemplated by the Transaction Documents;

(xiii)    Buyer shall have determined that the amounts on deposit in the
Operating Account are sufficient to fund any shortfall between (x) the amount
Seller is to fund to Originate or otherwise acquire each Mortgage Loan to be
purchased by Buyer in such Transaction and (y) the Purchase Price to be paid by
Buyer therefor, after taking into account all other obligations of Seller that
are to be satisfied with the amounts on deposit in the Operating Account on such
Transaction’s Purchase Date;

(xiv)    after giving effect to such Transaction, the Aggregate Purchase Price
for all outstanding Transactions will not exceed the Facility Amount;

(xv)     within ninety (90) days of the Effective Date and annually thereafter
during the term of this Agreement, a due diligence review and inspection of
Seller, either by Buyer or by a third party selected by Buyer, in form and
substance satisfactory to Buyer, shall have been submitted to and approved by
Buyer;

(xvi)    Buyer shall have received such other documents, information, reports
and certificates as it shall have reasonably requested; and

(xvii)   Seller shall have deposited the amount required by Section 5 into the
Cash Pledge Account.

The acceptance by Seller, or by any Settlement Agent at the direction of Seller,
of any Purchase Price proceeds shall be deemed to constitute a representation
and warranty by Seller that the foregoing conditions have been satisfied.

8.         Change in Law

(a)        If any Change in Law shall:

(i)        impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement against assets of, deposits with or for the
account of, or credit extended by, Buyer (except any such reserve requirement
reflected in the Adjusted LIBO Rate); or

(ii)       impose on Buyer or the London interbank market any other condition
affecting this Agreement or Transactions entered into by Buyer;





38

--------------------------------------------------------------------------------

 



and the result of any of the foregoing shall be to increase the cost to Buyer of
making or maintaining any purchase hereunder (or of maintaining its obligation
to enter into any Transaction) or to increase the cost or to reduce the amount
of any sum received or receivable by Buyer (whether of Repurchase Price, Price
Differential or otherwise), then Seller will pay to Buyer such additional amount
or amounts as will compensate Buyer for such additional costs incurred or
reduction suffered.

(b)        If Buyer reasonably determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on Buyer’s capital or on the capital of Buyer’s holding company as a consequence
of this Agreement or the purchases made by Buyer under this Agreement to a level
below that which Buyer or Buyer’s holding company could have achieved but for
such Change in Law (taking into consideration Buyer’s policies with respect to
capital adequacy) by an amount deemed by Buyer in good faith to be material,
then from time to time Seller will pay to Buyer such additional amount or
amounts as will compensate Buyer or Buyer’s holding company for any such
reduction suffered.

(c)        A certificate of Buyer setting forth the amount or amounts necessary
to compensate Buyer or its holding company, as the case may be, as specified in
Section 8(a) or 8(b) shall be delivered to Seller and shall be conclusive absent
manifest error.  Seller shall pay Buyer, the amount shown as due on any such
certificate within ten (10) days after receipt thereof. 

(d)        To the extent that Buyer demands compensation for such amounts under
Sections 8(a) and 8(b), Seller shall have the right to designate the Termination
Date by written notice given to Buyer at least thirty (30) days before such
Termination Date has occurred and Seller shall only be obligated to pay Buyer
the amounts under Section 8(c) to the extent such amounts are necessary to
compensate Buyer through the Termination Date.

(e)        Failure or delay on the part of Buyer to demand compensation pursuant
to this Section 8 shall not constitute a waiver of Buyer’s right to demand such
compensation; provided that Seller shall not be required to compensate Buyer
pursuant to this Section 8 for any increased costs or reductions incurred more
than two hundred seventy (270) days before the date that Buyer notifies Seller
of the Change in Law giving rise to such increased costs or reductions and of
Buyer’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 270-day period referred to above shall be extended to include the
period of retroactive effect thereof.

9.         Segregation of Documents Relating to Purchased Mortgage Loans

All documents in the possession of Seller relating to Purchased Mortgage Loans
shall be segregated from other documents and securities in its possession and
shall be identified as being subject to this Agreement.  Segregation may be
accomplished by appropriate identification on the books and records of the
holder, including a financial or securities intermediary or a clearing
corporation.  All of Seller’s interest in the Purchased Mortgage Loans
(including the Servicing Rights) shall pass to Buyer on the Purchase Date and
nothing in this Agreement shall preclude Buyer from engaging in repurchase
transactions with the Purchased Mortgage Loans or otherwise selling,
transferring, pledging or hypothecating the Purchased Mortgage Loans, but no
such





39

--------------------------------------------------------------------------------

 



transaction shall relieve Buyer of its obligations to transfer the Purchased
Mortgage Loans to Seller pursuant to Section 3(f),  Section 3(f),  Section
3(k)(ii),  Section 4(c) or Section 21(b).

10.       Representations and Warranties of Seller.

(a)       To induce Buyer to enter into this Agreement and the Transactions
hereunder, Seller represents and warrants on the date of this Agreement and,
except where otherwise expressly provided, as of each Purchase Date, as follows:

(i)       Representations and Warranties Concerning Purchased Mortgage
Loans.  By each delivery of a Confirmation, Seller shall be deemed, as of the
Purchase Date of the described sale of each Purchased Mortgage Loan (or, if
another date is expressly provided in such representation or warranty, as of
such other date), and as of each day thereafter that such Purchased Mortgage
Loan continues to be subject to an outstanding Transaction, to represent and
warrant that such Purchased Mortgage Loan is an Eligible Mortgage Loan and,
other than as to each Freddie Mac Small Balance Loan, to make the
representations and warranties regarding it that are set forth in Exhibit
B-1.  With respect to each Freddie Mac Small Balance Loan, Seller shall be
deemed, as of the applicable dates specified above in Section 10(a)(i), to make
the representations and warranties set forth on Exhibit B-2.  To the extent that
any of the representations and warranties set forth on Exhibit B-2 is
inconsistent with the requirements of the applicable Agency Guidelines, the
Agency Guidelines shall control and such representation or warranty shall be
interpreted to be given a meaning consistent with the terms of the Agency
Guidelines.

(ii)      Organization and Good Standing; Subsidiaries.  Seller is a limited
liability company duly organized, validly existing and in good standing under
the laws of the jurisdiction under which it was organized, has full legal power
and authority to own its property and to carry on its business as currently
conducted, and is duly qualified as a foreign entity to do business and is in
good standing in each jurisdiction in which the transaction of its business
makes such qualification necessary, except in jurisdictions, if any, where a
failure to be in good standing has no material adverse effect on the business,
operations, assets or financial condition of Seller or any such Subsidiary.  For
the purposes hereof, good standing shall include qualification for any and all
licenses and payment of any and all taxes required in the jurisdiction of its
organization and in each jurisdiction in which Seller or a Subsidiary transacts
business.  Seller has no Subsidiaries except those listed in Exhibit F, as such
exhibit has been most recently updated by a revision delivered by Seller to
Buyer.  With respect to Seller and each such Subsidiary, Exhibit F correctly
states its name as it appears in its articles of formation filed in the
jurisdiction of its organization, address, place of organization, each state in
which it is qualified as a foreign corporation or entity, and in the case of the
Subsidiaries, the percentage ownership (direct or indirect) of Seller in such
Subsidiary.

(iii)     Authority and Capacity.  Seller has all requisite power, authority and
capacity to enter into this Agreement and each other Transaction Document and to
perform the obligations required of it hereunder and thereunder.  This Agreement
constitutes a valid and legally binding agreement of Seller enforceable in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, moratorium, reorganization, conservatorship and similar
laws, and by equitable principles.  No consent, approval, authorization, license
or order of or registration or filing with, or notice to, any Governmental
Authority is required under any



40

--------------------------------------------------------------------------------

 



Requirement of Law before the execution, delivery and performance of or
compliance by Seller with this Agreement or any other Transaction Document or
the consummation by Seller of any transaction contemplated thereby, except for
those that have already been obtained by Seller, and the filings and recordings
in respect of the Liens created pursuant to this Agreement and the other
Transaction Documents.  If Seller is a depository institution, this Agreement is
a part of, and will be maintained in, Seller’s official records.

(iv)     No Conflict.  Neither the execution and delivery of this Agreement, nor
the consummation of the transactions contemplated by this Agreement, nor
compliance with its terms and conditions, shall conflict with or result in the
breach of, or constitute a default under, or result in the creation or
imposition of any Lien (other than Liens created pursuant to this Agreement and
the other Transaction Documents) of any nature upon the properties or assets of
Seller under, any of the terms, conditions or provisions of Seller’s
organizational documents, or any mortgage, indenture, deed of trust, loan or
credit agreement or other agreement or instrument to which Seller is now a party
or by which it is bound (other than this Agreement).

(v)      Performance.  Seller does not believe, nor does it have any reason or
cause to believe, that it cannot perform, and Seller intends to perform, each
and every covenant that it is required to perform under this Agreement and the
other Transaction Documents.

(vi)    Ordinary Course Transaction.  The consummation of the transactions
contemplated by this Agreement are in the ordinary course of business of Seller,
and neither the sale, transfer, assignment and conveyance of Mortgage Loans to
Buyer nor the pledge, assignment, transfer and granting of a security interest
to Buyer in the Mortgage Assets, by Seller pursuant to this Agreement is subject
to the bulk transfer or any similar Requirement of Law in effect in any
applicable jurisdiction.

(vii)    Litigation; Compliance with Laws.  There is no Litigation pending or,
to Seller’s knowledge threatened, that could reasonably be expected to cause a
Material Adverse Effect or that could reasonably be expected to materially and
adversely affect the Mortgage Loans sold or to be sold pursuant to this
Agreement.  Seller has not violated any Requirement of Law applicable to Seller
that, if violated, would materially and adversely affect the Mortgage Loans to
be sold pursuant to this Agreement or could reasonably be expected to have a
Material Adverse Effect.

(viii)   Statements Made.  The information, reports, financial statements,
exhibits and schedules furnished in writing by or on behalf of Seller to Buyer
in connection with the negotiation, preparation or delivery of this Agreement
and the other Transaction Documents or included herein or therein or delivered
pursuant hereto or thereto, when taken as a whole, do not contain any untrue
statement of material fact or omit to state any material fact necessary to make
the statements herein or therein, in light of the circumstances under which they
were made, not misleading. All written information furnished after the date
hereof by or on behalf of Seller to Buyer in connection with this Agreement and
the other Transaction Documents and the transactions contemplated hereby and
thereby will be true, complete and accurate in every material respect, or (in
the case of projections) based on reasonable estimates, on the date as of which
such information is stated or certified. There is no fact known to a Responsible
Officer that, after due inquiry, could reasonably be expected to have a Material
Adverse Effect that has not been disclosed



41

--------------------------------------------------------------------------------

 



herein, in the other Transaction Documents or in a report, financial statement,
exhibit, schedule, disclosure letter or other writing furnished to Buyer for use
in connection with the transactions contemplated hereby or thereby.

(ix)      Approved Company.  Seller currently holds all approvals,
authorizations and other licenses from the Approved Takeout Investors and the
Agencies required under the applicable Takeout Commitments (or otherwise) to
Originate, purchase, hold, service and sell Mortgage Loans of the types to be
offered for sale to Buyer hereunder.

(x)       Fidelity Bonds.  Seller has purchased fidelity bonds and policies of
insurance, all of which are in full force and effect, insuring Seller, Buyer and
the successors and assigns of Buyer in the greater of (a) Five Hundred Thousand
Dollars ($500,000) and (b) the amount required by the Approved Takeout
Investors, against loss or damage from any breach of fidelity by Seller or any
officer, director, employee or agent of Seller, and against any loss or damage
from loss or destruction of documents, fraud, theft or misappropriation, or
errors or omissions.

(xi)      Solvency.  Both as of the date hereof and immediately after giving
effect to each Transaction hereunder, the fair value of Seller’s assets is
greater than the fair value of Seller’s liabilities (including contingent
liabilities if and to the extent required to be recorded as liabilities on the
financial statements of Seller in accordance with GAAP), and Seller (1) is not
insolvent (as defined in 11 U.S.C. § 101(32)), (2) is able to pay and intends to
pay its debts as they mature and (3) does not have an unreasonably small capital
to engage in the business in which it is engaged and proposes to engage.  Seller
does not intend to incur, or believe that it has incurred, debts beyond its
ability to pay such debts as they mature. Seller is not transferring any Loans
with any intent to hinder, delay or defraud any Person.

(xii)     Reporting.  In its financial statements, Seller intends to report each
sale of a Mortgage Loan hereunder as a financing in accordance with
GAAP.  Seller has been advised by or confirmed with its independent public
accountants that such sales can be so reported under GAAP on its financial
statements.

(xiii)    Financial Condition.  The balance sheets of Seller and its
Subsidiaries on a consolidated basis provided to Buyer pursuant to Section 11(h)
as of the dates of such balance sheets, and the related statements of income,
changes in stockholders’ equity and cash flows for the periods ended on the
dates of such balance sheets heretofore furnished to Buyer, fairly present in
all material respects the financial condition of Seller and its Subsidiaries as
of such dates and the results of its and their operations for the periods ended
on such dates.  On the dates of such balance sheets, Seller had no known
material liabilities, direct or indirect, fixed or contingent, matured or
unmatured, or liabilities for taxes, long-term leases or unusual forward or
long-term commitments not disclosed by, or reserved against on, said balance
sheets and related statements, and at the present time there are no material
unrealized or anticipated losses from any loans, advances or other commitments
of Seller except as heretofore disclosed to Buyer in writing.  Said financial
statements were prepared in accordance with GAAP applied on a consistent basis
throughout the periods involved.  Since the date of the balance sheet most
recently provided, there has been no Material Adverse Effect, nor is Seller
aware of any state of facts particular to Seller



42

--------------------------------------------------------------------------------

 



that (with or without notice or lapse of time or both) could reasonably be
expected to result in any such Material Adverse Effect.

(xiv)    Regulation U.  Seller is not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying margin stock, and no part of the proceeds of any sales
made hereunder will be used to purchase or carry any margin stock or to extend
credit to others for the purpose of purchasing or carrying any margin stock.

(xv)     Investment Company Act.  Neither Seller nor any of its Subsidiaries is
required to register as an “investment company” under the Investment Company Act
of 1940, as amended.

(xvi)    Agreements.  Neither Seller nor any of its Subsidiaries is a party to
any agreement, instrument or indenture, or subject to any restriction, that has,
or could reasonably be expected to have, a Material Adverse Effect.  None of
Seller’s Subsidiaries is subject to any dividend restriction imposed by a
Governmental Authority other than those under applicable statutory law.  Neither
Seller nor any of its Subsidiaries is in default in the performance, observance
or fulfillment of any of the obligations, covenants or conditions contained in
any agreement, instrument or indenture which default could reasonably be
expected to result in a Material Adverse Effect.  No holder of any Debt of
Seller or of any of its Subsidiaries has given notice of any alleged default
thereunder, or, if given, the same has been cured or will be cured by Seller or
the relevant Subsidiary within the cure period provided therein.  No Act of
Insolvency with respect to Seller, any of its Subsidiaries or any Guarantor, or
any of their respective properties is pending, contemplated or, to the knowledge
of Seller, threatened.

(xvii)    No More Favorable Agreements.  None of Seller’s agreements with its
lenders or its other repurchase agreement counterparties is a More Favorable
Agreement except only those agreements, if any, of which Seller has given Buyer
notice and provided a true, complete and correct copy in accordance with Section
11(q).

(xviii)   Title to Properties.  Seller and each Subsidiary of Seller has good,
valid, insurable (in the case of real property) and marketable title to all of
its properties and assets (whether real or personal, tangible or intangible)
reflected on the financial statements described in Section 11(h), and all such
properties and assets are free and clear of all Liens except (i) the lien of
current (nondelinquent) real and personal property taxes and assessments, (ii)
covenants, conditions and restrictions, rights of way, easements and other
similar matters to which like properties and assets are commonly subject that do
not materially interfere with the use of the property or asset as it is
currently being used, (iii) such other Liens as are disclosed in such financial
statements and not prohibited under this Agreement and (iv) Liens arising from
Seller’s origination of Mortgage Loans utilizing warehouse, gestation and other
credit facilities (x) against Purchased Mortgage Loans, in favor only of Buyer
or (y) against Mortgage Loans other than Purchased Mortgage Loans originated
utilizing other such facilities, in favor of the respective counterparties under
such other facilities.

(xix)     ERISA.  All plans (“Plans”) of a type described in Section 3(3) of
ERISA in respect of which Seller or any Subsidiary of Seller is an “employer,”
as defined in Section 3(5)



43

--------------------------------------------------------------------------------

 



of ERISA, are in substantial compliance with ERISA, and none of such Plans is
insolvent or in reorganization, has an accumulated or waived funding deficiency
within the meaning of Section 412 of the IRC, and neither Seller nor any
Subsidiary of Seller has incurred any material liability (including any material
contingent liability) to or on account of any such Plan pursuant to Sections
4062, 4063, 4064, 4201 or 4204 of ERISA.  No proceedings have been instituted to
terminate any such Plan, and no condition exists that presents a material risk
to Seller or a Subsidiary of Seller of incurring a liability to or on account of
any such Plan pursuant to any of the foregoing Sections of ERISA.  No material
liability exists with respect to any Plan in which Seller, any Subsidiary of
Seller or any Guarantor is an “employer”, or any trust forming a part thereof,
that has been terminated since December 1, 1974.

(xx)     Proper Names.  Seller does not operate in any jurisdiction under a
trade name, division, division name or name other than those names previously
disclosed in writing by Seller to Buyer, and all such names are utilized by
Seller only in the jurisdiction(s) identified in such writing.  The only names
used by Seller in its tax returns for the last ten (10) years are set forth in
Exhibit J.

(xxi)    Tax Returns and Payments.  All federal, state and local income, excise,
property and other tax returns required to be filed with respect to Seller’s
operations and those of its Subsidiaries in any jurisdiction have been filed on
or before the due date thereof (plus any applicable extensions); all such
returns are true and correct; all taxes, assessments, fees and other
governmental charges upon Seller, and Seller’s Subsidiaries and upon their
respective properties, income or franchises, that are, or should be shown on
such tax returns to be, due and payable have been paid, including all Federal
Insurance Contributions Act (FICA) payments and withholding taxes, if
appropriate, other than those that are being contested in good faith by
appropriate proceedings, diligently pursued and as to which Seller has
established adequate reserves determined in accordance with GAAP, consistently
applied.  The amounts reserved, as a liability for income and other taxes
payable, in the financial statements described in Section 11(h) are sufficient
for payment of all unpaid federal, state and local income, excise, property and
other taxes, whether or not disputed, of Seller and its Subsidiaries, accrued
for or applicable to the period and on the dates of such financial statements
and all years and periods prior thereto and for which Seller and Seller’s
Subsidiaries may be liable in their own right or as transferee of the assets of,
or as successor to, any other Person.

(xxii)   No Warrants; Shares Valid, Paid and Non-assessable.  Seller has not
issued, and does not have outstanding, any warrants, options, rights or other
obligations to issue or purchase any shares of its capital stock or other
securities (or other equity equivalent).  The outstanding shares of capital
stock (or other equity equivalent) of Seller have been duly authorized and
validly issued and are fully paid and non-assessable.

(xxiii)  Credit Information.  Seller has full right and authority and is not
precluded by law or contract from furnishing to Buyer the applicable consumer
report (as defined in the Fair Credit Reporting Act, Public Law 91-508) and all
other credit information relating to each Purchased Mortgage Loan sold
hereunder, and Buyer will not be precluded from furnishing such materials to the
related Approved Takeout Investor by such laws.



44

--------------------------------------------------------------------------------

 



(xxiv)  No Discrimination.  Seller makes credit accessible to all qualified
applicants in accordance with all Requirements of Law.  Seller has not
discriminated, and will not discriminate, against credit applicants on the basis
of any prohibited characteristic, including race, color, religion, national
origin, sex, marital or familial status, age (provided that the applicant has
the ability to enter into a binding contract), handicap, sexual orientation or
because all or part of the applicant’s income is derived from a public
assistance program or because of the applicant’s good faith exercise of rights
under the Federal Consumer Protection Act.  Furthermore, Seller has not
discouraged, and will not discourage, the completion of any credit application
based on any of the foregoing prohibited bases.  In addition, Seller has
complied with all anti-redlining provisions and equal credit opportunity laws
applicable under all Requirements of Law.

(xxv)   Home Ownership and Equity Protection Act.  There is no litigation,
proceeding or governmental investigation existing or pending or to the knowledge
of Seller threatened, or any order, injunction or decree outstanding against or
relating to Seller, relating to any violation of the Home Ownership and Equity
Protection Act or any state, city or district high cost home mortgage or
predatory lending law.

(xxvi)  In Compliance with Applicable Laws.  Seller and its Subsidiaries
each  complies in all material respects with all Requirements of Law applicable
to it.  Without limiting the foregoing, Seller and its Subsidiaries each
complies in all material respects with all applicable (1) Agency Guidelines, (2)
Privacy Requirements, including the GLB Act and Safeguards Rules promulgated
thereunder, (3) consumer protection laws and regulations, (4) licensing and
approval requirements applicable to Seller’s and its Subsidiaries’ Origination
of Mortgage Loans and (5) other laws and regulations referenced in the
definition of “Requirement(s) of Law”, in item (gg) of Exhibit B-1 (if it is a
Single-family Mortgage Loan) or in item (i)(iv) or item (y) of Exhibit B-2 (if
it is a Freddie Mac Small Balance Loan) or in any of such places.

(xxvii) Place of Business and Formation.  The principal place of business of
Seller is located at the address set forth for Seller in Section 15.  As of the
date hereof, and during the four (4) months immediately preceding that date, the
chief executive office of Seller and the office where it keeps its financial
books and records relating to its property and all contracts relating thereto
and all accounts arising therefrom is and has been located at the address set
forth for Seller in Section 15.  As of the date hereof, Seller’s jurisdiction of
organization is the state specified in Section 15.

(xxviii) No Adverse Selection.  Seller used no selection procedures that
identified the Purchased Mortgage Loans offered to Buyer for purchase hereunder
as being less desirable or valuable than other comparable Mortgage Loans owned
by Seller.

(xxix)   MERS.  Seller and each Approved Takeout Investor is a member of MERS in
good standing.

(xxx)    Seller is Principal.  Seller is engaging in the Transactions as a
principal.

(xxxi)   No Default.  No Default or Event of Default has occurred.



45

--------------------------------------------------------------------------------

 



(xxxii)   No Sanctioned Persons.  Neither Seller, its Subsidiaries nor any of
its or their directors, members, managers, partners, officers, employees,
brokers or agents acting or benefiting in any capacity in connection with this
Agreement or any other transaction involving any Buyer or, to the best of
Seller’s knowledge, any Buyer’s Affiliate, is a Sanctioned Person.

(xxxiii)  Anti-Money Laundering Laws.  Seller and its Affiliates each complies
with all Anti-Money Laundering Laws applicable to it and its agents.

(xxxiv)  Anti-Corruption Laws and Sanctions.  Seller has implemented and
maintains in effect policies and procedures designed to ensure compliance by
Seller, its Subsidiaries and their respective directors, members, managers,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and Seller, its Subsidiaries and their respective directors, members,
managers, partners, officers, employees and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects.  No use
of proceeds of any Transaction nor any other transaction contemplated by the
Transaction Documents will violate Anti-Corruption Laws or applicable Sanctions.

(b)       Representations as to Additional Mortgage Loans.  Subject to the
proviso stated in Section 12(a)(iii), on and as of the date of transfer of each
Mortgage Loan transferred from Seller to Buyer as an Additional Purchased
Mortgage Loan and on each day thereafter before it is repurchased by Seller,
Seller shall be deemed to represent to Buyer that each Additional Purchased
Mortgage Loan is an Eligible Mortgage Loan and to make the representations and
warranties in respect thereof (i) that are set forth in Exhibit B-1 as to each
such Additional Purchase Mortgage Loan that is not a Freddie Mac Small Balance
Loan and (ii) that are set forth in Exhibit B-2 as to each such Additional
Purchase Mortgage Loan that is a Freddie Mac Small Balance Loan.

(c)       Copies.  Each time Seller delivers or causes to be delivered to Buyer
a copy (instead of the original) of any document pursuant or relating to this
Agreement, any other Transaction Document or any Transaction, Seller shall be
deemed to warrant, represent and certify to Buyer at the time of delivery that
such copy is a true, correct and complete copy of the original of that document
unless such document is accompanied by Seller’s written statement that such
document is incorrect or incomplete in the manner specified in such statement.

(d)       Survival of Representations.  All the representations and warranties
made by Seller to Buyer in this Agreement are binding on Seller regardless of
whether the subject matter thereof was under the control of Seller or a third
party.  Seller acknowledges that Buyer will rely upon all such representations
and warranties with respect to each Purchased Mortgage Loan purchased by Buyer
hereunder, and Seller makes such representations and warranties in order to
induce Buyer to purchase the Mortgage Loans.  The representations and warranties
by Seller in this Agreement with respect to a Purchased Mortgage Loan shall be
unaffected by, and shall supersede and control over, any provision in any
existing or future endorsement of any Purchased Mortgage Loan or in any
assignment with respect to such Purchased Mortgage Loan to the effect that such
endorsement or assignment is without recourse or without representation or
warranty.  All Seller representations and warranties shall survive delivery of
the Loan Eligibility Files, the Asset Files and the Confirmations, purchase by
Buyer of Purchased Mortgage Loans, transfer of the servicing for the Purchased
Mortgage Loans to a successor servicer, delivery of Purchased Mortgage Loans to
an Approved Takeout Investor, repurchases of the Purchased Mortgage Loans by
Seller and



46

--------------------------------------------------------------------------------

 



termination of this Agreement. The representations and warranties of Seller in
this Agreement shall inure to the benefit of Buyer and its successors and
assigns, notwithstanding any examination by Buyer of any Mortgage Loan
Documents, related files or other documents delivered to Buyer.

11.       Seller’s Covenants.

Seller shall perform, and shall cause each of its Subsidiaries to perform, the
following duties at all times during the term of this Agreement:

(a)       Maintenance of Existence; Conduct of Business.  Seller and each of its
Subsidiaries shall preserve and maintain its existence in good standing and all
of its rights, privileges, licenses and franchises necessary in the normal
conduct of its business, including its eligibility as lender, seller/servicer
and issuer described under Section 10(a)(ix) and make no material change in the
nature or character of its business or engage in any business substantially
different from the mortgage origination and servicing business in which it is
engaged on the date of this Agreement.  Seller will not make any material change
in its accounting treatment and reporting practices except as required by
GAAP.  Seller will remain a member of MERS in good standing.

(b)       Compliance with Applicable Laws.  Seller shall comply, and shall cause
each of its Subsidiaries to comply, with all Requirements of Law, a breach of
which would, or could reasonably be expected to, adversely affect the Purchased
Mortgage Loans or the Mortgage Loans to be sold pursuant to this Agreement, or
that could reasonably be expected to result in a Material Adverse Effect except
where contested in good faith and by appropriate proceedings and with adequate
book reserves determined in accordance with GAAP, consistently applied,
established therefor.  Seller shall comply, and shall cause each of its
Subsidiaries to comply, in all material respects with all Requirements of Law
applicable to it.  Without limiting the foregoing, Seller shall comply, and
cause its Subsidiaries to comply, in all material respects with all applicable
(1) Agency Guidelines, (2) Privacy Requirements, including the GLB Act and
Safeguards Rules promulgated thereunder, (3) consumer protection laws and
regulations, (4) licensing and approval requirements applicable to Seller’s and
its Subsidiaries’ Origination of Mortgage Loans and (5) other laws and
regulations referenced in the definition of “Requirement(s) of Law”, in item
(gg) of Exhibit B or in both of such places.

(c)       Compliance with Anti-Corruption Laws.  Seller shall, and shall cause
each of its Subsidiaries to, maintain in effect and enforce policies and
procedures designed to ensure compliance by Seller, its Subsidiaries and their
respective directors, members, managers, partners, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions.

(d)       Inspection of Properties and Books.  Upon reasonable advance notice,
Seller shall permit authorized representatives of Buyer to (i) discuss the
business, operations, assets and financial condition of Seller and Seller’s
Subsidiaries with their officers and employees and to examine their books of
account, records, reports and other papers and make copies or extracts thereof
specifically related to the Transactions,  (ii) inspect all of Seller’s property
and all related information and reports related to the Transactions, and (iii)
audit Seller’s operations to ensure compliance with the terms of the Transaction
Documents, the GLB Act and other privacy laws and regulations that relate to the
Transactions, all at Seller’s expense and at such reasonable times as Buyer may
request.



47

--------------------------------------------------------------------------------

 



(e)        Notices.  Seller will promptly notify Buyer of the occurrence of any
of the following and shall provide such additional documentation and cooperation
as Buyer may request with respect to any of the following:

(i)        any change in the business address and/or telephone number of Seller,
any Subsidiary of Seller or any Guarantor;

(ii)       any merger, consolidation or reorganization of Seller, any Subsidiary
of Seller or any Guarantor, or any changes in the ownership of Seller, any
Subsidiary of Seller or any Guarantor by direct or indirect means.  “Indirect”
means any change in ownership of a controlling interest of the relevant Person’s
direct or indirect parent;

(iii)      any change of the name or jurisdiction of organization of Seller, any
Subsidiary of Seller or any Guarantor;

(iv)      Seller incurs Debt other than the Debt described on Exhibit H;  

(v)       either of Stanford Kurland or Anne McCallion (or their respective
replacements, if any) shall cease to be and to continuously perform the duties
of Chairman and Chief Executive Officer or Senior Managing Director and Chief
Financial Officer, respectively;

(vi)      any material adverse change in the financial position of Seller, any
Subsidiary of Seller or any Guarantor;

(vii)     receipt by Seller, any Subsidiary of Seller or any Guarantor of notice
from the holder of any of its Debt of any alleged default thereunder;

(viii)    entry of any court judgment or regulatory order in which Seller, any
Subsidiary of Seller or any Guarantor is or may be required to pay a claim or
claims that could have a material adverse effect on the financial condition of
Seller, any Subsidiary of Seller or any Guarantor, on the ability of Seller, any
Subsidiary of Seller or any Guarantor to perform its obligations under any
Transaction Document, or on the ability of Seller, any Subsidiary of Seller or
any Guarantor to continue its operations in a manner similar to its current
operations;

(ix)      the filing of any petition, claim or lawsuit against Seller, any
Subsidiary of Seller or any Guarantor that could reasonably be expected to have
a material adverse effect on the financial condition of Seller, any Subsidiary
of Seller or any Guarantor, on the ability of Seller, any Subsidiary of Seller
or any Guarantor to perform its obligations under any Transaction Document, or
on the ability of Seller, any Subsidiary of Seller or any Guarantor to continue
its operations in a manner similar to its current operations;

(x)       Seller, any Subsidiary of Seller or any Guarantor admits to
committing, or is found to have committed, a material violation of any
Requirement of Law relating to its business operations, including its loan
generation, sale or servicing operations;

(xi)      the initiation of any investigations, audits, examinations or reviews
of Seller, any Subsidiary of Seller or any Guarantor by any Agency, Governmental
Authority, trade association or consumer advocacy group relating to the
Origination, sale or servicing of mortgage



48

--------------------------------------------------------------------------------

 



loans by Seller, any Subsidiary of Seller or any Guarantor or the business
operations of Seller, any Subsidiary of Seller or any Guarantor, with the
exception of routine and normally scheduled audits or examinations by the
regulators of Seller, any Subsidiary of Seller or any Guarantor;

(xii)     any disqualification or suspension of Seller, any Subsidiary of Seller
or any Guarantor by an Agency, including any notification or knowledge, from any
source, of any disqualification or suspension, or any warning of any such
disqualification or suspension or impending or threatened disqualification or
suspension;

(xiii)    the occurrence of any actions, inactions or events upon which an
Agency may, in accordance with Agency Guidelines, disqualify or suspend Seller
or any Subsidiary of Seller as a seller or servicer, including (if Seller is or
becomes a Freddie Mac-approved seller or servicer) those events or reasons for
disqualification or suspension enumerated in Chapter 5 of the Freddie Mac Single
Family Seller/Servicer Guide and (if Seller is or becomes a Fannie Mae-approved
seller or servicer) any breach of Seller’s “Lender Contract” (as defined in the
Fannie Mae Single Family 2010 Selling Guide) with Fannie Mae including the
breaches described or referred to in Section A2-3, 1-01 “Lender Breach of
Contract” of the Fannie Mae Single Family 2010 Selling Guide;

(xiv)    the filing, recording or assessment of any federal, state or local tax
Lien against Seller, any Subsidiary of Seller or any Guarantor, or any of their
assets;

(xv)     the occurrence of any Event of Default hereunder or the occurrence of
any Default;

(xvi)    the suspension, revocation or termination of any licenses or
eligibility as described under Section 10(a)(ix) of Seller, any Subsidiary of
Seller or any Guarantor;

(xvii)    a downgrade of any of Seller’s or any Subsidiary’s servicer ratings
below Moody’s rating of “SQ3” or S&P’s rating of “Average”;

(xviii)   any other action, event or condition of any nature that could
reasonably be expected to result in a Material Adverse Effect or that, with or
without notice or lapse of time or both, will constitute a default under any
other agreement, instrument or indenture to which Seller, any Subsidiary of
Seller or any Guarantor is a party or to which its properties or assets may be
subject; or

(xix)     any alleged breach by Buyer of any provision of this Agreement or of
any of the other Transaction Documents.

(f)        Payment of Debt, Taxes, etc.

(i)         Seller shall pay and perform all obligations and Debt of Seller, and
cause to be paid and performed all obligations and Debt of its Subsidiaries in
accordance with the terms thereof, and pay and discharge or cause to be paid and
discharged all taxes, assessments and governmental charges or levies imposed
upon Seller, its Subsidiaries, or upon their respective income, receipts or
properties, before the same shall become past due, as well as all lawful claims
for labor, materials or supplies or otherwise that, if unpaid, might become a
Lien upon such



49

--------------------------------------------------------------------------------

 



properties or any part thereof; provided that Seller and its Subsidiaries shall
not be required to pay obligations, Debt, taxes, assessments or governmental
charges or levies or claims for labor, materials or supplies for which Seller or
its Subsidiaries shall have obtained an adequate bond or adequate insurance or
that are being contested in good faith and by proper proceedings that are being
reasonably and diligently pursued, if such proceedings do not involve any
likelihood of the sale, forfeiture or loss of any such property or any interest
therein while such proceedings are pending and if adequate book reserves
determined in accordance with GAAP, consistently applied, are established
therefor.

(ii)         (A)       All payments made by Seller under this Agreement shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities (including penalties, interest and additions
to tax) with respect thereto imposed by any Governmental Authority, excluding
taxes imposed on (or measured by) Buyer’s net income (however denominated) or
capital, branch profits taxes, franchise taxes or any other tax imposed on the
net income by the United States, a state or a foreign jurisdiction under the
laws of which Buyer is organized or of its applicable lending office, or any
political subdivision thereof (collectively, “Taxes”), all of which shall be
paid by Seller for its own account not later than the date when due.  If Seller
is required by any Requirement of Law to deduct or withhold any Taxes from or in
respect of any amount payable hereunder, it shall (a) make such deduction or
withholding, (b) pay the amount so deducted or withheld to the appropriate
Governmental Authority not later than the date due, (c) deliver to Buyer,
promptly, original tax receipts and other evidence satisfactory to Buyer of the
payment when due of the full amount of such Taxes and (d) pay to Buyer such
additional amounts as may be necessary so that such Buyer receives, free and
clear of all Taxes, a net amount equal to the amount it would have received
under this Agreement, as if no such deduction or withholding had been made.

(B)       In addition, Seller agrees to pay to the relevant Governmental
Authority in accordance with all applicable Requirements of Law any current or
future stamp or documentary taxes or any other excise or property taxes, charges
or similar levies (including mortgage recording taxes, transfer taxes and
similar fees) imposed by the United States or any taxing authority thereof or
therein that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement
(“Other Taxes”).

(C)       Seller agrees to indemnify Buyer for the full amount of Taxes and
Other Taxes (including additional amounts with respect thereto), and the full
amount of Taxes of any kind imposed by any jurisdiction on amounts payable under
this Section 11(f), and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto, provided that Buyer shall
have provided Seller with evidence, reasonably satisfactory to Seller, of
payment of Taxes or Other Taxes, as the case may be.

(D)       Any assignee of Buyer that is not incorporated or otherwise created
under the laws of the United States, any State thereof, or the District of
Columbia (a “Foreign Buyer”) shall provide Seller with properly completed IRS
Form W-8BEN or W-8ECI or any successor form prescribed by the IRS, certifying
(X) that such Foreign Buyer is either (1) entitled to benefits under an income
tax treaty to which the United States is a party that eliminates United





50

--------------------------------------------------------------------------------

 



States withholding tax under Sections 1441 through 1442 of the Code on payments
to it or (2) otherwise fully exempts from United States withholding tax under
Sections 1441 through 1442 of the Code on payments to it, or (Y) that the income
receivable pursuant to this Agreement is effectively connected with the conduct
of a trade or business in the United States, on or before the date upon which
each such Foreign Buyer becomes a purchaser of Mortgage Loans hereunder.  Each
Foreign Buyer will resubmit the appropriate form on the earliest of (x) the
third anniversary of the prior submission or (y) on or before the expiration of
thirty (30) days after there is a “change in circumstances” with respect to such
Foreign Buyer as defined in Treas. Reg. Section 1.1441(e)(4)(ii)(D).  For any
period with respect to which a Foreign Buyer has failed to provide Seller with
the appropriate form or other relevant document pursuant to this Section
11(f)(ii) (unless such failure is due to a change in any Requirement of Law
occurring subsequent to the date on which a form originally was required to be
provided), such Foreign Buyer shall not be entitled to any “gross-up” of Taxes
or indemnification under this Section 11(f) with respect to Taxes imposed by the
United States; provided that should a Foreign Buyer, that is otherwise exempt
from a withholding tax, become subject to Taxes because of its failure to
deliver a form required hereunder, Seller shall take such steps as such Foreign
Buyer shall reasonably request to assist such Foreign Buyer to recover such
Taxes.

(E)       Without prejudice to the survival or any other agreement of Seller
hereunder, the agreements and obligations of Seller contained in this Section
11(f) shall survive the termination of this Agreement.  Nothing contained in
this Section 11(f) shall require Buyer to make available any of its tax returns
or other information that it deems to be confidential or proprietary.

(F)       Each Party acknowledges that it is its intent, for purposes of U.S.
federal, state and local income and franchise taxes only, to treat each purchase
transaction hereunder as indebtedness of Seller that is secured by the Purchased
Mortgage Loans and that the Purchased Mortgage Loans are owned by Seller in the
absence of an Event of Default by Seller.  All Parties agree to such treatment
and agree to take no action inconsistent with this treatment unless required by
law.

(g)       Insurance.  Seller shall maintain, and shall cause its Subsidiaries to
maintain, at no cost to Buyer (a) errors and omissions insurance or mortgage
impairment insurance and blanket bond coverage, with such companies and in such
amounts as to satisfy the requirements of prevailing Agency Guidelines
applicable to a qualified mortgage originating institution, and shall cause
Seller’s policy to be endorsed with the Blanket Bond Required Endorsement and
(b) liability insurance and fire and other hazard insurance on its properties,
with responsible insurance companies reasonably acceptable to Buyer, in such
amounts and against such risks as is customarily carried by similar businesses
operating in the same vicinity.  Within thirty (30) days after notice from
Buyer, Seller will obtain such additional insurance as Buyer shall reasonably
require, at no cost to Buyer.  Photocopies of such policies shall be furnished
to Buyer at no cost to Buyer upon Seller’s or its Subsidiaries’ obtaining such
coverage or any renewal of or modification to such coverage.



51

--------------------------------------------------------------------------------

 



(h)       Financial Statements and Other Reports.  Seller shall deliver or cause
to be delivered to Buyer:

 

(i)         as soon as available and in any event not later than forty-five (45)
days after the end of each calendar month, statements of income and changes in
stockholders’ equity and cash flow of Seller and its Subsidiaries on a
consolidated basis for the immediately preceding month, and related balance
sheet as of the end of the immediately preceding month, all in reasonable
detail, prepared in accordance with GAAP applied on a consistent basis, and
certified as to the fairness of presentation by the chief financial officer of
Seller, subject, however, to normal year-end audit adjustments;

(ii)        as soon as available and in any event not later than ninety (90)
days after Seller’s fiscal year end, statements of income, changes in
stockholders’ equity and cash flows of Seller and its Subsidiaries on a
consolidated basis for the preceding fiscal year, the related balance sheet as
of the end of such year (setting forth in comparative form the corresponding
figures for the preceding fiscal year), all in reasonable detail, prepared in
accordance with GAAP applied on a consistent basis throughout the periods
involved, and accompanied by an opinion in form and substance satisfactory to
Buyer (without a “going concern” or like qualification, commentary or exception
and without any qualification or exception as to the scope of such audit) and
prepared by an accounting firm reasonably satisfactory to Buyer, or other
independent certified public accountants of recognized standing selected by
Seller and acceptable to Buyer, each stating that said financial statements
fairly present in all material respects the financial condition, cash flows and
results of operations of Seller and its Subsidiaries on a consolidated basis as
of the end of, and for, such year;

(iii)       together with each delivery of financial statements required in this
Section 11(h), a Compliance Certificate executed by Seller’s chief financial
officer;

(iv)       if requested by Buyer, photocopies or electronic copies of all
regular or periodic financial and other reports, if any, that Seller, any
Subsidiary of Seller or any Guarantor shall file with any Governmental Authority
other than the SEC, and also excluding routine tax and corporate or
organizational filings;

(v)        if requested by Buyer, photocopies or electronic copies of any audits
completed by any Agency of Seller, any Subsidiary of Seller or any Guarantor,
unless its disclosure is prohibited by Requirements of Law or by such Agency;

(vi)       not less frequently than once every month (and more often if
requested by Buyer), a report in form and substance satisfactory to Buyer
summarizing the Hedging Arrangements, if any, then in effect with respect to all
Mortgage Loans then owned by Buyer and interim serviced by Seller (or a
Successor Servicer); and

(vii)      from time to time, with reasonable promptness, such further
information regarding the Mortgage Assets, or the business, operations,
properties or financial condition of Seller and any Guarantor as Buyer may
reasonably request.

(i)        Limits on Distributions.  Without Buyer’s prior written consent,
Seller shall not  pay, make or declare or incur any liability to pay, make or
declare any dividend (excluding stock dividends or equivalent) or other
distribution, direct or indirect, on or on account of any shares of its stock
(or equivalent equity interest) or any redemption or other acquisition, direct
or indirect,



52

--------------------------------------------------------------------------------

 



of any shares of its stock (or equivalent equity interest) or of any warrants,
rights or other options to purchase any shares of its stock (or equivalent
equity interest), nor purchase, acquire, redeem or retire any stock (or
equivalent equity interest) in itself whether now or hereafter outstanding;
provided that, only if no Default or Event of Default exists at the time of the
payment and none will exist after giving effect to such payment, Seller may pay
cash distributions to its equity owners.

(j)        Use of Chase’s Name.  Seller shall and shall cause its Subsidiaries
to, confine its use of Buyer’s logo and the “JPMorgan” and “Chase” names to
those uses specifically authorized by Buyer in writing.  Except where required
by the federal Real Estate Settlement Procedures Act or the CFPB’s Regulation X
thereunder, or the Helping Families Save Their Homes Act of 2009, as amended
from time to time, or another Requirement of Law, in no instance may Seller or
any of its Subsidiaries disclose to any prospective Mortgagor, or the agents of
the Mortgagor, that such Mortgagor’s Mortgage Loan will be offered for sale to
Buyer.  None of Seller or its Subsidiaries may use Buyer’s name or logo to
obtain any mortgage-related services without the prior written consent of Buyer.

(k)        Reporting.  In its financial statements, Seller will report each sale
of a Mortgage Loan hereunder as a financing in accordance with GAAP.

(l)        Transactions with Affiliates.  Seller will not and will not permit
any of its Subsidiaries to (i) enter into any transaction, including any
purchase, sale, lease or exchange of property or the rendering of any service,
with any Affiliate unless such transaction is (a) otherwise permitted under this
Agreement or (b) in the ordinary course of Seller’s or such Subsidiary’s
business and upon fair and reasonable terms no less favorable to Seller or such
Subsidiary than it would obtain in a comparable arm’s-length transaction with a
Person that is not an Affiliate, or (ii) make a payment that is not otherwise
permitted by this Section 11 to any Affiliate.

(m)      Defense of Title; Preservation of Mortgage Assets.  Seller warrants and
will defend the right, title and interest of Buyer in and to all Mortgage Assets
against all adverse claims and demands of all Persons whomsoever.  Seller shall
do all things necessary to preserve the Mortgage Assets so that such Mortgage
Assets remain subject to a first priority perfected Lien hereunder, excluding
Hedging Arrangements that cover both Purchased Mortgage Loans and Mortgage Loans
that are subject to another Available Warehouse Facility, as to which Seller
will do all things necessary to keep Buyer’s Lien pari passu with the Lien of
the counterparty to such other Available Warehouse Facility. Without limiting
the foregoing, Seller will comply with all Requirements of Law applicable to
Seller or relating to the Mortgage Assets and cause the Mortgage Assets to
comply with all applicable Requirements of Law.  Seller will not allow any
default to occur for which Seller is responsible under any Mortgage Assets or
any Transaction Documents and Seller shall fully perform or cause to be
performed when due all of its obligations under any Mortgage Assets and the
Transaction Documents.

(n)      Limitation on Sale of Assets. Seller shall not convey, sell, lease,
assign, transfer or otherwise dispose of (collectively, “Transfer”), all or
substantially all of its property, business or assets (including receivables and
leasehold interests) whether now owned or hereafter acquired or allow any of its
Subsidiaries to Transfer all or substantially all of its assets to any Person.



53

--------------------------------------------------------------------------------

 



(o)      No Amendment or Compromise.  Without Buyer’s prior written consent,
none of Seller or those acting on Seller’s behalf shall amend or modify, or
waive any term or condition of, or settle or compromise any claim in respect of,
any Purchased Mortgage Loan, any related Mortgage Document or any related rights
if such amendment, modification, waiver, settlement or compromise could
reasonably be expected to adversely affect the value of such Purchased Mortgage
Loan.

(p)      Loan Determined to be Defaulted or Defective.  Upon discovery by Seller
that any Purchased Mortgage Loan is a Defaulted Loan or a Defective Mortgage
Loan, Seller shall promptly give notice of such discovery to Buyer.

(q)      Most Favored Status.   If Seller hereafter enters into a mortgage
warehousing or Servicing Rights repurchase agreement, credit agreement or
similar credit facility with any Person other than Buyer or an Affiliate of
Buyer that provides more favorable terms than Sections 11(y)(i)(Leverage Ratio),
11(y)(ii) (Minimum Tangible Net Worth), 11(y)(iii) (Maintenance of Liquidity) or
11(y)(v) (Net Income) (each, a “More Favorable Agreement”), Seller shall
promptly give Buyer notice thereof and deliver a true, correct and complete copy
of such More Favorable Agreement promptly after entering into it, and this
Agreement shall be deemed automatically amended effective as of the effective
date of such More Favorable Agreement, to include such more favorable terms so
that such terms operate in favor of Buyer or an Affiliate of Buyer (as
applicable) to the same effect as if they were expressly stated in this
Agreement and agrees, upon Buyer’s request, to execute an amendment of this
Agreement setting forth such amended terms; provided, that if any such More
Favorable Agreement is subsequently terminated, upon Buyer’s receipt of notice
of such termination from Seller, the relevant terms of this Agreement as
originally written shall be deemed automatically reinstated effective as of the
termination date of such terminated More Favorable Agreement, and if the parties
have executed an amendment of this Agreement setting forth such more favorable
terms, the parties agree, upon request of either of them, to execute a further
amendment reinstating such original terms.  No amendment referred to in this
Section 11(q) shall be a precondition to the effectiveness of such more
favorable terms or such reinstated terms, as applicable, but is only for the
convenience of the parties. 

(r)      Further Assurances.  Seller agrees to do such further acts and things
and to execute and deliver to Buyer such additional assignments,
acknowledgments, agreements, powers and instruments as are reasonably required
by Buyer to carry into effect the intent and purposes of this Agreement and the
other Transaction Documents, to perfect the interests of Buyer in the Mortgage
Assets or to better assure and confirm unto Buyer its rights, powers and
remedies hereunder and thereunder.

(s)      Hedging Arrangements.  Seller shall maintain Hedging Arrangements with
respect to all Mortgage Loans not the subject of Takeout Commitments in order to
mitigate, in accordance with Seller’s hedging strategy, the risk that the Market
Value of any such Mortgage Loan will change as a result of a change in interest
rates or the market for mortgage loan assets before the Mortgage Loan is
purchased by an Approved Takeout Investor or repurchased by Seller.

(t)      No Guaranties.  Without the prior written consent of Buyer, Seller
shall not, and shall not permit any of its Subsidiaries to, guaranty any Debt in
excess of Five Hundred Thousand



54

--------------------------------------------------------------------------------

 



Dollars ($500,000) in the aggregate other than Debt incurred by a Subsidiary for
a warehouse or repurchase facility for Mortgage Loans.

(u)      Underwriting Guidelines.  Seller will underwrite Eligible Mortgage
Loans in compliance with its underwriting guidelines in effect on the date
hereof.  Seller will not change its underwriting guidelines in any material
respect without the prior written consent of Buyer except as may be required
from time to time to comply with Agency Guidelines.

(v)      Mergers, Acquisitions, Subsidiaries.  Without the prior written consent
of Buyer, Seller will not, and will not permit any of its Subsidiaries to,
consolidate or merge with or into any entity (unless Seller is the surviving
entity and any of Seller’s Subsidiaries may merge with or into Seller or another
Subsidiary of Seller), consolidate, acquire any interest in any Person or
create, form or acquire any Subsidiary not listed in Exhibit G.

(w)      UCC.  Seller will not change its name, organizational type or location
(within the meaning of Section 9-307 of the UCC) unless it shall have (i) given
Buyer at least forty-five (45) days’ prior written notice thereof and (ii)
delivered to Buyer all financing statements, amendments, instruments, legal
opinions and other documents requested by Buyer in connection with such
change.  Seller will keep its principal place of business and chief executive
office at the location specified in Section 15, and the office where it
maintains any physical records of the Purchased Mortgage Loans at a corporate
facility of Seller, or, in any such case, upon thirty (30) days’ prior written
notice to Buyer, at another location within the United States.

(x)       Takeout Commitments.  Except to the extent superseded by this
Agreement, Seller covenants that it shall continue to perform all of its duties
and obligations to the Approved Takeout Investor, under any applicable Takeout
Commitment and otherwise, with respect to a Purchased Mortgage Loan as if such
Mortgage Loan were still owned by Seller and to be sold directly by Seller to
the Approved Takeout Investor pursuant to such Takeout Commitment on the date
provided therein without the intervening ownership of Buyer pursuant to this
Agreement.  Without limiting the generality of the foregoing, Seller shall
timely assemble all records and documents concerning the Mortgage Loan required
under any applicable Takeout Commitment (except that photocopies instead of
originals shall be used for those documents already provided to Buyer in the
Loan File) and all other documents and information that may have been required
or requested by the Approved Takeout Investor, and Seller shall make all
representations and warranties required to be made to the Approved Takeout
Investor under the applicable Takeout Commitment.

(y)       Financial Covenants.

(i)       Leverage Ratio.  Seller shall not permit the Leverage Ratio of Seller
and its Subsidiaries on a consolidated basis to exceed 10.0 to 1.0 computed as
of the end of each calendar month.

(ii)       Minimum Tangible Net Worth.  Seller shall not permit the Tangible Net
Worth of Seller and its Subsidiaries on a consolidated basis, computed as of the
end of each calendar month, to be less than Two Hundred Million Dollars
($200,000,000)



55

--------------------------------------------------------------------------------

 



(iii)       Maintenance of Liquidity.  Seller shall have unencumbered Liquidity
on the last Business Day of each month in an amount that equals or exceeds
Twenty Million Dollars ($20,000,000).

(iv)       Maintenance of Available Warehouse Facilities.  Seller shall maintain
at all times Available Warehouse Facilities from buyers and lenders other than
Buyer such that the Available Warehouse Facility under this Agreement
constitutes no more than fifty percent (50%) of Seller’s aggregate Available
Warehouse Facilities.

(v)        Net Income.  Seller shall test its net income at the end of each
calendar quarter and shall not permit its net income before taxes for more than
one of any two successive calendar quarters to be less than One Dollar ($1).

(z)       Use of Proceeds.  Seller (i) will not request any Transaction, and
(ii) will not use, and will ensure that its Subsidiaries and its and their
respective directors, members, managers, partners, officers, employees and
agents do not use, the proceeds of any Transaction, (x) in furtherance of an
offer, payment, promise to pay or authorization of the payment or giving of
money or anything else of value to any Person in violation of the
Anti-Corruption Laws, (y) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person or in
any Sanctioned Country or (z) in any manner that would result in the violation
of any Sanctions.

(aa)      Government Regulation.  Seller will not (1) be or become subject at
any time to any Requirement of Law (including the U.S. Office of Foreign Asset
Control list) that prohibits or limits Buyer from entering into any Transaction,
or otherwise conducting business, with Seller or (2) fail to provide documentary
and other evidence of Seller’s identity as may be requested by Buyer at any time
to enable Buyer to verify Seller’s identity or to comply with any applicable
Requirement of Law, including Section 326 of the USA Patriot Act of 2001, 31
U.S.C. Section 5318 and the Anti-Corruption Laws.

12.       Events of Default; Remedies.

(a)        Each of the following events shall, upon its occurrence and during
its continuance, be an “Event of Default”:

(i)       (A) Seller fails to remit any Price Differential or Repurchase Price
when due to Buyer pursuant to the terms hereof or fails to cure any Margin
Deficit as provided in Section 4; or (B) Seller fails to remit when due any
Income, fees, escrow payment or any other amount due to Buyer pursuant to the
terms hereof or any other Transaction Document and such failure continues
unremedied for a period of two (2) Business Days; or

(ii)      Seller fails to repurchase any Purchased Mortgage Loan at the time and
for the amount required hereunder and such failure continues unremedied for one
(1) Business Day; or

(iii)     (A) any representation or warranty made by Seller or any Guarantor in
this Agreement or any other Transaction Document is untrue, inaccurate or
incomplete in any material



56

--------------------------------------------------------------------------------

 



respect (each such representation or warranty, a “Materially False
Representation”) on or as of the date made; provided that if any representation
or warranty in Section 10(a)(i) or Section 10(b) or on Exhibit B-1 or Exhibit
B-2 (a “Loan Level Representation”) was when made, or has become, a Materially
False Representation, then that Materially False Representation will not
constitute a Default or an Event of Default — although such Materially False
Representation will cause each affected Purchased Mortgage Loan to cease to be
an Eligible Mortgage Loan and Seller shall be obligated to repurchase it from
Buyer promptly after learning from any source of its ineligibility — unless both
(1) such Loan Level Representation relates to five (5) or more Purchased
Mortgage Loans and (2) when such Loan Level Representation was made, a
Responsible Officer of Seller had actual knowledge that it was being made and
that it was untrue, inaccurate or incomplete in a material respect, in which
event such Materially False Representation will constitute an Event of Default;
or

(B) any information contained in any written statement, report, financial
statement or certificate made or delivered by Seller or any Guarantor (either
before or after the date hereof) to Buyer pursuant to the terms of this
Agreement or any other Transaction Document is untrue or incorrect in any
material respect as of the date when made or deemed made; or

(iv)     Seller shall fail to comply with any of the requirements set forth in
Section 11(d) (Inspection of Properties and Books), Section 3(k)(i) (requiring
Seller to repurchase any Defective Mortgage Loan on or before its Early
Repurchase Date) or Section 11(y) (Financial Covenants); or

(v)      Seller or any Guarantor, as applicable, shall fail to observe, keep or
perform any material duty, responsibility or obligation imposed or required by
this Agreement or any other Transaction Document other than one of the Events of
Default specified or described in another section of this Section 12(a)), and
such failure continues unremedied for a period of five (5) days; or

(vi)      any Act of Insolvency occurs with respect to Seller, any of its
Subsidiaries or any Guarantor; or

(vii)     one or more final judgments or decrees are entered against Seller, any
of its Subsidiaries or any Guarantor involving claims not paid or fully covered
by insurance, for the payment of money in excess of Ten Million Dollars
($10,000,000) and the same shall not be vacated, discharged (or provisions
satisfactory to Buyer shall not be made for such discharge),  satisfied or
stayed or bonded pending appeal, within thirty (30) days from the date of entry
thereof, and Seller, such Subsidiary or Guarantor, as applicable, shall not
within said period of thirty (30) days or such longer period during which
execution of same shall have been stayed by court order or by written agreement
with the judgment creditor, perfect appeal therefrom and cause execution thereof
to be stayed during such appeal; or

(viii)    any Agency, private investor or any other Person seizes or takes
control of the servicing portfolio of Seller or any Subservicer for breach of
any servicing agreement applicable to such servicing portfolio or for any other
reason whatsoever; or



57

--------------------------------------------------------------------------------

 



(ix)    any Agency or Governmental Authority revokes or materially restricts the
authority of Seller or any Subservicer to Originate, purchase, sell or service
Mortgage Loans, or Seller, any of Seller’s Subsidiaries or any Subservicer shall
fail to meet all requisite servicer eligibility qualifications promulgated by
any Agency; or

(x)     there is a material default under any agreement other than a Transaction
Document, for Debt in excess of One Million Dollars ($1,000,000) that Seller or
any Guarantor, or any of their respective Affiliates or Subsidiaries, has
entered into with Buyer or any of its Affiliates or Subsidiaries; or

(xi)    Seller fails to pay when due any repurchase price, margin amount, price
differential, principal, interest or other amount due on any other Debt
(including Debt under any credit or repurchase, early purchase or similar
facilities for the financing of its Mortgage Loans, mortgage servicing rights or
servicing advances) in excess of Ten Million Dollars ($10,000,000), individually
or in the aggregate, beyond any period of grace provided, or there occurs any
breach or default (beyond any period of grace provided) with respect to any
material term of any such Debt in excess of Ten Million Dollars ($10,000,000),
individually or in the aggregate, if the effect of such failure, breach or
default is to cause, or to permit the holder or holders thereof (or a trustee on
behalf of such holder or holders) to cause, such Debt of Seller to become or be
declared due before its stated maturity (upon the giving or receiving of notice,
lapse of time or both, if applicable, or satisfaction of any other condition to
acceleration, whether or not any such condition to acceleration has been
satisfied); provided that if both (i) such breach or default is waived in
writing by the holder of such Debt and (ii) either a true copy of such written
waiver or an Officer’s Certificate stating that such written waiver has been
granted is delivered to Buyer, before Buyer has exercised any of its remedies
under Section 12(b), then no Event of Default shall be deemed to exist under
this Agreement on account of such waived breach or default; or

(xii)    there is a Material Adverse Effect; or

(xiii)   (A)  Seller or any Guarantor shall assert that any Transaction Document
is not in full force and effect or shall otherwise seek to terminate (other than
a termination of this Agreement or any Transaction Document that is expressly
permitted by this Agreement), or disaffirm its obligations under, any such
Transaction Document at any time following the execution thereof or (B) any
Transaction Document ceases to be in full force and effect, or any of Seller’s
or any Guarantor’s material obligations under any Transaction Document shall
cease to be in full force and effect (other than as a result of any termination
of this Agreement or any Transaction Document that is expressly permitted by
this Agreement), or the enforceability thereof shall be contested by Seller or
any Guarantor; or

(xiv)   any Governmental Authority or any trustee, receiver, conservator or
similar official acting or purporting to act under Governmental Authority shall
have taken any action to condemn, seize or appropriate, or to assume custody or
control of, all or any substantial part of the assets of Seller, any of its
Subsidiaries, any Subservicer or any Guarantor, or shall have taken any action
to displace the management of Seller, any of its Subsidiaries or any Guarantor
or to curtail its authority in the conduct of the business of Seller, any of its
Subsidiaries or any Guarantor, or to restrict the payment of dividends to Seller
by any Subsidiary of Seller, and such action shall not have been discontinued or
stayed within thirty (30) days; or



58

--------------------------------------------------------------------------------

 



(xv)   any Guarantor defaults under its Guaranty, or a default or an event of
default shall have occurred under any other Transaction Document; or

(xvi)  any Change in Control of Seller or any Guarantor shall have occurred
without Buyer’s written consent; or

(xvii) any failure by Seller to deliver assignments executed in blank to Buyer
or its designee for each Purchased Mortgage Loan then held by Buyer within five
(5) Business Days following any termination of Seller’s MERS membership; or

(xviii) the initiation of any investigation or proceeding in respect of  Seller
or any Guarantor by any Governmental Authority, that is reasonably likely to
have a material effect on Seller’s or any Guarantor’s ability to perform its
obligations under this Agreement or the other Transaction Documents; or

(xix)   the Pension Benefit Guaranty Corp. shall, or shall indicate its
intention to, file notice of a Lien pursuant to Section 4068 of ERISA with
regard to any of the assets of Seller, any Guarantor or any of their respective
Subsidiaries; or

(xx)    Seller shall become subject to registration as an “investment company”
as defined in, or subject to regulation under, the Investment Company Act of
1940, as amended; or

(xxi)   Buyer shall fail to have a valid and perfected first priority security
interest in any of the Purchased Mortgage Loans, including the Servicing Rights
thereto, or any other Mortgage Assets, in each case free and clear of any other
Lien (excluding Hedging Arrangements that cover both Purchased Mortgage Loans
and Mortgage Loans that are subject to another Available Warehouse Facility, as
to which it will be an Event of Default if Buyer’s Lien shall fail or cease to
be pari passu with the Lien of the counterparty to any such other Available
Warehouse Facility) and Seller shall fail to repurchase all Purchased Mortgage
Loans that therefore are or have become Defective Mortgage Loans on or before
one (1) Business Day after their respective Early Repurchase Dates as required
by the provisions of Section 3(k)(i).

(b)       If an Event of Default occurs, Buyer, at its option, may at any time
or times thereafter while such Event of Default is continuing, elect by written
notice to Seller to do any or all of the following:

(i)        accelerate the Repurchase Date of each outstanding Transaction whose
Repurchase Date has not already occurred and cancel the Purchase Date for any
Transaction whose Purchase Date has not yet occurred;

(ii)       terminate and replace Seller as interim servicer with respect to any
Mortgage Assets at the cost and expense of Seller;

(iii)      direct Seller to cause all Income to be transferred into the Income
Collection Account and all escrow payments received to be deposited in the
Impound Collection Account within one (1) Business Day after receipt by Seller
or any Subservicer;



59

--------------------------------------------------------------------------------

 



(iv)      direct or cause Seller to direct, all Mortgagors to remit all Income
directly to an account specified by Buyer; and

(v)       terminate any commitment of Buyer to purchase Mortgage Loans under
this Agreement or otherwise.

(c)       If Buyer has exercised its option under Section 12(b)(i), then
(i) Seller’s obligations hereunder to repurchase all Purchased Mortgage Loans
then subject to outstanding Transactions shall thereupon become immediately due
and payable, (ii) to the extent permitted by applicable law, the Repurchase
Price with respect to each such Transaction shall be increased by the aggregate
amount obtained by daily application of (x) the greater of (i) the Pricing Rate
for such Transaction and (ii) the Prime Rate plus five percent (5%) to (y) the
Repurchase Price for such Transaction as of the accelerated Repurchase Date as
determined pursuant to Section 12(b) (decreased as of any day by (A) any amounts
retained by Buyer with respect to such Repurchase Price pursuant to Sections
12(b)(iii) and 12(b)(iv) and (B) any proceeds from the sale of Purchased
Mortgage Loans pursuant to Section 12(d), on a 360 day per year basis for the
actual number of days during the period from and including the date of the Event
of Default giving rise to such option to but excluding the date of payment of
the Repurchase Price as so increased, (iii) all Income paid after such exercise
or deemed exercise shall be paid over to and retained by Buyer and shall be
applied to the aggregate unpaid Repurchase Prices and all other amounts owed by
Seller to Buyer or any other Indemnified Party under the Transaction Documents,
(iv) in accordance with Sections 4 and 5, all amounts on deposit in the
Accounts, shall be applied by Buyer to the aggregate unpaid Repurchase Prices
and all other amounts owed by Seller to Buyer or any other Indemnified Party
under the Transaction Documents, (v) Seller shall, if directed by Buyer in
writing, immediately deliver to Buyer any documents then in Seller’s possession
relating to any Purchased Mortgage Loans subject to such Transactions and
(vi) Buyer may, by notice to Seller, declare the Termination Date to have
occurred.

(d)       Upon the exercise by Buyer of its option under Section 12(b)(i),
without prior notice to Seller, Buyer may (A) immediately sell, on a servicing
released or servicing retained basis as Buyer deems desirable, in a recognized
market at such price or prices as Buyer may in its sole discretion deem
satisfactory, any or all Purchased Mortgage Loans subject to such Transactions
and apply the proceeds thereof to the aggregate unpaid Repurchase Prices and any
other amounts owing by Seller to Buyer or any other Indemnified Party under the
Transaction Documents or (B) in its sole discretion elect, in lieu of selling
all or a portion of such Purchased Mortgage Loans, to give Seller credit for
such Purchased Mortgage Loans in an amount equal to the Market Value therefor on
such date against the aggregate unpaid Repurchase Prices and any other amounts
owing by Seller to Buyer or any other Indemnified Party under the Transaction
Documents.

(e)       The proceeds of any disposition or the amount of any credit described
above shall be applied first, to the costs and expenses reasonably incurred by
Buyer in connection with or as a result of an Event of Default (including
reasonable legal fees and consulting fees, accounting fees, file transfer and
inventory fees, costs and expenses reasonably incurred in respect of a transfer
of the servicing of the Purchased Mortgage Loans and costs and expenses
reasonably incurred in connection with a disposition of the Purchased Mortgage
Loans); second, to costs of cover and/or related hedging transactions; third, to
the aggregate and accrued Price Differential owed



60

--------------------------------------------------------------------------------

 



hereunder, fourth, to the remaining aggregate Repurchase Prices owed hereunder;
fifth, to any other accrued and unpaid obligations of Seller hereunder and under
the other Transaction Documents and sixth, any remaining proceeds shall be paid
to Seller or other Person legally entitled thereto.

(f)        The Parties acknowledge and agree that:

(i)        Buyer has no desire or intention to hold any of the Purchased
Mortgage Loans for investment under any circumstances, and if (x) Seller fails
to repurchase any Purchased Mortgage Loan when required to do so by this
Agreement, whether before or after its termination, or (y) any Event of Default
has occurred and is continuing, and (z) Buyer has not made an affirmative
election under the circumstances then prevailing to retain such Purchased
Mortgage Loan pursuant to clause (B) of Section 12(d), Buyer will sell it (i) if
practicable and if the sale can be made without Buyer’s having to undertake
representation, warranty or other obligations that Buyer, acting in its sole
discretion, considers unacceptable, to the relevant Approved Takeout Investor
(if any), or (ii) by private sale to another Person in the secondary mortgage
market, undertaking only such representation, warranty and other obligations, if
any, to such Person as Buyer, acting in its sole discretion, considers
acceptable, at the earliest reasonable opportunity and for such price as Buyer,
acting in its sole discretion, determines to be the optimal price available at
the time of such sale; provided that if at any time Buyer determines that the
secondary market for residential mortgage loans is illiquid, disrupted or
dysfunctional, Buyer may elect to postpone sales of Purchased Mortgage Loans for
so long as Buyer determines that any such market conditions persist, and no such
delay shall be construed to constitute or require a change in the classification
of the Purchased Mortgage Loans in Buyer’s hands from “held for sale” to “held
for investment”, and in all cases, to the maximum extent not prohibited by
applicable law, their Market Value shall be the only “reasonable determinant of
value” of Purchased Mortgage Loans for purposes of Section 562 of the Bankruptcy
Code;

(ii)       in the absence (whether because of market disruptions or for any
other reason whatsoever) of a generally recognized source for secondary mortgage
market prices of, or for bid or offer quotations for, any one or more Purchased
Mortgage Loans at any time, whether before or after any termination of this
Agreement, Buyer may determine the Market Values of such Purchased Mortgage
Loans using such means, methods, averaging, weighting, calculations and
assumptions as it shall determine in its sole discretion to be appropriate, and
Buyer’s determination shall be conclusive and binding, absent manifest error,
for all purposes, it being the Parties’ specific intention to include therein
the purposes of Sections 559 and 562 of the Bankruptcy Code;

(iii)      except to the extent, if any, contrary to market practice, in
determining values of Purchased Mortgage Loans, Buyer shall include all related
accrued Income available either to be transferred to a secondary market
purchaser or to be retained by Buyer to reduce their Repurchase Prices; and

(iv)      in determining the Market Value of any Purchased Mortgage Loans, it is
reasonable for Buyer to use and rely on the Asset Schedule provided by Seller
pursuant to Section 3(c) without being required to check or verify the accuracy
or completeness of such information.



61

--------------------------------------------------------------------------------

 



(g)        The Parties further recognize that if, under the circumstances
described in clause (x) or clause (y) of Section 12(f)(i), Buyer has elected to
sell Purchased Mortgage Loans, the market for Mortgage Loans may then be
insufficiently liquid or dysfunctional in other respects, they agree that Buyer
may elect the time and manner of liquidating any Purchased Mortgage Loan, and
nothing contained herein shall obligate Buyer (i) to liquidate any Purchased
Mortgage Loan immediately after Seller’s failure to repurchase it when required
by this Agreement, the occurrence of an Event of Default or any termination of
this Agreement, or (ii) to liquidate all Purchased Mortgage Loans in the same
manner or on the same day, and no exercise by Buyer of any right or remedy shall
constitute a waiver of any other right or remedy.  Seller shall be liable to
Buyer for (i) the amount of all reasonable legal fees and other expenses
reasonably incurred by Buyer in connection with or as a result of an Event of
Default, (ii) damages in an amount equal to the cost (including all fees,
expenses and commissions reasonably incurred) of entering into replacement
transactions and entering into or terminating hedge transactions in connection
with or as a result of an Event of Default and (iii) any other loss, damage,
cost or expense directly arising or resulting from the occurrence of an Event of
Default.

(h)       To the extent permitted by applicable law, Seller shall be liable to
Buyer for interest on any amount owing by Seller hereunder that Seller has
failed to pay when due, from the date such amount became due and payable until
such amount is (i) paid in full by or on behalf of Seller or (ii) satisfied in
full by the exercise of Buyer’s rights hereunder.  Interest on any sum payable
by Seller to Buyer under this Section 12(h) shall be at a rate equal to the
greater of (x) the Pricing Rate for the relevant Transaction and (y) the Prime
Rate plus five percent (5%).

(i)        If an Event of Default occurs and is continuing, Buyer shall have, in
addition to its rights hereunder, any rights otherwise available to it under any
other agreement entered into in connection with the Transactions contemplated by
this Agreement, under applicable law or in equity.

(j)        Seller hereby acknowledges, admits and agrees that Seller’s
obligations under this Agreement are recourse obligations of Seller.

13.       Servicing Rights Are Owned by Buyer; Interim Servicing of the
Purchased Mortgage Loans

(a)        As a condition of purchasing an Eligible Mortgage Loan, Buyer hereby
engages Seller to interim service such Purchased Mortgage Loan as agent for
Buyer for a term (the “Interim Servicing Term”) commencing on the Purchase Date
of such Purchased Mortgage Loan and ending on the first Remittance Date
thereafter, as such term may be renewed from time to time as provided in Section
13(a)(vi), on the following terms and conditions:

(i)        Seller shall interim service and temporarily administer the Purchased
Mortgage Loan on behalf of Buyer in accordance with prudent mortgage loan
servicing standards and procedures generally accepted in the mortgage banking
industry and in accordance with all applicable requirements of the Agencies,
Requirements of Law, the provisions of any applicable servicing agreement, and
the requirements of any applicable Takeout Commitment and the Approved Takeout
Investor that issued it, so that the eligibility of the Purchased Mortgage Loan



62

--------------------------------------------------------------------------------

 



for purchase under such Takeout Commitment is not voided or reduced by such
interim servicing and temporary administration;

(ii)       If any Eligible Mortgage Loan that is proposed to be sold on a
Purchase Date is serviced by a servicer other than Seller or any of its
Affiliates (a  “Subservicer”), or if the interim servicing of any Purchased
Mortgage Loan is to be transferred to a Subservicer, Seller shall provide a copy
of the related subservicing agreement and a Subservicer Instruction Letter
executed by such Subservicer (collectively, the “Subservicing Agreement”) to
Buyer before such Purchase Date or interim servicing transfer date, as
applicable.  Each such Subservicing Agreement shall be in form and substance
acceptable to Buyer.  In addition, Seller shall have obtained the prior written
consent of Buyer for such Subservicer to subservice the Purchased Mortgage
Loans, which consent may be withheld in Buyer’s sole discretion.  In no event
shall Seller’s use of a Subservicer relieve Seller of its obligations hereunder,
and Seller shall remain liable under this Agreement as if Seller were interim
servicing such Purchased Mortgage Loans directly.  Any termination of Seller as
interim servicer shall automatically terminate each Subservicer.  If any Agency
or Governmental Authority revokes or materially restricts any Subservicer’s
authority to originate, sell or service Mortgage Loans, or if any Subservicer
shall fail to meet all requisite originator, seller and servicer eligibility
qualifications promulgated by any Agency, Buyer may direct Seller to immediately
terminate such Subservicer as a subservicer of any or all of the Purchased
Mortgage Loans and Seller shall promptly cause the termination of such
Subservicer as directed by Buyer.

(iii)      Seller acknowledges that it has no right, title or interest in the
Servicing Rights for any Purchased Mortgage Loan, and agrees that Seller may not
transfer or assign any rights to master service, service, interim service,
subservice or administer any Purchased Mortgage Loan before Seller’s repurchase
thereof from Buyer (by payment to Buyer of the Repurchase Price therefor) other
than an interim servicing transfer to a Subservicer approved by Buyer pursuant
to a Subservicing Agreement approved by Buyer as described above in this Section
13.

(iv)      Seller shall deliver all physical and contractual servicing materials,
files and records for the servicing of each Purchased Mortgage Loan, together
with all of the related Servicing Records that are not already in Buyer’s or
Custodian’s possession, to Buyer’s designee upon the earliest of (x) the
occurrence of a Default or Event of Default hereunder unless Buyer gives written
notice to Seller that the Interim Servicing Term is renewed and specifying the
renewal term, (y) the termination of Seller as interim servicer by Buyer
pursuant to Section 13(a)(v) or (z) the expiration (and non-renewal) of the
Interim Servicing Term.  Seller’s transfer of the Servicing Records and the
physical and such contractual servicing materials, files and records under this
Section 13(a)(iv) shall be in accordance with customary standards in the
industry and such transfer shall include the transfer of the gross amount of all
escrows held for the related mortgagors (without reduction for unreimbursed
advances or “negative escrows”).

(v)       Upon (i) the occurrence and during the continuance of any Default or
Event of Default or (ii) the downgrade of Seller’s or any of its Subsidiaries’
servicer ratings below Moody’s rating of “SQ3” or S&P’s rating of “Average”,
Buyer shall have the right to terminate Seller as interim servicer of any of the
Purchased Mortgage Loans, which right shall be exercisable at any time in
Buyer’s sole discretion, upon written notice.



63

--------------------------------------------------------------------------------

 



(vi)      The Interim Servicing Term will be deemed renewed (when it would
otherwise expire) on each Remittance Date following the second Remittance Date
after the related Purchase Date for a renewal term extending to the next
succeeding Remittance Date unless (i) Seller has sooner been terminated as
interim servicer of all of the Purchased Mortgaged Loans pursuant to Section
13(a)(v), or (ii) an Event of Default has occurred and is continuing, in which
latter event the Interim Servicing Term will expire on the earlier of (x) the
termination date specified in a Buyer’s notice to Seller terminating the Interim
Servicing Term or (y) such Remittance Date unless Buyer gives written notice to
Seller that the Interim Servicing Term is renewed and specifying the renewal
term.

(vii)     The Interim Servicing Term will automatically terminate and Seller
shall have no further obligation to interim service such Purchased Mortgage Loan
as agent for Buyer or to make the delivery of documents required under this
Section 13, upon receipt by Buyer of the Repurchase Price therefor.

(viii)    Buyer has no obligation to pay Seller a fee for the interim servicing
obligations Seller agrees to assume hereunder, no fee or other compensation will
ever accrue or be or become owing, due or payable for or on account of such
interim servicing and such interim servicing rights have no monetary value.

(b)       During the period Seller is interim servicing the Purchased Mortgage
Loans as agent for Buyer, Seller agrees that Buyer is the owner of the related
Servicing Rights, Credit Files and Servicing Records and Seller, acting as
interim servicer, shall at all times maintain and safeguard, and cause any
Subservicer to maintain and safeguard, the Credit File for the Purchased
Mortgage Loan (including photocopies or images of the documents delivered to
Buyer), and accurate and complete records of its interim servicing of the
Purchased Mortgage Loan, Seller’s possession of the Credit Files and Servicing
Records being for the sole purpose of interim servicing such Purchased Mortgage
Loans and such retention and possession by Seller being in a temporary custodial
capacity only.

(c)       Seller further covenants as follows:

(i)       Buyer may, at any time during Seller’s business hours on reasonable
notice (provided that after the occurrence and during the continuance of a
Default or an Event of Default, no notice shall be required), examine and make
copies of all such documents and records relating to interim servicing and
administration of the Purchased Mortgage Loans;

(ii)      At Buyer’s request, Seller shall promptly deliver to Buyer reports
regarding the status of any Purchased Mortgage Loan being interim serviced by
Seller, which reports shall include a description of any event that would cause
the Purchased Mortgage Loan to become a Defaulted Loan or a Defective Mortgage
Loan or any other circumstances that could cause a material adverse effect on
such Purchased Mortgage Loan, Buyer’s title to such Purchased Mortgage Loan or
the collateral securing such Purchased Mortgage Loan; Seller may be required to
deliver such reports until the repurchase of the Purchased Mortgage Loan by
Seller;

(iii)     Seller shall immediately notify Buyer if it becomes aware of any
payment default that occurs under any Purchased Mortgage Loan or any default
under any Subservicing



64

--------------------------------------------------------------------------------

 



Agreement that would materially and adversely affect any Purchased Mortgage Loan
subject thereto; and

(iv)      If, during the Post-Origination Period, any Mortgagor contacts Seller
requesting a payoff quote on the related Purchased Mortgage Loan, Seller shall
ensure that any payoff quote provided requires Mortgagor to wire payoff funds
directly to the Funding Account and includes wiring instructions therefor.

(d)       Seller shall release the contents of any Credit File or any Asset File
only (i) pursuant to the provisions of this Agreement and the Custody Agreement,
(ii) in accordance with the written instructions of Buyer, (iii) to a
Subservicer approved by Buyer, (iv) when such release is required as incidental
to Seller’s servicing of the Purchased Mortgage Loan, or is required to complete
its sale to an Approved Takeout Investor or comply with any applicable Takeout
Commitment or (iv) as required by any Requirement of Law.

(e)       Buyer reserves the right to appoint a successor interim servicer, or a
regular servicer, at any time to service any Purchased Mortgage Loan (each a
“Successor Servicer”) in its sole discretion.  If Buyer elects to make such an
appointment after the occurrence of a Default or an Event of Default, Seller
shall be assessed all costs and expenses incurred by Buyer associated with
transferring the physical and contractual servicing materials, files and records
for the servicing of each Purchased Mortgage Loan, together with all related
Servicing Records, to the Successor Servicer.  In the event of such an
appointment, Seller shall perform all acts and take all action so that any part
of the Credit File and related Servicing Records held by Seller, together with
any and all mortgagors’ escrow payments held in any account and all other
receipts relating to such Purchased Mortgage Loan, are promptly delivered to the
Successor Servicer, and shall otherwise fully cooperate with Buyer in
effectuating such transfer.  Seller shall have no claim for lost interim
servicing income, any termination fee, lost profits or other damages if Buyer
appoints a Successor Servicer hereunder.  Buyer may, in its sole discretion if
an Event of Default shall have occurred and be continuing, without payment of
any termination fee or any other amount to Seller or any Subservicer, sell any
or all of the Purchased Mortgage Loans on a servicing released basis, at the
sole cost and expense of Seller.

(f)       In the event Seller is terminated as interim servicer of any Purchased
Mortgage Loan, whether by expiry of the Interim Servicing Term or by any other
means, Seller shall cooperate with Buyer in effecting such termination and
transferring all authority to interim service such Purchased Mortgage Loan to
the Successor Servicer.  Without limiting the generality of the foregoing,
Seller shall, in the manner and at such times as the Successor Servicer or Buyer
shall reasonably request (i) promptly transfer all data in its possession
relating to the applicable Purchased Mortgage Loans and other Mortgage Assets to
the Successor Servicer in such electronic format as the Successor Servicer may
reasonably request, (ii) promptly transfer to the Successor Servicer, Buyer or
Buyer’s designee all other files, records, correspondence and documents relating
to the applicable Purchased Mortgage Loans and other Mortgage Assets and
(iii) fully cooperate and coordinate with the Successor Servicer and/or Buyer to
comply with any applicable so-called “goodbye” letter requirements, notices or
other applicable requirements of the Real Estate Settlement Procedures Act or
other applicable Requirements of Law applicable to the transfer of the servicing
of the applicable Purchased Mortgage Loans.  Seller agrees that if Seller fails
to cooperate with Buyer or any Successor Servicer in effecting the termination
of Seller as



65

--------------------------------------------------------------------------------

 



servicer of any Purchased Mortgage Loan or the transfer of all authority to
service such Purchased Mortgage Loan to such Successor Servicer in accordance
with the terms hereof, Buyer will be irreparably harmed and entitled to
injunctive relief and shall not be required to post bond.

(g)       Notwithstanding anything to the contrary in any Transaction Document,
Seller and Buyer agree that all Servicing Rights with respect to the Purchased
Mortgage Loans are being transferred hereunder to Buyer on the applicable
Purchase Date, the Purchase Price for the Purchased Mortgage Loans includes full
and fair consideration for such Servicing Rights and such Servicing Rights will
be conclusively deemed to be transferred by Buyer to Seller upon Seller’s
payment of the Repurchase Price for such Purchased Mortgage Loans.

14.       Single Agreement

Buyer and Seller acknowledge that, and have entered into this Agreement and will
enter into each Transaction hereunder in consideration of and in reliance upon
the fact that, all Transactions hereunder, together with the provisions of the
Side Letter, constitute a single business and contractual relationship and have
been made in consideration of each other.  Accordingly, each of Buyer and Seller
agrees (i) to perform all of its obligations in respect of each Transaction
hereunder and its obligations under the Side Letter, and that a default in the
performance of any such obligations shall constitute a default by it in respect
of all Transactions hereunder, (ii) that each of them shall be entitled to set
off claims and apply property held by them in respect of any Transaction against
obligations owing to them in respect of any other Transactions hereunder or any
obligations under the Side Letter and (iii) that payments, deliveries and other
transfers made by either of them in respect of any Transaction or any agreement
under the Side Letter shall be deemed to have been made in consideration of
payments, deliveries and other transfers in respect of any other Transactions
hereunder or any agreement under the Side Letter, and the obligations to make
any such payments, deliveries and other transfers may be applied against each
other and netted.

15.       Notices and Other Communications

Except as otherwise expressly provided herein, all such notices, statements,
demands or other communications shall be in writing and shall be deemed to have
been duly given and received (i) if sent by facsimile, upon the sender’s receipt
of confirmation of transmission of such facsimile from the sending facsimile
machine or (ii) if emailed, upon confirmation of receipt by the recipient
(including by the recipient’s replying to the email or by the sender’s receiving
a read receipt when the sender has chosen MS Outlook’s “request a read receipt”
option, or a substantially similar option under another email program, for the
email when sent), provided that for both clauses (i) and (ii), if such
transmission-confirmed facsimile is sent or such read receipt is received
outside of the recipient’s normal business hours, the faxed or emailed
communication shall be deemed received at the opening of business on the next
Business Day, or (iii) if hand delivered, when delivery to the address below is
made, as evidenced by a confirmation from the applicable courier service of
delivery to such address, but without any need of evidence of receipt by the
named individual required and (iv) if mailed by Express Mail or sent by
overnight courier, on the following Business Day, in each case addressed as
follows:





66

--------------------------------------------------------------------------------

 



if to Seller:

PennyMac Loan Services, LLC

3043 Townsgate Road

Westlake Village, California 91361

Attention:  Pamela Marsh or Kevin Chamberlain

Phone: (805) 330-6059 or (818) 746-2877

Fax: (818) 936-0145

email: pamela.marsh@pnmac.com or kevin.chamberlain@pnmac.com

if to Buyer:

JPMorgan Chase Bank, N.A.

712 Main Street, 3rd Floor North

Houston, Texas 77002

Attention:  Lee Chung

Phone:  713) 216-1847

Fax:  (713) 216-5570

email:  lee.s.chung@jpmorgan.com

with copies to:

JPMorgan Chase Bank, N.A.

Mortgage Warehouse Finance Operations

Attn: MWF Operations Team

TX1-0022

14800 Frye Road, 2nd Floor

Fort Worth, TX 76155

Attention:  Veronica J. Chapple

Phone:  (817) 399-4849

Fax:  (817) 399-6890

email:vickie.j.chapple@jpmorgan.com

Either Party may revise any information relating to it by notice in writing to
the other Party given in accordance with the provisions of this Section 15.

16.       Fees and Expenses; Indemnity

(a)       Seller will pay its own legal and accounting fees and other costs
incurred in respect of this Agreement, the other Transaction Documents and this
facility.  Seller will promptly pay all out-of-pocket costs and expenses
reasonably incurred by Buyer, including reasonable attorneys’ fees, in
connection with (i) preparation, negotiation, and documentation of this
Agreement and the other Transaction Documents (Buyer will use commercially
reasonable efforts to notify Seller if and when such attorneys’ fees are
expected to exceed $100,000, but will incur no liability or obligation to Seller
if it fails to do so), (ii) administration of this Agreement and the other
Transaction Documents and any amendment or waiver thereto and purchase and
resale of Mortgage Loans by Buyer hereunder, (iii) protection of the Purchased
Mortgage Loans (including all costs of filing or recording any assignments,
financing statements, amendments and other



67

--------------------------------------------------------------------------------

 



documents), (iv) performance of due diligence and audits in respect of Mortgage
Loans purchased or proposed for purchase hereunder and Seller’s and any
Guarantor’s business and finances, by Buyer or any agent of Buyer, conducted
before and after the date hereof, subject to an annual cap of Twenty Thousand
Dollars ($20,000) in the absence of an Event of Default (v) enforcement of
Buyer’s rights hereunder and under any other Transaction Document (including
costs and expenses suffered or incurred by Buyer in connection with any Act of
Insolvency related to Seller or Guarantor, appeals and any anticipated
post-judgment collection services), (vi) entering into replacement transactions
and entering into or terminating hedge transactions in connection with or as a
result of an Event of Default, including all fees, expenses and commissions
reasonably incurred, and (vii) any cost or expense reasonably incurred, directly
or arising or resulting from the occurrence of an Event of Default.

(b)       In addition to its other rights hereunder, Seller shall indemnify
Buyer and Buyer’s Affiliates and Subsidiaries and their respective directors,
officers, agents, advisors and employees (each, an “Indemnified Party” and
collectively, the “Indemnified Parties”) against, and hold Buyer and each of
them harmless from, any losses, liabilities, damages, claims, costs and expenses
(including reasonable attorneys’ fees and disbursements) suffered or incurred by
any Indemnified Party (“Losses”) relating to or arising out of this Agreement,
any other Transaction Document or any other related document, or any transaction
contemplated hereby or thereby or any use or proposed use of proceeds thereof
and amendment or waiver thereof, or any breach by Seller, any Guarantor or any
Subservicer engaged by Seller, or by Custodian, of any covenant, representation
or warranty contained in any of such documents, or arising out of, resulting
from, or in any manner connected with, the purchase by Buyer of any Mortgage
Loan, the servicing of any Purchased Mortgage Loans by Seller or any Subservicer
or the delivery, custody, possession, review, certification, handling, shipping,
delivery or production by Custodian of any Asset File or Mortgage Loan
Documents, or any incompleteness or inaccuracy of any Trust Receipt or any Asset
Schedule and Exception Report issued by Custodian; provided that Seller shall
not be required to indemnify any Indemnified Party to the extent such Losses
result from a material violation of a Requirement of Law by, or the gross
negligence or willful misconduct of, such Indemnified Party.  The provisions of
this Section 16 shall survive the termination of this Agreement. 

17.       Shipment to Approved Takeout Investor

If Seller desires that Custodian send an Asset File to an Approved Takeout
Investor in connection with Seller’s repurchase of the related Purchased
Mortgage Loan, then Seller shall prepare and send to Custodian written shipping
instructions pursuant to Section 10 (Shipment of Documents) of the Custodial
Agreement instructing Custodian when and how to send such Asset File to such
Approved Takeout Investor or its designee.  If Seller instructs Custodian to
send an Asset File before the Repurchase Date, Custodian will send the Mortgage
Note and related Mortgage under a Bailee Letter as provided in the Custodial
Agreement.  If Seller does not provide Custodian with shipping instructions with
respect to a Mortgage Loan before its Repurchase Price is paid to Buyer,
Custodian shall send the Asset File to Seller or its designee after Buyer
receives the Repurchase Price therefor.



68

--------------------------------------------------------------------------------

 



18.       Buyer as Attorney‑in‑Fact

Buyer is hereby appointed the attorney-in-fact of Seller for the purpose of
carrying out the provisions of this Agreement and taking any action and
executing any instruments that Buyer may, in good faith, deem necessary or
advisable to accomplish the purposes hereof, including (i) receiving, endorsing
and collecting all checks made payable to the order of Seller representing any
Income on any of the Purchased Mortgage Loans and giving full discharge for the
same, (ii) perfecting and continuing the Lien granted by this Agreement and
(iii) protecting, preserving and realizing on the Mortgage Assets, which
appointment as attorney-in-fact is irrevocable and coupled with an
interest.  Buyer agrees to not exercise the power granted by this Section
18  unless an Event of Default has occurred and is continuing; provided that
Buyer may (i) add and amend endorsements in Seller’s name of Mortgage Notes
either in blank or to any Approved Takeout Investor or its designee, cancel
endorsements and re-endorse Mortgage Notes in Seller’s name and (ii) take such
actions as it deems in good faith to be necessary or appropriate to accomplish
the purposes hereof, to perfect and continue the Lien granted hereby and to
protect and preserve the Mortgage Assets, at any time before or after any Event
of Default shall have occurred.

19.       Wire Instructions

(a)       Unless otherwise specified in this Agreement, any amounts to be
transferred by Buyer to Seller hereunder shall be sent by wire transfer in
immediately available funds to the account of Seller at:

Bank:

JPMorgan Chase Bank, N.A.

ABA No.:

021000021

Account Name:

PennyMac Loan Services Funding Account

Acct.  No.:

918039033

Attn:

Vickie Chapple (817) 399-4849

(b)       Any amounts to be transferred by Seller to Buyer hereunder shall be
sent by wire transfer in immediately available funds to the account of Buyer at:

Bank:

JPMorgan Chase Bank, N.A.

ABA No.:

021000021

Account Name:

Chase Mortgage Warehouse Finance - Clearing Account

Acct. No.:

771065349

Attn:

Vickie Chapple (817) 399-4849

(c)       Amounts received after 3:00 p.m. (Eastern time) on any Business Day
shall be deemed to have been paid and received on the next succeeding Business
Day.

20.       Entire Agreement; Severability

This Agreement, as supplemented by the Side Letter, supersedes any existing
agreements between the Parties containing terms and conditions for repurchase
transactions.  Each provision and agreement of this Agreement and the other
Transaction Documents shall be treated as separate and independent from any
other provision or agreement of this Agreement and the other





69

--------------------------------------------------------------------------------

 



Transaction Documents and shall be enforceable notwithstanding the
unenforceability of any of such other provisions or agreements.  Without
limiting the generality of the foregoing, if any phrase or clause of any
Transaction Document would render any provision or agreement of that (or any
other) Transaction Document unenforceable, such phrase or clause shall be
disregarded and deemed deleted, and such provision or agreement shall be
enforced as fully as if the offending phrase or clause had never appeared.

21.       Assignments; Termination

(a)       The rights and obligations of Seller under this Agreement and under
any Transaction shall not be assigned by Seller without the prior written
consent of Buyer and any such assignment without the prior written consent of
Buyer shall be null and void.

(b)       Buyer may assign all or any portion of its rights, obligations and
interest under this Agreement and in the Mortgage Assets at any time without the
consent of any Person, provided that any such assignment, other than an
assignment to an Affiliate of Buyer, is subject to the prior written consent of
Seller so long as an Event of Default or Default has not occurred and is not
continuing.  Any such assignment shall be in a minimum amount of at least Five
Million Dollars ($5,000,000) unless otherwise consented to by Seller; provided
that Seller’s consent shall not be required if an Event of Default or Default
has occurred and is continuing.  Resales of Purchased Mortgage Loans by Buyer
(subject to (i) Seller’s right to repurchase the Purchased Mortgage Loans before
termination of this Agreement or Buyer’s liquidation of the Purchased Mortgage
Loans pursuant to Section 12 and (ii) Buyer’s obligation to deliver the same to
Seller or its designee upon receipt of the Repurchase Price therefor) in
accordance with applicable law, shall be permitted without restriction.  Buyer
may sell participation interests in all or any portion of its rights,
obligations and interest under this Agreement and in the Mortgage Assets to any
Person at any time without the consent of any Person.  In addition to, and
notwithstanding any provision to the contrary in, the foregoing, Buyer may
assign its rights to enforce this Agreement as to any Mortgage Loan to any
Person that subsequently purchases such Mortgage Loan from Buyer or provides
financing to Buyer with respect to such Mortgage Loan.

(c)       In addition to the foregoing, Buyer may, at any time in its sole
discretion, pledge or grant a Lien in all or any portion of its rights under
this Agreement (including any rights to Mortgage Assets and any rights to
payment of the Repurchase Price) to secure obligations to a Federal Reserve Bank
or a Federal Home Loan Bank, without notice to or consent of Seller; provided
that no such pledge or grant of a security interest would release Buyer from any
of its obligations under this Agreement, or substitute any such pledgee or
grantee for Buyer as a party to this Agreement.

(d)       Subject to the foregoing, this Agreement and any Transactions shall
bind and benefit the Parties and their respective successors and assigns.

(e)       Notwithstanding any of the foregoing provisions of this Section 21,
Buyer shall not be precluded from assigning, charging or otherwise dealing with
all or any part of its interest in any sum payable to it under Section 12.



70

--------------------------------------------------------------------------------

 



(f)       This Agreement and all Transactions outstanding hereunder shall
terminate automatically without any requirement for notice on the date occurring
on or after the Termination Date on which all Repurchase Prices and all other
obligations of Seller under the Transaction Documents have been paid in full.

22.       Counterparts; Signatures

(a)       This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.

(b)       Delivery of an executed counterpart of a signature page of this
Agreement or any other Transaction Document by telecopy, emailed pdf or any
other electronic means that reproduces an image of the actual executed signature
page shall be effective as delivery of a manually executed counterpart of this
Agreement.  The words “execution”, “signed”, “signature”, “delivery” and words
of like import in or relating to any document to be signed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include electronic signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act and any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require Buyer to
accept electronic signatures in any form or format without its prior written
consent.

23.       Governing Law; Consent to Jurisdiction; Waiver of Jury Trial

(a)       THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF (EXCEPT FOR SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

(b)       SELLER HEREBY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK
STATE COURT SITTING IN THE CITY OF NEW YORK FOR PURPOSES OF ALL LEGAL
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.  SELLER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT
MAY EFFECTIVELY DO SO, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM
THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.  NOTHING IN THIS SECTION 23 SHALL AFFECT THE RIGHT OF BUYER
TO BRING ANY ACTION OR PROCEEDING AGAINST EITHER SELLER OR ITS PROPERTY IN THE
COURTS OF OTHER JURISDICTIONS.  EACH PARTY



71

--------------------------------------------------------------------------------

 



CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN ANY SUCH ACTION OR PROCEEDING
BY THE MAILING OF COPIES OF SUCH PROCESS TO IT AT ITS ADDRESS FOR NOTICES
HEREUNDER SPECIFIED IN SECTION 15.

(c)       EACH OF SELLER AND BUYER (BY ITS ACCEPTANCE HEREOF) HEREBY
VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT TO HAVE
A JURY PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED ON CONTRACT, TORT, OR
OTHERWISE) BETWEEN SELLER AND BUYER ARISING OUT OF OR IN ANY WAY RELATED TO THIS
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT. THIS PROVISION IS A MATERIAL
INDUCEMENT TO BUYER TO PROVIDE THE FACILITY PROVIDED FOR IN THIS AGREEMENT.

24.       No Waivers, Etc.

No express or implied waiver of any Event of Default by Buyer shall constitute a
waiver of any other Event of Default and no exercise of any remedy hereunder by
Buyer shall constitute a waiver of its right to exercise any other remedy
hereunder.  No modification or waiver of any provision of this Agreement and no
consent by any Party to a departure herefrom shall be effective unless and until
such shall be in writing and duly executed by both of the Parties
hereto.  Without limitation on any of the foregoing, the failure to give a
notice pursuant to Section 4(a) will not constitute a waiver of any right to do
so at a later date.

25.       Use of Employee Plan Assets

(a)       If assets of an employee benefit plan subject to any provision of
ERISA are intended to be used by Seller in a Transaction, Seller shall so notify
Buyer before the Transaction.  Seller shall represent in writing to Buyer that
the Transaction does not constitute a prohibited transaction under ERISA or is
otherwise exempt therefrom, and Buyer may proceed in reliance thereon but shall
not be required so to proceed.

(b)       Subject to the last sentence of Section 25(a), any such Transaction
shall proceed only if Seller furnishes or has furnished to Buyer its most recent
available audited statement of its financial condition and its most recent
subsequent unaudited statement of its financial condition.

(c)       By entering into a Transaction pursuant to this Section 25, Seller
shall be deemed (i) to represent to Buyer that since the date of Seller’s latest
such financial statements, there has been no material adverse change in Seller’s
financial condition that Seller has not disclosed to Buyer, and (ii) to agree to
provide Buyer with future audited and unaudited statements of its financial
condition as they are issued, so long as any such Transaction is outstanding.

26.       Intent

(a)       The Parties intend and acknowledge that each Transaction is a
“repurchase agreement” as that term is defined in Section 101 of the Bankruptcy
Code, and a “securities contract” as that term is defined in Section 741 of the
Bankruptcy Code.  Seller hereby agrees that it shall not challenge the
characterization of this Agreement as a “repurchase agreement” as that



72

--------------------------------------------------------------------------------

 



term is defined in Section 101 of the Bankruptcy Code, or as a “securities
contract” as that term is defined in Section 741 of the Bankruptcy Code in any
dispute or proceeding.

(b)       It is understood that either Party’s right to accelerate or terminate
this Agreement or to liquidate Mortgage Loans delivered to it in connection with
Transactions hereunder, or to exercise any other remedies pursuant to
Section 12, is a contractual right to accelerate, terminate or liquidate this
Agreement or such Transaction as described in Sections 555 and 559 of the
Bankruptcy Code.

(c)       The Parties agree and acknowledge that if a Party hereto is an
“insured depository institution,” as such term is defined in the FDIA each
Transaction hereunder is a “qualified financial contract,” as that term is
defined in FDIA and any rules, orders or policy statements thereunder (except
insofar as the type of assets subject to such Transaction would render such
definition inapplicable).

(d)       It is understood that this Agreement constitutes a “netting contract”
as defined in and subject to Title IV of the FDICIA and each payment entitlement
and payment obligation under any Transaction hereunder shall constitute a
“covered contractual payment entitlement” or “covered contractual payment
obligation”, respectively, as defined in and subject to FDICIA (except insofar
as one or both of the Parties is not a “financial institution” as that term is
defined in FDICIA).

(e)       It is understood and agreed that this Agreement constitutes a “master
netting agreement” as that term is defined in Section 101 of the Bankruptcy
Code, and that either Party’s right to cause the termination, liquidation, or
acceleration of, or to offset net termination values, payment amounts or other
transfer obligations arising under or in connection with, this Agreement or any
Transaction is a contractual right to cause the termination, liquidation, or
acceleration of, or to offset net termination values, payment amounts or other
transfer obligations arising under or in connection with, this Agreement or any
Transaction as described in Section 561 of the Bankruptcy Code.

27.       Disclosure Relating to Certain Federal Protections

The Parties acknowledge that they have been advised that:

(a)       in the case of Transactions in which one of the Parties is a broker or
dealer registered with the Securities and Exchange Commission (“SEC”) under
Section 15 of the Securities Exchange Act of 1934 (“1934 Act”), the Securities
Investor Protection Corporation has taken the position that the provisions of
the Securities Investor Protection Act of 1970 (“SIPA”) do not protect the other
Party with respect to any Transaction hereunder;

(b)       in the case of Transactions in which one of the Parties is a
government securities broker or a government securities dealer registered with
the SEC under Section 15C of the 1934 Act, SIPA will not provide protection to
the other Party with respect to any Transaction hereunder; and



73

--------------------------------------------------------------------------------

 



(c)       in the case of Transactions in which one of the Parties is a financial
institution, funds held by the financial institution pursuant to a Transaction
hereunder other than funds on deposit in an Account are not a deposit and
therefore are not insured by either the FDIC or the National Credit Union Share
Insurance Fund.

28.       Confidentiality

(a)       Confidential Terms.  The Parties hereby acknowledge and agree that all
written or computer-readable information provided by one Party to any other
regarding the terms set forth in any of the Transaction Documents or the
Transactions contemplated thereby (the “Confidential Terms”) shall be kept
confidential and shall not be divulged to any Person without the prior written
consent of such other Party except to the extent that (i) such Person is an
Affiliate, Subsidiary, division, or parent holding company of a Party or a
director, officer, employee or agent (including an accountant, legal counsel and
other advisor) of a Party or such Affiliate, division or parent holding company,
(ii) in such Party’s opinion it is necessary to do so in working with legal
counsel, auditors, taxing authorities or other governmental agencies or
regulatory bodies (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) or in order to comply with any
applicable federal or state laws or regulations, (iii) any of the Confidential
Terms are in the public domain other than due to a breach of this covenant,
(iv) in the event of a Default or an Event of Default Buyer reasonably
determines such information to be necessary or desirable to disclose in
connection with the marketing and sales of the Purchased Mortgage Loans or
otherwise to enforce or exercise Buyer’s rights hereunder, or (v) in Buyer’s
opinion, it is necessary or appropriate to disclose it to Custodian, or in
connection with an assignment or participation under Section 21 or in connection
with any hedging transaction related to Purchased Mortgage
Loans.  Notwithstanding the foregoing or anything to the contrary contained
herein or in any other Transaction Document, the Parties may disclose to any and
all Persons, without limitation of any kind, the U.S. federal, state and local
tax treatment of the Transactions, any fact that may be relevant to
understanding the U.S. federal, state and local tax treatment of the
Transactions, and all materials of any kind (including opinions or other tax
analyses) relating to such U.S. federal, state and local tax treatment and that
may be relevant to understanding such tax treatment, and the Parties may
disclose information pertaining to this Agreement routinely provided by
arrangers to data service providers, including league table providers, that
serve the financing industry; provided that Seller may not disclose (except as
provided in clauses (i) through (iii) of this Section 28(a)) the name of or
identifying information with respect to Buyer or any pricing terms (including
the Pricing Rate, Facility Fee or other fee, Purchase Price Percentage and
Purchase Price) or other nonpublic business or financial information (including
any sublimits and financial covenants) that is unrelated to the U.S. federal,
state and local tax treatment of the Transactions and is not relevant to
understanding the U.S. federal, state and local tax treatment of the
Transactions, without the prior written consent of Buyer.  Any Person required
to maintain the confidentiality of Confidential Terms as provided in this
Section 28(a) shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Confidential Terms as such Person would accord to its
own confidential information.  The provisions set forth in this Section 28(a)
shall survive the termination of this Agreement for a period of one (1) year
following such termination.



74

--------------------------------------------------------------------------------

 



(b)       Privacy of Customer Information.

(i)       Seller’s Customer Information in the possession of Buyer, other than
information independently obtained by Buyer and not derived in any manner from
or using information obtained under or in connection with this Agreement, is and
shall remain confidential and proprietary information of Seller.  Except in
accordance with this Section 28(b), Buyer shall not use any Seller’s Customer
Information for any purpose, including the marketing of products or services to,
or the solicitation of business from, Customers, or disclose any Seller’s
Customer Information to any Person, including any of Buyer’s employees, agents
or contractors or any third party not affiliated with Buyer.  Buyer may use or
disclose Seller’s Customer Information only to the extent necessary (1) for
examination and audit of Buyer’s activities, books and records by Buyer’s
regulatory authorities, (2) to protect or exercise Buyer’s rights and privileges
or (3) to carry out Buyer’s express obligations under this Agreement and the
other Transaction Documents (including providing Seller’s Customer Information
to Approved Takeout Investors), and for no other purpose; provided that Buyer
may also use and disclose Seller’s Customer Information as expressly permitted
by Seller in writing, to the extent that such express permission is in
accordance with the Privacy Requirements.  Buyer shall take commercially
reasonable steps to ensure that each Person to which Buyer intends to disclose
Seller’s Customer Information, before any such disclosure of information, agrees
to keep confidential any such Seller’s Customer Information and to use or
disclose such Seller’s Customer Information only to the extent necessary to
protect or exercise Buyer’s rights and privileges, or to carry out Buyer’s
express obligations, under this Agreement and the other Transaction Documents
(including providing Seller’s Customer Information to Approved Takeout
Investors).  Buyer agrees to maintain an information security program and to
assess, manage and control risks relating to the security and confidentiality of
Seller’s Customer Information pursuant to such program in the same manner as
Buyer does in respect of its own customers’ information, and shall implement the
standards relating to such risks in the manner set forth in the Interagency
Guidelines Establishing Standards for Safeguarding Company Customer Information
set forth in 12 CFR Parts 30, 168, 170, 208, 211, 225, 263, 308 and
364.  Without limiting the scope of the foregoing sentence, Buyer shall use at
least the same physical and other security measures to protect all of Seller’s
Customer Information in its possession or control as it uses for its own
customers’ confidential and proprietary information.

(ii)       Seller shall indemnify the Indemnified Parties against, and hold each
of them harmless from, any losses, liabilities, damages, claims, costs and
expenses (including reasonable attorneys’ fees and disbursements) suffered or
incurred by any Indemnified Party relating to or arising out of Seller’s loss,
improper disclosure or misuse of any Seller’s Customer Information.

29.       Setoff

Except to the extent specifically permitted herein (including as set forth in
Section 14), Seller hereby irrevocably and unconditionally waives all right to
setoff that it may have under contract (including this Agreement), applicable
law, in equity or otherwise with respect to any funds or monies of Buyer (or any
disclosed principal for which Buyer is acting as agent) at any time held by or
in the possession of Seller.



75

--------------------------------------------------------------------------------

 



Seller agrees that, in addition to any and all other rights and remedies of
Buyer hereunder and by law, upon the occurrence and during the continuance of
any Default or Event of Default, Buyer may set off any funds or monies of Seller
at any time held by or in the possession of Buyer in connection with this
Agreement or any other Transaction Document or otherwise, against any amounts
Seller owes to Buyer, or against any amounts Seller owes to any other
Indemnified Party, pursuant to the terms of this Agreement or any other
Transaction Document.  The foregoing provision shall not be applicable to escrow
withholds or escrow payments for Property Charges held by or in the possession
of Buyer in a deposit account or otherwise.

30.       WAIVER OF SPECIAL DAMAGES.

SELLER WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT SELLER MAY
HAVE TO CLAIM OR RECOVER FROM BUYER IN ANY LEGAL ACTION OR PROCEEDING ANY
SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.

31.       USA PATRIOT ACT NOTIFICATION.

The following notification is provided to Seller pursuant to Section 326 of the
USA Patriot Act of 2001, 31 U.S.C. Section 5318:

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT.  To help the
government fight the funding of terrorism and money laundering activities,
federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
Seller:  When Seller opens an account, if Seller is an individual, Buyer will
ask for Seller's name, taxpayer identification number, residential address, date
of birth, and other information that will allow Buyer to identify Seller, and if
Seller is not an individual, Buyer will ask for Seller's name, taxpayer
identification number, business address, and other information that will allow
Buyer to identify Seller.  Buyer may also ask, if Seller is an individual, to
see Seller's driver’s license or other identifying documents, and if Seller is
not an individual to see Seller's legal organizational documents or other
identifying documents.

(The remainder of this page is intentionally blank; counterpart signature pages
follow)

 

 



76

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

    

 

 

 

 

By:

/s/ Lee Chung

 

 

 

Lee Chung

 

 

 

Authorized Officer

 

 

 

 

 

 

 

 

PennyMac Loan Services, LLC

 

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

 

Pamela Marsh

 

 

 

Managing Director, Treasurer

 

 

 

 

 

 



Signature Page to Master Repurchase Agreement between JPMorgan Chase Bank, N.A.,
as Buyer, and PennyMac Loan Services, LLC, as Seller

--------------------------------------------------------------------------------

 

 

List of Exhibits and Schedules

 

 

Exhibit A

Form of Confirmation

 

 

Exhibit B-1

Residential Mortgage Loans Representations and Warranties

 

 

Exhibit B-2

Freddie Mac Small Balance Loans Representations and Warranties

 

 

Exhibit C

Form of Compliance Certificate

 

 

Exhibit D

Conditions Precedent Documents

 

 

Exhibit E

Required Opinions of Counsel

 

 

Exhibit F

Subsidiary Information

 

 

Exhibit G

Form of Subservicer Letter

 

 

Exhibit H

Existing Debt

 

 

Exhibit I

Seller Names from Tax Returns

 

 

Schedule I

Approved Takeout Investors

 

 

Schedule II

Seller’s Authorized Signers

 

 

Schedule III

CLTV/FICO Score Criteria

 

 

Schedule IV

Approved Correspondents

 

 



(i)

--------------------------------------------------------------------------------

 

 

EXHIBIT A

FORM OF CONFIRMATION

TO:

PennyMac Loan Services, LLC

FROM:

JPMorgan Chase Bank, N.A.

RE:

Confirmation under Master Repurchase Agreement (the “Agreement”) between
JPMorgan Chase Bank, N.A. and PennyMac Loan Services, LLC

JPMorgan Chase Bank, N.A. (“Buyer”) is pleased to confirm your sale and its
purchase of the Mortgage Loans described below and listed on the attached Asset
Schedule pursuant to the Agreement under the following terms and conditions:

 

 

ORIGINAL PRINCIPAL AMOUNTS OF MORTGAGE LOANS:

As set forth on the attached Asset Schedule

CURRENT PRINCIPAL AMOUNTS OF MORTGAGE LOANS:

As set forth on the attached Asset Schedule

PURCHASE DATE:

The date specified as the Purchase Date in the Transaction request related to
this Confirmation

REPURCHASE DATE:

45 days after the Purchase Date or such other number of days after the Purchase
Date as is specified in the Agreement for the applicable Mortgage Loan type

PURCHASE PRICE:

The applicable Purchase Price as is specified in the Side Letter for the
applicable Mortgage Loan type

PRICING RATE:

The applicable per annum percentage rate set forth in the Side Letter for the
applicable Mortgage Loan type

PRICE DIFFERENTIAL (TO BE PAID ON EACH APPLICABLE REMITTANCE DATE):

For each whole or partial calendar month during which the Transaction is
outstanding, the sum of the following amount for each day during that whole or
partial month):  the weighted average of the applicable Pricing Rates for such
day multiplied by the Aggregate Purchase Price outstanding on that day divided
by 360.  The Price Differential for the Transaction shall accrue during the
period commencing on (and including) the day when the Purchase Price is
transferred into the Funding Account (or otherwise paid to or for the account of
Seller) for the Transaction and ending on (but excluding) the day the Repurchase
Price is paid.

 

 

 



Exhibit A, Page 1

--------------------------------------------------------------------------------

 

 

The Agreement is incorporated by reference into this Confirmation and made a
part hereof as if it were fully set forth herein.  All capitalized terms defined
in the Agreement and not defined differently in this Confirmation have the same
meanings here as there.

 

 

 



Exhibit A, Page 2

--------------------------------------------------------------------------------

 

 

EXHIBIT B

RESIDENTIAL MORTGAGE LOANS
REPRESENTATIONS AND WARRANTIES

With respect to each Mortgage Loan, (i) as of the Purchase Date for the purchase
of any Purchased Mortgage Loans by Buyer from Seller and as of the date of this
Agreement and any Transaction hereunder, and (ii) at all times while the
Transaction Documents or any Transaction hereunder is in force and effect,
Seller represents and warrants to Buyer that each of the statements set forth as
lettered items of this Exhibit B-1 is true and correct.  For purposes of this
Exhibit B-1 and the representations and warranties set forth herein, a breach of
a representation or warranty shall be deemed to have been cured with respect to
a Mortgage Loan if and when Seller has taken or caused to be taken action such
that the event, circumstance or condition that gave rise to such breach no
longer adversely affects such Mortgage Loan.  With respect to each Loan Level
Representation that is made to the best of Seller’s knowledge, if it is
discovered by Seller or Buyer that the substance of such Loan Level
Representation is inaccurate, notwithstanding Seller’s lack of knowledge with
respect to the substance of such representation and warranty, such inaccuracy
shall be deemed a breach of that Loan Level Representation.

(a)       Mortgage Loans as Described.  The information set forth in the related
Asset Schedule is complete, true and correct.

(b)       Valid First Lien.  The Mortgage is properly recorded (or, as to
newly-Originated Mortgage Loans, is in the process of being recorded) and is a
valid, existing and enforceable first Lien with respect to each Mortgage Loan
that is indicated by Seller to be a first Lien on the Mortgaged Property,
including all improvements on the Mortgaged Property, free and clear of all
adverse claims, and Liens having priority over the Lien of the Mortgage, subject
only to (i) the Lien of current real property taxes and assessments not yet due
and payable, (ii) covenants, conditions and restrictions, rights of way,
easements and other matters of the public record as of the date of recording
being acceptable to mortgage lending institutions generally and specifically
referred to in the lender’s title insurance policy delivered to Seller and that
do not adversely affect the purchase by, or the purchase price to be paid by,
the Approved Takeout Investor, and (iii) other matters to which like properties
are commonly subject that do not individually or in the aggregate materially
interfere with the benefits of the security intended to be provided by the
Mortgage or the use, enjoyment, value or marketability of the related Mortgaged
Property.  Any security agreement, chattel mortgage or equivalent document
related to and delivered in connection with the Mortgage Loan establishes and
creates a valid, existing and enforceable first lien and first priority security
interest securing the related Mortgage Loan on the property described therein
and Seller has full right to sell and assign the related Mortgage Assets to
Buyer.

(c)       Validity of Mortgage Documents.  With respect to each Mortgage Loan,
Seller or its designee has in its possession all Servicing Files except for
those Servicing Files that Seller has disclosed to Buyer are outstanding.  The
Mortgage Note and the related Mortgage are original and genuine and each is the
legal, valid and binding obligation of the Mortgagor thereof, enforceable in all
respects in accordance with its terms except as enforceability may be limited by
(i) bankruptcy, insolvency, liquidation, receivership, moratorium,
reorganization or other similar laws affecting the enforcement of the rights of
creditors and (ii) general principles of equity, whether

 

 

Exhibit B, Page 1

--------------------------------------------------------------------------------

 

 

enforcement is sought in a proceeding in equity or at law, and Seller has taken
all action necessary to transfer such rights of enforceability to
Buyer.  Neither the operation of any of the terms of any Mortgage or Mortgage
Note, nor the exercise by any holder of any right thereunder, will render the
Mortgage or Mortgage Note unenforceable, in whole or in part, or subject to any
right of rescission, setoff, counterclaim or defense, and no such right of
rescission, setoff, counterclaim or defense has been asserted with respect
thereto. All parties to the Mortgage Note and the Mortgage had the legal
capacity to enter into the Mortgage Loan and to execute and deliver the Mortgage
Note and the Mortgage, and the Mortgage Note and the Mortgage have been duly and
properly executed by such parties. All items required to be delivered pursuant
to this Agreement shall be delivered to Buyer, within the time frames set forth
in this Agreement, and if a document is delivered in imaged format, such images
must be of sufficient quality to be readable and able to be copied.  There is
only one original executed Mortgage Note with respect to such Mortgage Loan.

(d)       Customary Provisions.  The Mortgage and related Mortgage Note contain
customary and enforceable provisions such as to render the rights and remedies
of the holder thereof adequate for the realization against the Mortgaged
Property of the benefits of the security provided thereby, including (i) in the
case of a Mortgage designated as a deed of trust, by trustee’s sale, and (ii)
otherwise by judicial foreclosure.  Upon default by a Mortgagor on a Mortgage
Loan and foreclosure on, or trustee’s sale of, the Mortgaged Property pursuant
to the proper procedures, the holder of the Mortgage Loan will be able to
deliver good and merchantable title to the Mortgaged Property.  There is no
homestead or other exemption or right available to the Mortgagor or any other
person that would interfere with the right to sell the Mortgaged Property at a
trustee’s sale or the right to foreclose the Mortgage.  The Mortgage Note and
Mortgage are on forms that are conforming to the Agency Guidelines and the
Takeout Commitment, as applicable.

(e)       Original Terms Unmodified.  The terms of the Mortgage Note and the
Mortgage have not been impaired, waived, altered or modified in any respect,
except by written instruments that (a) have been recorded in the applicable
public recording office if required by law or if necessary to maintain the lien
priority of the Mortgage and (b) have been delivered to Buyer; the substance of
any such waiver, alteration or modification has been approved by the insurer
under the private mortgage insurance policy, if any, and by the title insurer,
to the extent required by the related policy provided by Seller and is reflected
appropriately on any and all documentation or data and is true and accurate in
all respects.  No other instrument of waiver, alteration or modification has
been executed, and no Mortgagor has been released, in whole or in part, except
in connection with an assumption agreement approved by the insurer under the
private mortgage insurance policy, if any, and by the title insurer, to the
extent required by the policy, and which assumption agreement is a part of the
Asset File. As of the Purchase Date, the full original principal amount of each
Mortgage Loan has been fully disbursed as provided for in the Mortgage Loan
Documents, and there is no requirement for any future advances.

(f)       No Defenses.  The Mortgage Note and the Mortgage are not subject to
any right of rescission, set off, counterclaim or defense, including the defense
of usury, nor will the operation of any of the terms of the Mortgage Note and
the Mortgage, or the exercise of any right thereunder, render either the
Mortgage Note or the Mortgage unenforceable, in whole or in part, or subject to
any right of rescission, set off, counterclaim or defense, including the defense
of usury, and no such right of rescission, set off, counterclaim or defense has
been asserted with respect thereto;



Exhibit B, Page 2

--------------------------------------------------------------------------------

 

 

and neither the Mortgagor nor the Mortgaged Property is as of the Purchase Date
or was as of the Origination Date, subject to an Act of Insolvency.

(g)       No Outstanding Charges.  There are no defaults by Seller or any
Subservicer in complying with the terms of the Mortgage, and (1) all taxes,
ground rents, special assessments, governmental assessments, insurance premiums,
leasehold payments, water, sewer and municipal charges that previously became
due and owing have been paid, or escrow funds have been established in an amount
sufficient to pay for every such escrowed item that remains unpaid and that has
been assessed but is not yet due and payable before any “economic loss” dates or
discount dates (or if payments were made after any “economic loss” date or
discount date, then Seller has paid any penalty or reimbursed any discount out
of Seller’s funds) and (2) all flood and hazard insurance premiums and private
mortgage insurance premiums that are due, have been paid without loss or penalty
to the Mortgagor.  As of the Purchase Date, no event that, with the passage of
time or with notice and the expiration of any grace or cure period, would
constitute a default, breach, violation or event of acceleration under a
Mortgage Loan has occurred, including a violation of applicable law, local
ordinances or city codes resulting from a deterioration or defect existing in
any Mortgaged Property, and neither Seller nor its predecessors have waived any
default, breach, violation or event of acceleration.  Seller has received no
notice of, and has no knowledge of, any event, including the bankruptcy filing
or death of a Mortgagor, that may or could give rise to a Mortgagor default
under the Mortgage Note or Mortgage.  None of Seller or any Subservicer has
advanced funds, or induced, solicited or knowingly received any advance from any
Person other than the Mortgagor, directly or indirectly, for the payment of any
amount due under the Mortgage Loan, unless otherwise permitted in the Takeout
Commitment.

(h)       No Satisfaction of Mortgage.  The Mortgage has not been satisfied,
canceled, subordinated or rescinded, in whole or in part, and the Mortgaged
Property has not been released from the Lien of the Mortgage, in whole or in
part, nor has any instrument been executed that would effect any such
satisfaction, cancellation, subordination, rescission or release.  Neither
Seller nor any Subservicer has waived the performance by the Mortgagor of any
action, if the Mortgagor’s failure to perform such action would cause the
Mortgage Loan to be in default, and neither Seller nor any Subservicer has
waived any default.

(i)       No Default.  There is no default, breach, violation or event of
acceleration existing under the Mortgage or the Mortgage Note and no event that,
with the passage of time or with notice and the expiration of any grace or cure
period, would constitute a default, breach, violation or event permitting
acceleration, and neither Seller nor any Subservicer has waived any default,
breach, violation or event permitting acceleration.  With respect to each
Mortgage Loan (i) the first Lien securing the Mortgage Loan is in full force and
effect, (ii) there is no default, breach, violation or event of acceleration
existing under such first Lien Mortgage or the related Mortgage Note, and (iii)
no event that, with the passage of time or with notice and the expiration of any
grace or cure period, would constitute a default, breach, violation or event of
acceleration thereunder.

(j)       Full Disbursement of Proceeds.  The Mortgage Loan has been closed and
the proceeds of the Mortgage Loan have been fully disbursed to or for the
account of the Mortgagor and there is no obligation for the mortgagee to advance
additional funds thereunder and any and all requirements as to completion of any
on site or off site improvement and as to disbursements of any escrow funds
therefor have been complied with.  All costs, fees, and expenses incurred in



Exhibit B, Page 3

--------------------------------------------------------------------------------

 

 

making or closing the Mortgage Loan and the recording of the Mortgage have been
paid, and the Mortgagor is not entitled to any refund of any amounts paid or due
to the mortgagee pursuant to the Mortgage Note or Mortgage with exception to
escrow holdbacks.

(k)       No Mechanics’ Liens.  There are no mechanics’ or similar Liens or
claims filed for work, labor or material (and no rights are outstanding that
under law could give rise to such a Lien) affecting the related Mortgaged
Property that are or may be Liens prior to, or equal or coordinate with, the
Lien of the related Mortgage.

(l)       No Additional Collateral.  The Mortgage Note is not and has not been
secured by any collateral except the Lien of the corresponding Mortgage on the
Mortgaged Property and the security interest of any applicable security
agreement.

(m)     Origination; Payment Terms.  The Mortgage Loan was originated by Seller
or, if a Correspondent Loan, an Approved Correspondent, which is a mortgagee
approved by the Secretary of Housing and Urban Development pursuant to Sections
203 and 211 of the National Housing Act, a savings and loan association, a
savings bank, a commercial bank, credit union, insurance company or other
similar institution that is supervised and examined by a federal or state
authority or duly licensed by state licensing authority, if applicable.  Seller
and all other parties that have had any interest in the Mortgage Loan, whether
as mortgagee, assignee, pledgee or otherwise, are (or, during the period in
which they held and disposed of such interest, were) in compliance with any and
all applicable licensing requirements of the laws of the state wherein the
Mortgaged Property is located, and either (1) organized under the laws of such
state, (2) qualified to do business in such state, (3) federal savings and loan
associations or national banks having principal offices in such state or (4) not
doing business in such state.  Principal payments on the Mortgage Loan commenced
or will commence no more than sixty (60) days after the proceeds of the Mortgage
Loan were disbursed.  The Mortgage Loan requires interest payable in arrears on
the first day of the month.  Each Mortgage Note requires a monthly payment that
is sufficient (i) during the period before the first adjustment to the Mortgage
interest rate, to amortize the original principal balance fully over the
original term thereof (unless otherwise provided in the applicable Agency
Guidelines) and to pay interest at the related Mortgage interest rate, and (ii)
during the period following each interest rate adjustment date in the case of
each adjustable rate Mortgage Loan, to amortize the outstanding principal
balance fully as of the first day of such period over the then remaining term of
such Mortgage Note and to pay interest at the related Mortgage interest
rate.  The Mortgage Note does not permit negative amortization.  Interest on the
Mortgage Note is calculated on the basis of a 360 day year consisting of twelve
30-day months.  The Mortgage Loan is not a simple interest Mortgage Loan
(meaning a Mortgage Loan on which interest is calculated daily).  The Mortgage
Loan does not require a balloon payment upon the maturity thereof. The Mortgage
Note does not by its terms provide for the capitalization or forbearance of
interest.

(n)       Ownership.  Immediately before Buyer’s payment of the Purchase Price,
Seller was the sole owner and holder of the Mortgage Loan and the indebtedness
evidenced by the Mortgage Note.  The Mortgage Loan, including the Mortgage Note
and the Mortgage, were not assigned or pledged by Seller and Seller had good and
marketable title thereto, and Seller had full right to transfer and sell the
Mortgage Loan to Buyer free and clear of any Lien, participation interest,
equity, pledge or claim and had full right and authority subject to no interest
or participation in, or agreement with any other Person to sell or otherwise
transfer the Mortgage Loan.  Following the



Exhibit B, Page 4

--------------------------------------------------------------------------------

 

 

sale of the Mortgage Loan, Buyer will own such Mortgage Loan and the other
Mortgage Assets free and clear of any Lien and shall have a valid and perfected
first priority security interest in such Mortgage Loan and the other Mortgage
Assets then existing and thereafter arising in each case free and clear of any
Lien.  After the related Purchase Date, Seller will not have any right to modify
or alter the terms of the sale of the Mortgage Loan to Buyer and Seller will not
have any obligation or right to repurchase the Mortgage Loan, except as provided
in this Agreement or as otherwise agreed to by Seller and Buyer.  Seller has
full right to sell, assign and transfer the Mortgage Loan without the consent of
the related Mortgagor or any other Person.

(o)       Transfer of Mortgage Loan.  The Mortgage Loan is a MERS Designated
Mortgage Loan.  The original Mortgage was recorded in the appropriate
jurisdictions wherein such recordation is necessary to perfect the Lien thereof
as against creditors of Seller, or is in the process of being recorded.  Seller
has designated Buyer as the “Interim Funder” on the MERS® System with respect to
such Mortgage Loan (or is in the process of designating Buyer and such
designation shall be completed within five (5) Business Days after the Purchase
Date) and unless otherwise authorized by Buyer, no Person is listed as interim
funder on the MERS® System with respect to such Mortgage Loan.

(p)       Hazard Insurance; Flood Insurance.  All buildings or other customarily
insured improvements upon the Mortgaged Property are insured by an insurer
generally acceptable under the Takeout Commitment and to prudent mortgage
lending institutions against loss by fire, hazards of extended coverage and such
other hazards as are required in the Takeout Commitment pursuant to an insurance
policy conforming to the requirements of Takeout Commitment and providing
coverage in an amount equal to the lesser of (i) the full insurable value of the
Mortgaged Property or (ii) the outstanding principal balance owing on the
Mortgage Loan.  All such insurance policies are in full force and effect and
contain a standard mortgagee clause naming the originator of the Mortgage Loan,
its successors and assigns as mortgagee and all premiums thereon have been
paid.  Before the Origination closing of the Mortgage Loan, Seller determined
whether the Mortgaged Property is or will be located in a Special Flood Hazard
Area using the Standard Flood Hazard Determination Form developed by the U.S.
Department of Homeland Security Federal Emergency Management Agency and has
properly recorded the basis for such determination on such form.  If the
Mortgaged Property is in an area identified on a flood hazard map or flood
insurance rate map issued by the Federal Emergency Management Agency as having
special flood hazards (and such flood insurance has been made available), a
flood insurance policy meeting the requirements of the Flood Laws is in effect
which policy conforms to the requirements of the Takeout Commitment.  The
Mortgage obligates the Mortgagor thereunder to maintain all such insurance at
the Mortgagor’s cost and expense, and on the Mortgagor’s failure to do so,
authorizes the holder of the Mortgage to maintain such insurance at the
Mortgagor’s cost and expense and to seek reimbursement therefor from the
Mortgagor.  Where required by state law or regulation, the Mortgagor has been
given an opportunity to choose the carrier of the required hazard insurance,
provided the policy is not a “master” or “blanket” hazard insurance policy
covering the common facilities of a planned unit development.  The hazard
insurance policy is the valid and binding obligation of the insurer, is in full
force and effect, and will be in full force and effect and inure to the benefit
of Buyer upon the consummation of the transactions contemplated by this
Agreement.  Seller has not engaged in, and has no knowledge of the Mortgagor,
any Subservicer or any prior servicer having engaged in, any act or omission
that would impair the coverage of any such policy,



Exhibit B, Page 5

--------------------------------------------------------------------------------

 

 

the benefits of the endorsement provided for herein, or the validity and binding
effect of either, including no unlawful fee, commission, kickback or other
unlawful compensation or value of any kind has been or will be received,
retained or realized by any attorney, firm or other person or entity, and no
such unlawful items have been received, retained or realized by Seller.

(q)       Title Insurance.  The Mortgage Loan is covered by an ALTA, CLTA or
TLTA lender’s title insurance policy, acceptable to the applicable Agency or as
mandated by applicable state law, if any, issued by a title insurer acceptable
to the applicable Agency or qualified as required under applicable state law and
qualified to do business in the jurisdiction where the Mortgaged Property is
located, insuring Seller, its successors and assigns the first priority of the
lien of the Mortgage in the original principal amount of the Mortgage Loan and,
if such Mortgage Loan is an adjustable rate Mortgage Loan, against any loss by
reason of the invalidity or unenforceability of the lien resulting from the
provisions of the Mortgage providing for adjustment in the Mortgage interest
rate or monthly payment.  Where required by state law or regulation, the
Mortgagor has been given the opportunity to choose the carrier of the required
mortgage title insurance.  Additionally, such lender’s title insurance policy
affirmatively insures ingress and egress, and against encroachments by or upon
the Mortgaged Property or any interest therein.  The title policy does not
contain any special exceptions (other than the standard exclusions) for zoning
and uses and has been marked to delete the standard survey exception or to
replace the standard survey exception with a specific survey reading.  Seller
and its successors and assigns are the sole insureds of such lender’s title
insurance policy, and such lender’s title insurance policy is in full force and
effect and will be in full force and effect upon the consummation of the
transactions contemplated by this Agreement and will inure to the benefit of
Buyer and its assigns without any further act.  No claims have been made under
such lender’s title insurance policy, and Seller has not done, by act or
omission, anything that would impair the coverage of such lender’s title
insurance policy.

(r)       Escrow Letter.  There is, with respect to such Mortgage Loan, a valid
and enforceable escrow letter duly executed by the Settlement Agent.

(s)       Private Mortgage Insurance Policy.  In the event that a private
mortgage insurance policy is required by Buyer, the Mortgage Loan has a valid
and transferable private mortgage insurance policy.  Unless the private mortgage
insurance policy for a Mortgage Loan was cancelled at the request of the
Mortgagor or automatically terminated, in either case in accordance with
applicable law, all premiums have been paid and all provisions of such private
mortgage insurance policy have been and are being complied with.  With respect
to a purchase money Mortgage Loan, both the original appraised value and the
purchase price are accurately depicted as such on Seller’s (or, as applicable,
Subservicer’s) servicing system. Where a Mortgage Loan was closed as a
streamlined refinance and a new appraisal was not required, the prior appraised
value that was relied on in making the credit decision for the Mortgage Loan is
accurately depicted on Seller’s (or, as applicable, Subservicer’s) servicing
system.  The Mortgage interest rate for the Mortgage Loan is net of any private
mortgage insurance policy premium.

(t)       Optional Insurance. No single payment credit life insurance or other
optional insurance product that has been considered “predatory” by Fannie Mae or
Freddie Mac has been obtained in connection with such Mortgage Loan.  If such
Mortgage Loan involved  any type of optional insurance, such insurance was
properly serviced including by use of the proper application



Exhibit B, Page 6

--------------------------------------------------------------------------------

 

 

and collection of premiums, the maintenance of complete and accurate records,
processing and payment of claims and the handling of correspondence.  The
Mortgage Loan does not involve an optional insurance product that was or is
being provided free of charge to the Mortgagor.

(u)       Insurance.  All policies of required insurance, of whatever type,
remain in full force and effect.  Seller has not engaged in, and has no
knowledge of the Mortgagors having engaged in, any act or omission that would
impair the coverage validity or binding effect of any such policies. No action,
inaction, or event has occurred and no state of facts exists or has existed that
has resulted or will result in the exclusion from, denial of, or defense to
coverage under any applicable special hazard insurance policy, private mortgage
insurance policy or bankruptcy bond, irrespective of the cause of such failure
of coverage.  In connection with the placement of any such insurance, no
commission, fee, or other compensation has been or will be received by Seller or
any Subservicer or any designee of Seller or any Subservicer or any corporation
in which Seller, any Subservicer or any officer, director, or employee of Seller
or any Subservicer had a financial interest at the time of placement of such
insurance.

(v)       Mortgaged Property Undamaged; No Condemnation Proceedings.  As of the
related Purchase Date, there are no uninsured casualty losses or casualty losses
where coinsurance has been, or Seller has reason to believe will be, claimed by
the insurance company or where the loss, exclusive of contents, is, or will be,
greater than the recovery (less actual costs and expenses incurred in connection
with such recovery) from the insurance carrier.  No casualty insurance proceeds
have been used to reduce Mortgage Loan balances or for any other purpose except
to make repairs to the Mortgaged Property, except as allowed pursuant to
applicable law and the Mortgage Loan documents.  All damage with respect to
which casualty insurance proceeds have been received by or through Seller has
been properly repaired or is in the process of being repaired using such
proceeds.  There is no damage to the Mortgaged Property from waste, fire,
windstorm, flood, tornado, earthquake or earth movement, hazardous or toxic
substances, other casualty, or any other property related circumstances or
conditions that would adversely affect the value or marketability of any
Mortgage Loan or Mortgaged Property, and adequate insurance is in place to cover
all such events.  There is no proceeding pending or, to the best of Seller’s
knowledge, threatened for the partial or total condemnation of the Mortgaged
Property that would adversely affect the Mortgage Loan.

(w)       Location of Improvements; No Encroachments.  All improvements subject
to the Mortgage that were considered in determining the appraised value of the
Mortgaged Property lie wholly within the boundaries and building restriction
lines of the Mortgaged Property (and wholly within the project with respect to a
condominium unit) and no improvements on adjoining properties encroach upon the
Mortgaged Property except those that are insured against by the title insurance
policy referred to in section (q) above and all improvements on the Mortgaged
Property comply with all applicable zoning and subdivision laws and ordinances.

(x)       Appraisal.  The Servicing File contains an appraisal or an
underwriting property valuation using an automated valuation model of the
related Mortgaged Property, or an Appraised Value Alternative, in each case, in
a form acceptable to the applicable Agency or Approved Takeout Investor and
Buyer and consistent with the applicable Agency Guidelines, and in the case of
an appraisal, made and signed, before the approval of the Mortgage Loan
application, by a qualified appraiser, duly appointed by Seller, who had no
interest, direct or indirect in the



Exhibit B, Page 7

--------------------------------------------------------------------------------

 

 

Mortgaged Property or in any loan made on the security thereof, whose
compensation is not affected by the approval or disapproval of the Mortgage Loan
and who met the minimum qualifications of the applicable Agency. Each appraisal
of the Mortgage Loan was made in conformity with the Uniform Standards of
Professional Appraisal Practice and Title XI of the Financial Institutions
Reform, Recovery, and Enforcement Act of 1989, as amended (12 U.S.C. 3331 et
seq.) and the regulations promulgated thereunder, and if such Mortgage Loan is a
“higher priced mortgage loan” as defined in 12 CFR § 1026.35(a)(1), the
requirements of 12 CFR § 1026.35(c)(3) and (4), including their requirements, if
applicable, for a second appraisal for higher priced mortgage loans to finance a
consumer’s acquisition of his or her principal dwelling that was acquired by its
seller within 90 or 180 days before consummation of such mortgage loan, for more
than 110% or 120%, respectively, of the seller’s acquisition price), all as in
effect on the Date of Origination of the Mortgage Loan.

(y)       Construction Defects.  Any home or other improvement included within
the Mortgaged Property was constructed in a workmanlike manner, and was accepted
by the original homeowner or Mortgagor in good and habitable condition and
working order, and conforms with all warranties, express or implied,
representations, legal obligations, and local, state and federal requirements
and codes concerning the condition, construction, and placement of the home or
improvement.

(z)       Occupancy of the Mortgaged Property.  The Mortgaged Property is
lawfully occupied under applicable law.  All inspections, licenses and
certificates required to be made or issued with respect to all occupied portions
of the Mortgaged Property and, with respect to the use and occupancy of the
same, including certificates of occupancy, have been made or obtained from the
appropriate authorities and no improvement located on or part of the Mortgaged
Property is in violation of any zoning law or regulation.

(aa)     Type of Mortgaged Property.  The Mortgaged Property is located in the
United States and consists of a single parcel of real property with a detached
single family residence erected thereon, a townhouse or a two to four family
dwelling, or an individual condominium unit, or an individual unit in a planned
unit development or a de minimis planned unit development, or a Co-op Unit in a
Co-op Project; provided that any condominium project or planned unit development
generally conforms to the applicable Agency Guidelines regarding such
dwellings.  As of the date of origination, no portion of the Mortgaged Property
was used for commercial purposes, and since the date of origination, no portion
of the Mortgaged Property has been used for commercial purposes; provided that
Mortgaged Properties that contain a home office shall not be considered as being
used for commercial purposes as long as the Mortgaged Property has not been
altered for commercial purposes and is not storing any chemicals or raw
materials other than those commonly used for homeowner repair, maintenance
and/or household purposes.  If the Mortgaged Property is a condominium unit or a
planned unit development (other than a de minimis planned unit development) such
condominium or planned unit development project is acceptable to Buyer.  The
Mortgaged Property is not a Manufactured Home or a mobile home.

(bb)     Environmental Matters.  There is no pending action or proceeding
directly involving any Mortgaged Property of which Seller is aware in which
compliance with any environmental law, rule or regulation is an issue and
nothing further remains to be done to satisfy in full all requirements of each
such law, rule or regulation constituting a prerequisite to use and



Exhibit B, Page 8

--------------------------------------------------------------------------------

 

 

enjoyment of said property.  The Mortgaged Property is free from any and all
toxic or hazardous substances and there exists no violation of any local, state
or federal environmental law, rule or regulation.

(cc)     Unacceptable Investment.  Seller has no knowledge of any circumstances
or condition with respect to the Mortgage, the Mortgaged Property, the Mortgagor
or the Mortgagor’s credit standing that could reasonably be expected to cause
investors to regard the Mortgage Loan as an unacceptable investment, cause the
Mortgage Loan to become delinquent or materially adversely affect the value or
the marketability of the Mortgage.

(dd)     Servicemembers Civil Relief Act.  The Mortgagor has not notified Seller
or any Subservicer, and Seller has no knowledge of any relief requested or
allowed to the Mortgagor under the Servicemembers Civil Relief Act of 2003, as
amended, or other similar state or federal law.

(ee)     No Fraud.  No fraud, error, omission, misrepresentation, negligence or
similar occurrence with respect to the Mortgage Loan has taken place on the part
of Seller, any Subservicer or any other Person involved in taking applications
for, offering, arranging, assisting a consumer in obtaining, making,
underwriting or closing the Mortgage Loan or in the application for any
insurance in relation to such Mortgage Loan, including the Mortgagor, any
builder or developer or any appraiser.  The documents, instruments and
agreements submitted for loan underwriting were not falsified and contain no
untrue statement of material fact or omit to state a material fact required to
be stated therein or necessary to make the information and statements therein
not misleading.  Seller has reviewed all of the documents constituting the Asset
File and the Loan Eligibility File and has made such inquiries as it deems
necessary to make and confirm the accuracy of the representations set forth
herein.

(ff)     Delinquency.  All payments required to be made before the related
Purchase Date for such Mortgage Loan under the terms of the Mortgage Note have
been made, the Mortgage Loan has not been dishonored or declared to be in
default and no payment has ever been more than thirty (30) days past due.

(gg)     Compliance with Applicable Laws.  Any and all requirements of any
applicable federal, state or local law or regulation including usury, truth in
lending, ability to repay, real estate settlement procedures, consumer credit
protection, consumer privacy, fair credit billing, fair credit reporting, fair
debt collection practices, flood insurance, predatory and abusive lending laws
and regulations, equal credit opportunity, fair housing and home mortgage
disclosure laws and regulations or unfair, deceptive and abusive practices laws
applicable to the origination and servicing of the Mortgage Loan including any
provisions relating to prepayment penalties, have been complied with and the
consummation of the transactions contemplated hereby will not involve the
violation of any such laws or regulations.  Seller or, if a Correspondent Loan,
the Approved Correspondent, maintains, and shall maintain, evidence of such
compliance as required by applicable law or regulation and shall make such
evidence available for inspection at Seller’s office during normal business
hours upon reasonable advance notice.  Each Mortgage Loan at the time it was
made complied in all material respects with applicable local, state, and federal
laws, including all applicable predatory and abusive lending laws.



Exhibit B, Page 9

--------------------------------------------------------------------------------

 

 

(hh)     Disclosure and Rescission Materials.  The Mortgagor has received all
disclosure materials required by applicable law with respect to the making of
mortgage loans of the same type as the Mortgage Loan and rescission materials
required by applicable law and has acknowledged receipt of such materials to the
extent required by applicable law and such documents will remain in the Asset
File or the Servicing File, as applicable.

(ii)     Texas Refinance Loans.  Each Mortgage Loan originated in the State of
Texas pursuant to Article XVI, Section 50(a)(6) of the Texas Constitution (a
“Texas Refinance Loan”) has been originated in compliance with the provisions of
Article XVI, Section 50(a)(6) of the Texas Constitution, Texas Civil Statutes
and the Texas Finance Code.  With respect to each Texas Refinance Loan that is a
cash out refinancing, the related Mortgage Loan Documents state that the
Mortgagor may prepay such Texas Refinance Loan in whole or in part without
incurring a prepayment penalty.  Neither Seller nor, if a Correspondent Loan,
the Approved Correspondent, collects any such prepayment penalties in connection
with any such Texas Refinance Loan.

(jj)     Anti-Money Laundering Laws.  Seller and each Approved Correspondent and
their respective agents have at all times complied with all applicable
Anti-Money Laundering Laws, in respect of the origination and servicing of each
Mortgage Loan; Seller and each Approved Correspondent have established an
anti-money laundering compliance program as and to the extent required by the
Anti-Money Laundering Laws, has conducted the requisite due diligence in
connection with the origination and servicing of each Mortgage Loan for purposes
of the Anti-Money Laundering Laws to the extent applicable to Seller or such
Approved Correspondent, and, to the extent required by applicable law,
maintains, and will maintain, either directly or through third parties,
sufficient information to identify the applicable Mortgagor for purposes of the
Anti-Money Laundering Laws. No Mortgage Loan is subject to nullification
pursuant to Executive Order 13224 (the “Executive Order”) or the regulations
promulgated by OFAC (the “OFAC Regulations”) or in violation of the Executive
Order or the OFAC Regulations, and no Mortgagor is subject to the provisions of
such Executive Order or the OFAC Regulations nor listed as a “blocked person”
for purposes of the OFAC Regulations.

(kk)     Predatory Lending Regulations.  The Mortgage Loan is not classified as
(a) a “high cost” loan under the Home Ownership and Equity Protection Act of
1994 (“HOEPA”) or (b) a “high cost”, “threshold”, “covered” or “predatory” loan
under any other applicable state, federal or local law.  The Mortgage Loan does
not have an “annual percentage rate” or total “points and fees” payable by the
related Mortgagor (as each such term is calculated under HOEPA) that exceed the
thresholds set forth by HOEPA and its implementing regulations, including 12
C.F.R. § 226.32(a)(1)(i). No predatory or deceptive lending practices, including
the extension of credit without regard to the ability of the Mortgagor to repay
and the extension of credit that has no apparent benefit to the Mortgagor, were
employed in the origination of the Mortgage Loan. No term or condition of, and
no practice used in connection with the Origination of, such Mortgage Loan has
been categorized as an “unfair” or “deceptive” term, condition or practice under
any applicable federal, state or local law (or regulation promulgated
thereunder) and the Mortgage Loan does not have any terms that expose Buyer to
regulatory action or enforcement proceedings, penalties or other sanctions.

(ll)     State Laws.  No Mortgage Loan is a “High-Cost Home Loan” as defined in
the Arkansas Home Loan Protection Act effective July 16, 2003 (Act 1340 of
2003); no Mortgage



Exhibit B, Page 10

--------------------------------------------------------------------------------

 

 

Loan is a “High-Cost Home Loan” as defined in the Kentucky high-cost home loan
statute effective June 24, 2003 (Ky. Rev. Stat. Section 360.100); no Mortgage
Loan is a “High-Cost Home Loan” as defined in the New Jersey Home Ownership Act
effective November 27, 2003 (N.J.S.A. 46:10B-22 et seq.); no Mortgage Loan is a
“High-Cost Home Loan” as defined in the New Mexico Home Loan Protection Act
effective January 1, 2004 (N.M. Stat. Ann. §§ 58-21A-1 et seq.); no Mortgage
Loan is a “High-Risk Home Loan” as defined in the Illinois High-Risk Home Loan
Act effective January 1, 2004 (815 Ill. Comp. Stat. 137/1 et seq.); no Mortgage
Loan is a “High-Cost Home Mortgage Loan” as defined in the Massachusetts
Predatory Home Loan Practices Act, effective November 7, 2004 (Mass. Ann. Laws
Ch. 183C); no Mortgage Loan is a “High Cost Home Loan” as defined in the Indiana
Home Loan Practices Act, effective January 1, 2005 (Ind. Code Ann. Sections
24-9-1 through 24-9-9); no Mortgage Loan that was originated on or after October
1, 2002 and on or before March 7, 2003 is secured by property located in the
State of Georgia; no Mortgage Loan that was originated after March 7, 2003 is a
“high cost home loan” as defined under the Georgia Fair Lending Act, as amended;
no Mortgage Loan is a  “high cost home loan,” as defined in Section 6 L of the
New York State Banking Law; and no Mortgage Loan is a “covered loan” as
contemplated in the California Predatory Lending Act set forth in California
Finance Code Sections 4970 to 4979.8.

(mm)    Arbitration.  The Mortgagor is not subject to mandatory arbitration to
resolve any dispute arising out of or relating in any way to the mortgage loan
transaction.

(nn)     Higher Cost Products.  The Mortgagor was not encouraged or required to
select a Mortgage Loan product offered by the Mortgage Loan’s originator that is
a higher cost product designed for less creditworthy Mortgagors, unless at the
time of the Mortgage Loan’s origination, such Mortgagor did not qualify taking
into account such facts as the Mortgage Loan’s requirements and the Mortgagor’s
credit history, income, assets and liabilities and debt-to-income ratios for a
lower-cost credit product then offered by the Mortgage Loan’s originator or any
affiliate of the Mortgage Loan’s originator.  If, at the time of loan
application, the Mortgagor may have qualified for a lower-cost credit product
then offered by any mortgage lending affiliate of the Mortgage Loan’s
originator, the Mortgage Loan’s originator referred the Mortgagor’s application
to such affiliate for underwriting consideration.  For a Mortgagor who seeks
financing through a Mortgage Loan originator’s higher-priced nonprime lending
channel, the Mortgagor was directed towards or offered the Mortgage Loan
originator’s standard mortgage line if the Mortgagor was able to qualify for one
of the standard products.

(oo)     Underwriting Methodology.  With respect to delegated underwritten
loans, the methodology used in underwriting the extension of credit for each
Mortgage Loan does not rely solely on the extent of the Mortgagor’s equity in
the collateral as the principal determining factor in approving such extension
of credit.  The methodology employed objective criteria such as the Mortgagor’s
income, assets and liabilities, to the proposed mortgage payment and, based on
such methodology, the Mortgage Loan’s originator made a reasonable determination
that at the time of origination the Mortgagor had the ability to make timely
payments on the Mortgage Loan.

(pp)     Points and Fees.  No Mortgagor was charged “points and fees” as defined
in 12 CFR § 1026.32(b)(1), whether or not financed, in an amount greater than
(i) three percent (3%) of the total loan amount — or, for Mortgage Loans of less
than $100,000 (indexed for inflation), such different amount as is specified in
12 CFR § 1026.43(e)(3) — of any Mortgage Loan that is an



Exhibit B, Page 11

--------------------------------------------------------------------------------

 

 

“ATR Covered Loan” (i.e., a Mortgage Loan that is subject to the Truth in
Lending Act of 1968, as amended, and is not exempt from the ability to repay
requirements of Regulation Z (12 CFR § 1026.43(a) or (d)), or (ii) five percent
(5%) of the principal amount of any Mortgage Loan that is an “ATR Exempt Loan”
(i.e., a Mortgage Loan that is either not subject to the Truth in Lending Act of
1968, as amended, or is exempt from such ability to repay requirements in
Regulation Z).  All fees and charges (including finance charges), whether or not
financed, assessed, collected or to be collected in connection with the
origination and servicing of each Mortgage Loan, have been disclosed in writing
to the Mortgagor in accordance with applicable state and federal law and
regulation.

(qq)     Prepayment Penalties.  With respect to any Mortgage Loan that contains
a provision permitting imposition of a penalty upon a prepayment before
maturity: (i) the Mortgage Loan provides some benefit to the Mortgagor (e.g., a
rate or fee reduction) in exchange for accepting such prepayment penalty, (ii)
the Mortgage Loan’s originator had a written policy of offering the Mortgagor
the option of obtaining a mortgage loan that did not require payment of such a
penalty, (iii) the prepayment penalty was adequately disclosed to the Mortgagor
in the mortgage loan documents pursuant to applicable state, local and federal
law, and (v) notwithstanding any state or federal law to the contrary, neither
Seller nor any Subservicer shall impose such prepayment premium in any instance
when the mortgage debt is accelerated as the result of the Mortgagor’s default
in making the loan payments.

(rr)     Single Premium Credit Insurance Policies.  The Mortgagor was not
required to purchase, and no proceeds of the Mortgage Loan were paid towards the
purchase of, a single premium credit insurance policy (e.g., life, mortgage,
disability, accident, unemployment, or health insurance product) or debt
cancellation agreement in connection with the origination of the Mortgage Loan
or as a condition to the extension of credit.  No proceeds from any Mortgage
Loan were used to purchase single premium credit insurance policies or debt
cancellation agreements as part of the origination of, or as a condition to
closing, such Mortgage Loan; any breach of this representation shall be deemed
to materially and adversely affect the value of the Mortgage Loan and shall
require a repurchase of the affected Mortgage Loan.

(ss)     Origination Practices; Servicing.  The origination practices used by
Seller or, if a Correspondent Loan, the Approved Correspondent, and the
collection and servicing practices used by Seller and any Subservicer with
respect to each Mortgage Loan have been in all respects legal and customary in
the mortgage origination and servicing industry and the collection and servicing
practices used by Seller and any Subservicer have been consistent with customary
servicing procedures.  The Mortgage Loan satisfies, and has been originated and
underwritten in accordance with, all applicable requirements of Seller’s
underwriting guidelines.  Seller has serviced the Mortgage Loan at all times
since its origination.

(tt)     Escrow Payments.  With respect to escrow deposits and payments that
Seller is entitled to collect, all such payments are in the possession of, or
under the control of Seller, and there exist no deficiencies in connection
therewith for which customary arrangements for repayment thereof have not been
made.  All escrow payments have been collected in full compliance with state and
federal law and the provisions of the related Mortgage Note and Mortgage.  As to
any Mortgage Loan that is the subject of an escrow, escrow of funds is not
prohibited by applicable law and has been established in an amount sufficient to
pay for every



Exhibit B, Page 12

--------------------------------------------------------------------------------

 

 

escrowed item that remains unpaid and has been assessed but is not yet due and
payable.  No escrow deposits or other charges or payments due under the Mortgage
Note have been capitalized under any Mortgage or the related Mortgage Note.

(uu)     Interest on Escrows.  As of the related Purchase Date, Seller, or if a
Correspondent Loan, the Approved Correspondent, has credited to the account of
the related Mortgagor under the Mortgage Loan all interest required to be paid
by applicable law or by the terms of the related Mortgage Note on any escrow
account.  Evidence of such credit shall be provided to Buyer upon request.

(vv)     Escrow Analysis.  Seller or, if a Correspondent Loan, the Approved
Correspondent, has properly conducted an escrow analysis for each escrowed
Mortgage Loan in accordance with applicable law.  All books and records with
respect to each Mortgage Loan comply with applicable law and regulations, and
have been adjusted to reflect the results of the escrow analyses.  Except as
allowed by applicable law, no inflation factor was used in the escrow analysis.
Seller or, if a Correspondent Loan, the Approved Correspondent, has delivered
notification to the Mortgagor(s) under each Mortgage Loan of all adjustments
resulting from such escrow analyses.

(ww)    Escrow Holdbacks.  The Mortgage Loan is not subject to outstanding
escrow holdbacks except those specifically identified by Seller as defined in
the Takeout Commitment.

(xx)     Credit Reporting.  To the extent, if any, that Seller or, if a
Correspondent Loan, the Approved Correspondent, is required to do so by the Fair
Credit Reporting Act and its implementing regulations, Seller or such Approved
Correspondent, as applicable, has caused to be fully furnished, in accordance
with such Act and regulations, accurate and complete information (i.e.,
favorable and unfavorable) on its Mortgagor loan files to Equifax, Experian, and
Trans Union Credit Information Company (three of the credit repositories), on a
monthly basis; any breach of this representation shall be deemed to materially
and adversely affect the value of the Mortgage Loan and shall require a
repurchase of the affected Mortgage Loan.  Seller or, if a Correspondent Loan,
the Approved Correspondent, has promptly corrected any discrepancies regarding
consumer addresses of which Seller or such Approved Correspondent, as
applicable, has received notice.

(yy)     Interest Rate Adjustments.  If applicable, with respect to each
adjustable rate Mortgage Loan, all interest rate adjustments have been made in
strict compliance with state and federal law and the terms of the related
Mortgage Note.  Any interest required to be paid pursuant to state and local law
has been properly paid and credited.  The Mortgagor has executed a statement to
the effect that the Mortgagor has received all disclosure materials required by
applicable law with respect to the making of adjustable rate mortgage loans.

(zz)     Regarding the Mortgagor.  The Mortgagor is one or more natural persons
and/or trustees for an Illinois land trust or a trustee under a “living trust”
and such “living trust” is in compliance with Agency Guidelines for such
trusts.  The Mortgagor is not a Guarantor, an owner, officer, director or agent
of Seller or any Guarantor, or an Affiliate of Seller or any Guarantor.  The
Mortgagor is not an employee of Seller or any Guarantor, or a relative of an
employee of Seller unless (i) the Mortgage Loan was made in compliance with
generally applied standards and requirements of Seller’s “employee” or “friends
and family” mortgage loan programs under which loans are available to all of
Seller’s eligible employees and (ii) such Mortgage Loan is otherwise



Exhibit B, Page 13

--------------------------------------------------------------------------------

 

 

an Eligible Mortgage Loans.  The Mortgagor is not a government or a governmental
subdivision or agency.  The Mortgagor occupies the Mortgaged Property unless the
Mortgaged Property secures an Investor Loan.

(aaa)   Fannie Mae Takeout Guidelines Announcement 95-19.  As applicable, Seller
will transmit full file credit reporting data for each Mortgage Loan pursuant to
Fannie Mae Announcement 95-19 and that for each Mortgage Loan, Seller agrees it
shall report one of the following statuses each month as follows:  new
origination, current, delinquent (30 or more days), foreclosed, or charged-off.

(bbb)   Tax Identification/Back Up Withholding.  All tax identifications for
individual Mortgagors, have been certified as required by law.  Seller has
complied with all IRS requirements regarding the obtainment and solicitation of
taxpayer identification numbers and the taxpayer identification numbers provided
to Buyer as reflected on the system are correct. To the extent a Mortgage Loan
is on back up withholding, Seller has substantiated both the initial reason for
the back up withholding and the amount of such back up withholding and the
reason for such back up withholding in the amount currently withheld still
exists.

(ccc)   IRS Forms.  All IRS forms, including Forms 1099, 1098, 1041 and K-1, as
appropriate, that are required to be filed with respect to activity occurring on
or before the year in which the Purchase Date occurs and have been filed or will
be filed in accordance with applicable law.

(ddd)   Electronic Drafting of Payments.  If Seller or a Subservicer drafts
monthly payments electronically from the Mortgagor’s bank account, such drafting
occurs in compliance with applicable federal, state, and local laws and
regulations; and the applicable agreement with the Mortgagor; and such
applicable agreement with the Mortgagor both legally and contractually can be
fully assigned to Buyer pursuant to the assignment provisions contained therein,
and will be fully assigned to Buyer pursuant to this Agreement.

(eee)   Third Party Originators and TPO Loans.  The Mortgage Loan is not a TPO
Loan, nor was it originated by a Third Party Originator.

(fff)    U.S. Loan; Mortgagor.  The Mortgage Loan is denominated and payable
only in United States dollars within the United States and the related Mortgagor
is a United States citizen or resident alien or, only if the Mortgagor is a
trustee as described in item (zz) in this Exhibit B that is not a natural
person, Mortgagor is a corporation or other legal entity organized under the
laws of the United States or any state thereof or the District of Columbia.

(ggg)   Representations and Warranties to Approved Takeout Investor.  Any
representations or warranties made by Seller to the Approved Takeout Investor
upon final sale of the Mortgage Loan are hereby incorporated into this
Agreement, and Seller is deemed to make the same representations and warranties
to Buyer, as if such representations and warranties were fully set forth herein.

(hhh)   Takeout Commitment or Hedging Arrangement.  The Mortgage Loan is subject
to (a) a legally valid and binding Takeout Commitment and satisfies all of the
requirements related



Exhibit B, Page 14

--------------------------------------------------------------------------------

 

 

to such Takeout Commitment or (b) a legally valid and binding Hedging
Arrangement and satisfies all of the requirements related to such Hedging
Arrangement.

(iii)      Agency Guidelines.  The Mortgage Loan satisfies, and has been
originated in accordance with, all applicable requirements of the applicable
Agency Guidelines;

(jjj)      Whole Loan.  The Mortgage Loan is a whole loan and not a
participation interest.

(kkk)   UCC Characterization.  The Mortgage Loan is an “account”, “chattel
paper”, “promissory note” or “payment intangible” within the meaning of Article
9 of the UCC of all applicable jurisdictions;

(lll)      Bankruptcy Code Characterization.  The Mortgage Loan is a “mortgage
loan” within the meaning of the Bankruptcy Code.

(mmm) No Previous Financing.  The Mortgage Loan has not been previously financed
by any other Person.

(nnn)   Ineligible Loan Types.  The Mortgage Loan is not (i) a negative
amortization loan, (ii) a second lien loan, (iii) a home equity line of credit
or similar loan, (iv) a reverse mortgage, (v) a subprime Mortgage Loan or alt-A
Mortgage Loan or (vi) considered an “Expanded Approval” loan or a similar loan
such as is described in the applicable Agency’s eligibility certification.

(ooo)   No Equity Participation.  No document relating to the Mortgage Loan
provides for any contingent or additional interest in the form of participation
in the cash flow of the Mortgaged Property or a sharing in the appreciation of
the value of the Mortgaged Property.  The indebtedness evidenced by the Mortgage
Note is not convertible to an ownership interest in the Mortgaged Property or
the Mortgagor and Seller has not financed nor does it own directly or
indirectly, any equity of any form in the Mortgaged Property or the Mortgagor.

(ppp)   Condominiums/ Planned Unit Developments.  If the Mortgage Loan is a
condominium loan, the related residential dwelling is a condominium unit or a
unit in a planned unit development (other than a de minimis planned unit
development) and such condominium or planned unit development project meets the
eligibility requirements of Fannie Mae and Freddie Mac including Fannie Mae
eligibility requirements for sale to Fannie Mae or is located in a condominium
or planned unit development project that has received Fannie Mae project
approval and the representations and warranties required by Fannie Mae with
respect to such condominium or planned unit development have been made and
remain true and correct in all respects.

(qqq)   Downpayment.  The source of the down payment with respect to such
Mortgage Loan has been fully verified by Seller or, if a Correspondent Loan, the
Approved Correspondent.

(rrr)     Due on Sale.  The related Mortgage contains an enforceable provision
for the acceleration of the payment of the unpaid principal balance of the
Mortgage Loan in the event that the Mortgaged Property is sold or transferred
without the prior written consent of the mortgagee thereunder.



Exhibit B, Page 15

--------------------------------------------------------------------------------

 

 

(sss)     Flood Certification Contract. Seller or, if a Correspondent Loan, the
Approved Correspondent, has obtained a life of loan, transferable flood
certification contract for such Mortgage Loan and such contract is assignable
without penalty, premium or cost to Buyer.

(ttt)      No Construction Loans.  The Mortgage Loan was not made in connection
with (a) the construction or rehabilitation of a Mortgaged Property or (b)
facilitating the trade‑in or exchange of a Mortgaged Property.

 

 



Exhibit B, Page 16

--------------------------------------------------------------------------------

 

 

EXHIBIT B-2

FREDDIE MAC SMALL BALANCE LOANS
REPRESENTATIONS AND WARRANTIES

For purposes of the representations and warranties in this Exhibit B-2, the
phrase “to the knowledge of Seller”, “to Seller’s knowledge”, “to the best of
Seller’s knowledge” or other knowledge qualifier will mean, except where
otherwise expressly set forth below, the actual state of knowledge of Seller or
any servicer acting on its behalf regarding the matters referred to, after
Seller’s having conducted such inquiry and due diligence into such matters as
required by Freddie Mac’s underwriting standards set forth in the applicable
Agency Guidelines.  Capitalized terms used but not defined in this Exhibit B-2
will have the meanings respectively set forth in the applicable Agency
Guidelines.  For purposes of this Exhibit B-2 and the representations and
warranties set forth herein, a breach of a representation or warranty shall be
deemed to have been cured with respect to a Freddie Mac Small Balance Loan if
and when Seller has taken or caused to be taken action such that the event,
circumstance or condition that gave rise to such breach no longer adversely
affects such Mortgage Loan.  With respect to each Loan Level Representation that
is made in this Exhibit B-2 to Seller’s knowledge, to the best of Seller’s
knowledge or with another knowledge qualifier, if it is discovered by Seller or
Buyer that the substance of such Loan Level Representation is inaccurate,
notwithstanding Seller’s lack of knowledge with respect to the substance of such
representation and warranty, such inaccuracy shall be deemed a breach of that
Loan Level Representation.

Seller represents and warrants with respect to each Freddie Mac Small Balance
Loan, subject to the exceptions set forth in Schedule 1 to the applicable
Takeout Commitment, that as of its Purchase Date and as of the Freddie Mac
Funding Date, the following representations and warranties are true and correct
in all material respects:

(a)       Crossed Loan.  Except with respect to any subordinate mortgage
identified in Paragraph 2, the Loan is not cross-collateralized or
cross-defaulted with any other mortgage loan (a “Crossed Loan”) not being
transferred to Freddie Mac.

(b)       Subordinate Loan. There are no subordinate loans encumbering the
Property and Seller has no knowledge of any mezzanine debt related to the
Property.

(c)       Licenses, Permits and Authorization.

(i)       As of the Origination Date, to Seller’s knowledge, based on Borrower’s
representations and warranties in the Loan Documents, Borrower, commercial
lessee and/or operator of the Property were in possession of all material
licenses, permits, and authorizations required for use of the Property as it was
then operated.

(ii)       Seller has not modified the provisions of the Loan Documents in which
Borrower covenants that it will remain in material compliance with all material
licenses, permits and other legal requirements necessary and required to conduct
its business.

 

 

Exhibit B-2, Page 1

--------------------------------------------------------------------------------

 

 

(d)       Condition of Property. To Seller’s knowledge, based solely upon due
diligence customarily performed in connection with the origination of comparable
loans, one of the following is applicable:

(i)       the Property is free of any material damage that would materially and
adversely affect the use or value of the Property as security for the Loan
(other than normal wear and tear), or

(ii)       to the extent a prudent multifamily mortgage lender would so require,
Seller has required a reserve, letter of credit, guaranty, insurance coverage or
other mitigant with respect to the condition of the Property.

(e)       Ground Leases.  The Loan is not secured in whole or in part by
Borrower’s interest as lessee under a ground lease of the Property without also
being secured by the fee interest in the Property.

(f)       Valid Lien.

(i)       (1) Seller has not modified the Loan Documents in any manner that
would negate or impair the validity or enforceability of the Mortgage or the
creation of a valid and enforceable lien on the Property, subject to Permitted
Encumbrances (defined below) and except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or other laws affecting the
enforcement of creditors’ rights or by general principles of equity (regardless
of whether such enforceability is considered in a proceeding in equity or at
law) and (2) Seller has no actual knowledge of any provision in the Loan
Documents that would negate or impair the validity or enforceability of the
Mortgage or the creation of a valid and enforceable lien on the Property,
subject to Permitted Encumbrances and except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or other laws affecting the
enforcement of creditors’ rights or by general principles of equity (regardless
of whether such enforceability is considered in a proceeding in equity or at
law).

(ii)       If the Loan is a Crossed Loan, the Mortgage encumbering the Property
also secures one or more other Crossed Loans.

(iii)       Based on the Title Policy (defined below), the Property is free and
clear of any mechanics’ and materialmen’s liens which are prior to or equal with
the lien of the Mortgage, except those which are bonded over or for which an
escrow has been established.

(iv)       A UCC financing statement has been filed and/or recorded (or sent for
filing or recording) (or, in the case of fixtures, the Mortgage constitutes a
fixture filing) in all places (if any) necessary at the time of origination of
the Loan to perfect a valid security interest in the personal property owned by
Borrower and reasonably necessary to operate the Property in its current use
other than for any of the following:

(A)       (non-material personal property,

(B)       personal property subject to purchase money security interests, and



Exhibit B-2, Page 2

--------------------------------------------------------------------------------

 

 

(C)       personal property that is leased equipment, to the extent a security
interest may be created by filing or recording.

Notwithstanding the foregoing, no representation is made as to the perfection of
any security interest in rents or other personal property to the extent that
possession or control of such items or actions other than the filing of UCC
financing statements are required in order to effect such perfection.

(v)       Any security agreement or equivalent document related to and delivered
in connection with the Loan establishes and creates a valid and enforceable lien
on the physical personal property of Borrower reasonably necessary to the
operation of the Property (other than on healthcare licenses or on payments to
be made under Medicare, Medicaid or similar federal, state or local third party
payor programs that are not assignable without governmental approval), subject
to Permitted Encumbrances and except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or other laws affecting the
enforcement of creditors’ rights or by general principles of equity (regardless
of whether such enforceability is considered in a proceeding in equity or at
law).

(g)       Title Insurance.

(i)       The Property is covered by an ALTA lender’s title insurance policy (or
its equivalent as set forth in the applicable jurisdiction) that evidences such
title insurance policy (“Title Policy”), in the original principal amount of the
Loan (or, in the case of a Crossed Loan, the allocated loan amount of the
portions of the Property that are covered by the Title Policy). 

(ii)       The Title Policy insures that the Mortgage is a valid first priority
lien on the Property, subject only to Permitted Encumbrances.

(iii)       The Title Policy is in full force and effect and all premiums have
been paid.

(iv)       No material claims have been made or paid under the Title Policy.

(v)        Seller has not done, by act or omission, anything that would
materially impair or diminish the coverage under the Title Policy, and has no
knowledge of any such action or omission.

(vi)       Immediately following the transfer and assignment of the Loan to
Freddie Mac, the Title Policy will inure to the benefit of Freddie Mac without
the consent of or notice to the insurer of the Title Policy.

(vii)       Seller and its successors and assigns are the sole named insureds
under the Title Policy.

(viii)      To Seller’s knowledge, the insurer of the Title Policy is qualified
to do business in the jurisdiction in which the Property is located.





Exhibit B-2, Page 3

--------------------------------------------------------------------------------

 

 

“Permitted Encumbrances” means:

(i)       the lien of current real property taxes, ground rents, water charges,
sewer rents and assessments not yet delinquent,

(ii)      covenants, conditions and restrictions, rights of way, easements and
other matters of public record specifically identified in the Title Policy, none
of which, individually or in the aggregate, materially interferes with any of
the following:

(A)       the current use of the Property,

(B)       the security in the collateral intended to be provided by the lien of
the Mortgage,

(C)       Borrower’s ability to pay its obligations when they become due, or

(D)       the value of the Property,

(iii)       exceptions (general and specific) and exclusions set forth in the
Title Policy, none of which, individually or in the aggregate, materially
interferes with any of the following:

(A)       the current use of the Property,

(B)       the security in the collateral intended to be provided by the lien of
the Mortgage,

(C)       Borrower’s ability to pay its obligations when they become due, or

(D)       the value of the Property,

(iv)      the rights of tenants, as tenants only, under leases, including
subleases, pertaining to the Property,

(v)       other matters to which similar properties are commonly subject, none
of which, individually or in the aggregate, materially interferes with any of
the following:

(A)       the current use of the Property,

(B)       the security in the collateral intended to be provided by the lien of
the Mortgage,

(C)       Borrower’s ability to pay its obligations when they become due, or

(D)       the value of the Property.

 

(h)       Zoning.  Based upon the Zoning Due Diligence (defined below), one of
the following is applicable to the Property:

(i)       the improvements located on or forming part of the Property materially
comply with applicable zoning laws and ordinances, or

(ii)      the improvements located on or forming part of the Property constitute
a legal non-conforming use or structure; and one of the following is true:

(iii)     the non-compliance does not materially and adversely affect the value
of the Property, or

(iv)     ordinance and law coverage is provided in amounts required by the
Guide.

The foregoing may be based upon one or more of the following (“Zoning Due
Diligence”):

(a)       a statement of full restoration by a zoning authority,

(b)       copies of legislation or variance permitting full restoration of the
Property,





Exhibit B-2, Page 4

--------------------------------------------------------------------------------

 

 

(c)       zoning information and/or a damage restoration statement in the
appraisal for the Property,

(d)       an opinion of counsel, 

(e)       other due diligence considered reasonable by prudent multifamily
lenders in the lending area where the Property is located,

(f)       ordinance and law coverage as required by the Guide.

(i)       Environmental Conditions.

(i)       As of the Origination Date, Borrower represented and warranted in all
material respects that to its knowledge Borrower has not used, caused or
permitted to exist (and will not use, cause or permit to exist) on the Property
any Hazardous Materials (defined below) in any manner which violates federal,
state or local laws, ordinances, regulations, orders, directives or policies
governing the use, storage, treatment, transportation, manufacture, refinement,
handling, production or disposal of hazardous materials or other environmental
laws. The foregoing Borrower representation and warranty is subject to each of
the following:

(A)       exceptions set forth in certain Physical Risk Report(s) (defined
below),

(B)       Hazardous Materials that are commonly used in the operation and
maintenance of properties of similar kind and nature to the Property,

(C)       Hazardous Materials that are commonly used in accordance with prudent
management practices and applicable law, and

(D)       Hazardous Materials that are commonly used in a manner that does not
result in any contamination of the Property that is not permitted by law.

(ii)       Seller has not modified the provisions of the Loan Documents which
require Borrower to comply, and to cause the Property to be in compliance, with
all “Hazardous Materials Laws” (defined below) applicable to the Property.

(iii)       Seller has not modified the provisions of the Loan Documents which
require Borrower (or an affiliate of Borrower) to indemnify, defend and hold
lender and its successors and assigns harmless from and against losses,
liabilities, damages, injuries, penalties, fines, expenses, and claims of any
kind whatsoever (including attorneys’ fees and costs) paid, incurred or suffered
by, or asserted against, any such party resulting from a breach of the foregoing
representations or warranties given by Borrower in connection with the Loan.

(iv)       To the best of Seller’s knowledge, in reliance on the Physical Risk
Reports prepared in connection with the origination of the Loan and except as
set forth in such Physical Risk Reports, the Property is in material compliance
with all applicable Hazardous Materials Laws,



Exhibit B-2, Page 5

--------------------------------------------------------------------------------

 

 

and to the best of Seller’s knowledge, no notice of violation of such laws has
been issued by any governmental agency or authority, except, in all cases, as
indicated in such Physical Risk Reports.

(v)       Seller has not taken any action which would cause the Property not to
be in compliance with all Hazardous Materials Law (defined below).

“Hazardous Materials” means

(i)       petroleum and petroleum products and compounds containing them,
including gasoline, diesel fuel and oil; explosives; flammable materials;
radioactive materials; polychlorinated biphenyls (“PCBs”) and compounds
containing them,

(ii)      lead and lead-based paint,

(iii)     asbestos or asbestos-containing materials in any form that is or could
become friable,

(iv)     underground or above-ground storage tanks that are not subject to a “no
further action” letter from the regulatory authority in the related property
jurisdiction, whether empty or containing any substance,

(v)      any substance the presence of which on the Property is prohibited by
any federal, state or local authority,

(vi)     any substance that requires special handling and any other “hazardous
material,” “hazardous waste,” “toxic substance,” “toxic pollutant,”
“contaminant,” or “pollutant” by or within the meaning of any Hazardous
Materials Law (defined below), or

(vii)    any substance that is regulated in any way by or within the meaning of
any Hazardous Materials Law.

“Hazardous Materials Law” means:

(i)       any federal, state, and local law, ordinance and regulation and
standard, rule, policy and other governmental requirement, administrative ruling
and court judgment and decree in effect now or in the future and including all
amendments, that relate to Hazardous Materials or the protection of human health
or the environment and apply to Borrower or to the Property, and

(ii)       Hazardous Materials Laws include, but are not limited to, the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
Section 9601, et seq., the Resource Conservation and Recovery Act of 1976, 42
U.S.C. Section 6901, et seq., the Toxic Substance Control Act, 15 U.S.C. Section
2601, et seq., the Clean Water Act, 33 U.S.C. Section 1251, et seq., and the
Hazardous Materials Transportation Act, 49 U.S.C. Section 5101, et. seq., and
their state analogs.

“Physical Risk Report” means a report by a physical risk consultant which
includes information (i) regarding any environmental sampling results, (ii) from
environmental data base searches, (iii) regarding Hazardous Materials evidenced
by a physical inspection, and (iv) on any recognized environmental conditions
noted on the Physical Risk Report – Form 1104 or similar form of report used in
connection with the origination of the Loan, if available for the Property.



Exhibit B-2, Page 6

--------------------------------------------------------------------------------

 

 

(j)       Grace Period.  Seller has not modified the Loan Documents to provide
for a grace period with respect to delinquent monthly payments due under the
Note or if Seller has modified the Loan Documents to provide for a grace period,
such grace period is no longer than 10 days from the applicable payment date.

(k)       Due on Encumbrance.  Seller has not modified the provisions of the
Loan Documents which prohibit Borrower from doing either of the following:

(i)       mortgaging or otherwise encumbering the Property without the prior
written consent of lender or the satisfaction of debt service coverage and other
criteria specified in the Loan Documents, or

(ii)       carrying any additional indebtedness, except as set forth in the Loan
Documents or in connection with trade debt and equipment financings incurred in
the ordinary course of Borrower’s business.

(l)       Carveouts to Non-Recourse. 

(i)       Seller has not modified the provisions of the Loan Documents which
provide that:

(A)       Borrower will be liable to lender for any losses incurred by lender
due to any of the following:

(1)       the misapplication or misappropriation of rents (after a demand is
made after an event of default), insurance proceeds or condemnation awards,

(2)        any breach of the environmental covenants contained in the Loan
Documents, or

(3)        fraud by Borrower in connection with the application for or creation
of the Loan or in connection with any request for any action or consent by
lender.

(B)       The Loan will become full recourse in the event of a voluntary
bankruptcy filing by Borrower.

(m)       Financial Statements.  Seller has not modified the provisions of the
Loan Documents which require that Borrower provide the owner or holder of the
Loan with annual operating statements, rent rolls and related information and
annual financial statements.

(n)       Due on Sale.

(i)       Seller has not modified the provisions of the Loan Documents
which  provide for the acceleration of the payment of the unpaid principal
balance of the Loan if, without the consent of the holder of the Loan and/or in
compliance with the requirements of the Loan



Exhibit B-2, Page 7

--------------------------------------------------------------------------------

 

 

Documents, the Property or a controlling interest in Borrower is directly or
indirectly transferred or sold, except with respect to any of the following
transfers:

(A)       transfers of certain interests in Borrower to any person or entity
already holding direct or indirect interests in Borrower, their family members,
affiliated companies and other estate planning related transfers that satisfy
certain criteria specified in the Loan Documents,

(B)       transfers of less than a controlling interest in Borrower,

(C)       transfers of common stock in publicly traded companies, or

(D)       if the Property is a residential cooperative property, transfers of
stock of Borrower in connection with the assignment of a proprietary lease for a
unit in the Property by a tenant-shareholder of Borrower to another person or
entity which by virtue of such transfer becomes a tenant-shareholder in
Borrower.

(ii)       Seller has not modified any provision of the Loan Documents which
requires Borrower to pay all fees and expenses associated with securing the
consent or approval of the holder of the Mortgage for all actions requiring such
consent or approval under the Mortgage including the cost of counsel opinions
relating to a real estate mortgage investment conduit (“REMIC”) or other
securitization and tax issues.

(o)       Assignment of Leases.

(i)       Seller has not modified the provisions of the Mortgage which contain
an Assignment of Leases that is part of the Mortgage.

(ii)      Based upon the Title Policy, the Assignment of Leases creates a valid
present assignment of, or a valid first priority lien or security interest in,
certain rights under the related lease or leases, subject only to a license
granted to Borrower to exercise certain rights and to perform certain
obligations of the lessor under such lease or leases, including the right to
operate the leased Property, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or other laws affecting the enforcement
of creditors’ rights or by general principles of equity (regardless of whether
enforceability is considered in a proceeding in equity or at law).

(iii)     Based upon the Title Policy, no person or entity other than Borrower
owns any interest in any payments due under any lease that is superior to or of
equal priority with lender’s interest.

(iv)     Seller has not modified the provisions of the Mortgage which provide
for the appointment of a receiver for rents or allows the holder of the Mortgage
to enter into possession to collect rents or provides for rents to be paid
directly to the lender in the event of a default under the Loan or Mortgage.



Exhibit B-2, Page 8

--------------------------------------------------------------------------------

 

 

(p)       Insurance Proceeds and Condemnation Awards.

(i)       Seller has not modified the provisions of the Loan Documents which
provide that insurance proceeds and condemnation awards will be applied to one
of the following:

(A)       restoration or repair of the Property,

(B)       restoration or repair of the Property, with any excess insurance
proceeds or condemnation awards after restoration or repair being paid to
Borrower, or

(C)       reduction of the principal amount of the Loan.

(ii)       To Seller’s knowledge, there is no proceeding pending for the total
or partial condemnation of the Property that would have a material adverse
effect on the use or value of the Property.

(q)       Customary Provisions.

(i)       The Note or Mortgage for the Loan, together with applicable state law,
contains customary and enforceable provisions so as to render the rights and
remedies of the holder of the Note or Mortgage adequate for the practical
realization against the Property of the principal benefits of the security in
the collateral intended to be provided by the Note or the lien of the Mortgage,
including realization by judicial or, if applicable, non-judicial foreclosure,
except as the enforcement of the Mortgage may be limited by bankruptcy,
insolvency, reorganization, moratorium, redemption or other laws affecting the
enforcement of creditors’ rights or by general principles of equity (regardless
of whether such enforceability is considered in a proceeding in equity or at
law).

(ii)       Borrower is not a debtor in, and the Property is not the subject of,
any currently pending state or federal bankruptcy or insolvency proceeding, and,
as of the Origination Date, no guarantor was a debtor in any state or federal
bankruptcy or insolvency proceeding.

(r)       Litigation.  Based solely on the Litigation Due Diligence (defined
below), to the knowledge of Seller, as of the Origination Date and taking into
consideration any applicable reserve, letter of credit, guaranty, insurance
coverage or other mitigant required in connection with the underwriting of the
Loan, there are no actions, suits or proceedings before any court,
administrative agency or arbitrator concerning the Loan, Borrower or Property,
an adverse outcome of which would reasonably be expected to materially and
adversely affect any of the following:

(i)       title to the Property or the validity or enforceability of the
Mortgage,

(ii)      the value of the Property as security for the Loan,

(iii)     the use for which the Property was intended,

(iv)     Borrower’s ability to perform under the Loan.





Exhibit B-2, Page 9

--------------------------------------------------------------------------------

 

 

The foregoing is based on one or both of the following (“Litigation Due
Diligence”):

(x)       information regarding litigation contained in the Borrower and
Borrower Principal Certificate (Form 1115) delivered with respect to Borrower as
part of the submission of the full underwriting package, or

(y)       judgment lien search delivered as a part of the title insurance
search.

(s)       Escrow Deposits.

(i)       Except as previously disbursed pursuant to the Loan Documents, all
escrow deposits and payments relating to the Loan that are required to be
deposited or paid, have been deposited or paid.

(ii)       All such escrow deposits that have not been disbursed pursuant to the
Loan Documents are being conveyed by Seller to Freddie Mac and identified with
appropriate detail.

(iii)      All escrow deposits and payments required pursuant to the Loan are in
the possession, or under the control, of Seller or its servicer.

(t)       Valid Assignment.

(i)       Each assignment of the Mortgage from Seller to Freddie Mac is in
recordable form and constitutes the legal, valid and binding assignment from
Seller to Freddie Mac, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, liquidation, receivership, moratorium or other laws
relating to or affecting the enforcement of creditors’ rights or by general
principles of equity (regardless of whether enforceability is considered in a
proceeding in equity or at law).

(ii)       Each Mortgage is freely assignable without the consent of Borrower.

(u)       Qualification To Do Business.  To the extent required under applicable
law, Seller is and has at all required times been authorized to transact and do
business in the jurisdiction in which the Property is located, or the failure to
be so authorized does not materially and adversely affect the enforceability of
the Loan.

(v)       Ownership.

(i)       Immediately prior to the transfer of the Loan to Freddie Mac, Seller
had good title to, and was the sole owner of, the Loan. 

(ii)       Seller has full right, power and authority to transfer and assign the
Loan to Freddie Mac and has validly and effectively conveyed (or caused to be
conveyed) to Freddie Mac all of Seller’s legal and beneficial interest in and to
the Loan free and clear of any and all liens, pledges, charges, security
interests and/or other encumbrances of any kind.

(w)       Deed of Trust.  If the Mortgage is a deed of trust, each of the
following is true:



Exhibit B-2, Page 10

--------------------------------------------------------------------------------

 

 

(i)       A trustee, duly qualified under applicable law to serve as trustee,
currently serves as trustee and is named in the deed of trust (or has been or
may be substituted in accordance with applicable law by lender).

(ii)       Seller has not modified the deed of trust to provide for the payment
of fees or expenses to the trustee by Seller, Freddie Mac or any transferee of
Seller or Freddie Mac.

(x)       Validity of Loan Documents, No Offset.

(i)       Seller has not modified the Loan Documents in any manner that would
cause the Note, Mortgage and other agreements that evidence or secure the Loan
and were executed by or for the benefit of Borrower or any guarantor to not be
enforceable in accordance with their terms, and Seller has no actual knowledge
of any such unenforceability, in either case except as enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
affecting the enforcement of creditors’ rights or by general principles of
equity (regardless of whether enforceability is considered in a proceeding in
equity or at law).

(ii)       To Seller’s knowledge, there is no valid offset, defense,
counterclaim, or right of rescission, abatement or diminution available to
Borrower or any guarantor with respect to the Note, Mortgage or other agreement,
except as enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other laws affecting the enforcement of creditors’
rights or by general principles of equity (regardless of whether enforceability
is considered in a proceeding in equity or at law).

(iii)       To Seller’s knowledge, no offset, defense, counterclaim or right of
rescission, abatement or diminution has been asserted by Borrower or any
guarantor.

(y)       Compliance with Usury Laws.  As of the Origination Date, the interest
rate (exclusive of any default interest, late charges, yield maintenance charge,
or prepayment premiums) of the Loan was in compliance with, or was exempt from,
applicable state or federal laws, regulations and other requirements pertaining
to usury.

(z)       No Shared Appreciation.  The Loan has no shared appreciation rights
(it being understood that equity holdings, including without limitation,
preferred equity holdings, will not be considered shared appreciation rights
with respect to the Loan), any other contingent interest feature or a negative
amortization feature.

(aa)       Whole Loan.  The Loan is a whole loan and is not a participation
interest in the Loan.

(bb)       Reserved.

(cc)       Full Disbursement.  The proceeds of the Loan have been fully
disbursed and there is no requirement for future advances.

(dd)       No Advances.  No advance of funds has been made by Seller to Borrower
(other than mezzanine debt and the acquisition of preferred equity interests by
the preferred equity interest holder, as disclosed to Freddie Mac), and no
advance of funds have, to Seller’s knowledge,



Exhibit B-2, Page 11

--------------------------------------------------------------------------------

 

 

been received (directly or indirectly) from any person or entity other than
Borrower for or on account of payments due on the Loan.

(ee)       All Collateral Transferred.  All collateral that secures the Loan is
being transferred to Freddie Mac as part of the Loan (other than healthcare
licenses, Medicare, Medicaid or similar federal, state or local third party
payor programs, including housing assistance payments contracts, that are not
transferable without governmental approval).

(ff)       Loan Status; Waivers and Modifications.  All of the following are
true and correct:

(i)       the material terms of the Mortgage, Note and Loan Documents have not
been waived, impaired, modified, altered, satisfied, canceled, subordinated or
rescinded in any respect,

(ii)       neither the Property nor any portion of the Property has been
released from the lien of the Mortgage in any manner which materially interferes
with the security intended to be provided by the Mortgage or the use, value or
operation of the Property, and

(iii)       neither Borrower nor any guarantor has been released from its
obligations under the Loan.

(gg)       Defaults.

(i)        There exists no monetary default (other than payments due but not yet
more than 30 days past due) or, to Seller’s knowledge, material non-monetary
default, breach, violation or event of acceleration under the Loan.

(ii)       To Seller’s knowledge, there exists no event that, with the passage
of time or with notice and the expiration of any grace or cure period, would
constitute a material default, breach, violation or event of acceleration under
the Loan; provided,  however, that the representations and warranties set forth
in this Paragraph 33(b) do not address or otherwise cover any default, breach,
violation or event of acceleration that specifically pertains to any matter
otherwise covered by any other representation or warranty made by Seller; and,
provided,  further, that a breach by Borrower of any representation or warranty
contained in any Loan Document (each, a “Borrower Representation”) will not
constitute a material non-monetary default, breach, violation or event of
acceleration for purposes of this Paragraph 33(b) if the subject matter of such
Borrower Representation is covered by any exception to any representation or
warranty made by Seller in Exhibit F attached to the Commitment or Early Rate
Lock Application.

(iii)       Since the Origination Date, except as set forth in the Final
Delivery Package, Seller has not waived any material default, breach, violation
or event of acceleration under any of the Loan Documents.

(iv)       Pursuant to the terms of the Loan Documents, no person or party other
than the holder of the Note and Mortgage may declare an event of default or
accelerate the indebtedness under the Loan Documents.



Exhibit B-2, Page 12

--------------------------------------------------------------------------------

 

 

(hh)     Payments Current.  No scheduled payment of principal and interest under
any Loan was more than 30 days past due as of the date of this Certificate, and
no Loan was more than 30 days delinquent in the twelve-month period immediately
preceding the date of this Certificate.

(ii)       Qualified Loan.  The Loan constitutes a “qualified mortgage” within
the meaning of Section 860G(a)(3) of the Code (but without regard to the rule in
Treasury Regulation Section 1.860G-2(f)(2) that treats a defective obligation as
a “qualified mortgage” or any substantially similar successor provision).  Any
prepayment premiums and yield maintenance charges payable upon a voluntary
prepayment under the terms of the Loan constitute “customary prepayment
penalties” within the meaning of Treasury Regulation Section 1.860G-1(b)(2).

(jj)       (36)    Prepayment upon Condemnation.  Seller has not modified the
provisions of the Loan Documents which require that in the event of a taking of
any portion of a Property by a State or any political subdivision or authority
thereof, whether by legal proceeding or by agreement, if, immediately after the
release of such portion of the Property from the lien of the Mortgage (but
taking into account any planned restoration), the ratio of (A) the unpaid
principal balance of the Loan to (B) the fair market value of the Property
constituting the remaining Property is greater than 125%, Borrower can be
required to apply the award with respect to such taking to prepay the Loan in
the amount required to prevent the SBL Securitization from failing to meet
applicable federal income tax qualification requirements or subject the SBL
Securitization to any tax (“REMIC Provisions”) and such amount may not, to such
extent, be used to restore the Property or be released to Borrower.

(kk)       Releases of Property.

(i)       The Loan does not require the lender to release all or any portion of
the Property from the lien of the Mortgage, except as in compliance with the
REMIC Provisions and one of the following:

(A)       upon payment in full of all amounts due under the Loan,

(B)       in connection with a full or partial defeasance pursuant to provisions
in the Loan Documents,

(C)       unless such portion of the Property was not considered material for
purposes of underwriting the Loan, was not included in the appraisal for the
Property or does not generate income,

(D)       upon the payment of a release price at least equal to the allocated
loan amount or, if none, the appraised value of the released parcel and any
related prepayment, or

(E)       with respect to any Crossed Loans or if the Loan is secured by
multiple Properties, in connection with the release of any
cross-collateralization pursuant to provisions in the Loan Documents.

(ii)       With respect to clauses (iii),  (iv) and (v) above, the Loan
Documents provide that if the fair market value of the real property
constituting the remaining Property immediately after the release of such
portion of the Property from the lien of the Mortgage is not



Exhibit B-2, Page 13

--------------------------------------------------------------------------------

 

 

equal to at least 80% of the remaining principal amount of the Loan, Borrower
can be required to prepay the Loan in the amount equal to or greater than the
amount required by the REMIC Provisions.

(ll)       Origination and Servicing.  The origination, servicing and collection
practices used by Seller or, to Seller’s knowledge, any prior holder or servicer
of the Loan have been in compliance with all applicable laws and regulations,
and substantially in accordance with the practices of prudent multifamily
mortgage lenders with respect to similar mortgage loans and in compliance with
the Guide in all material respects.

(mm)   Freddie Mac Eligible.  The Loan was underwritten in accordance with the
Guide, is eligible for SBL Securitization, and the representations, warranties,
covenants and other obligations under Freddie Mac’s guidelines, including the
Guide, are incorporated herein by reference in their entirety, except where
Freddie Mac has expressly waived such requirements in writing respecting such
Loan in the Commitment.  Each Exception to the Representations and Warranties
for each Loan is marked “X” in Schedule 1 to the Commitment and Seller has
included a true and accurate description of each applicable Exception in the
Commitment, along with any mitigants identified for that Exception.  Seller
represents and warrants that, if it identified additional Exception(s) for the
Loan after the date of the Commitment, Seller documented those Exception(s) in
an amendment to the Commitment that fully restated Schedule 1 of the Commitment
and added the new Exception(s).

(nn)     Compliance with the Guide. Each Loan complies with the Guide in all
material respects.

 

 



Exhibit B-2, Page 14

--------------------------------------------------------------------------------

 

 

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

COMPLIANCE CERTIFICATE

SELLER:PENNYMAC LOAN SERVICES, LLC

BUYER:JPMORGAN CHASE BANK, N.A.

TODAY’S DATE:____/____/____

REPORTING PERIOD ENDED:_____ month(s) ended ____/____/____

This certificate is delivered to the Buyer under the Master Repurchase Agreement
dated as of August 19, 2016 between Buyer and Seller (as amended, the
“Agreement”), all the defined terms of which have the same meanings when used
herein.

I hereby certify that:  (a) I am, and at all times mentioned herein have been,
the duly elected, qualified, and acting [Chief Financial Officer][Treasurer] of
Seller; (b) to the best of my knowledge, the Financial Statements of Seller from
the period shown above (the “Reporting Period”) and that accompany this
certificate were prepared in accordance with GAAP and present fairly in all
material respects the financial condition of Seller as of the end of the
Reporting Period and the results of its operations for Reporting Period; (c) a
review of the Agreement and of the activities of Seller during the Reporting
Period has been made under my supervision with a view to determining Seller’s
compliance with the covenants, requirements, terms and conditions of the
Agreement, and such review has not disclosed the existence during or at the end
of the Reporting Period (and I have no knowledge of the existence as of the date
hereof) of any Default or Event of Default, except as disclosed herein (which
disclosure specifies the nature and period of existence of each Default or Event
of Default, if any, and what action Seller has taken, is taking and proposes to
take with respect to each); (d) the calculations described on the pages attached
hereto evidence that Seller is in compliance with the requirements of the
Agreement at the end of the Reporting Period (or if Seller is not in compliance,
showing the extent of noncompliance and specifying the period of noncompliance
and what actions Seller proposes to take with respect thereto) and (e) Seller
was, as of the end of the Reporting Period, in compliance with the applicable
net worth requirements of, and in good standing with, Fannie Mae, Ginnie Mae,
Freddie Mac and HUD.

 

 

 

By:

 

 

Name:

 

 

 

[Chief Financial Officer][Treasurer]

 

 

 



Exhibit C, Page 1

--------------------------------------------------------------------------------

 

 

SELLER: PennyMac Loan Services, LLC

REPORTING PERIOD ENDED:____/____/____

All financial calculations set forth herein are as of the end of the Reporting
Period.

I.      TANGIBLE NET WORTH

 

 

The Tangible Net Worth is:

 

Shareholder’s equity

$

Minus:  intangible assets – goodwill, intellectual property

$

Minus:  advances of loans to shareholders and Affiliates

$

Minus: employee Loans (unless they are advances against commissions)

$

Minus:  any assets unacceptable to Buyer

$

TANGIBLE NET WORTH:

$

REQUIRED MINIMUM (through Termination Date)

$200,000,000

In compliance?

☐ Yes ☐ No

 





Exhibit C, Page 2

--------------------------------------------------------------------------------

 

 

II.      DEBT OF SELLER

 

 

Total Liabilities

$

Plus:  off balance sheet debt

$

Minus:  loan loss reserves (if included in liabilities)

$

Minus:  deferred taxes arising from capitalized excess servicing fees:

$

Minus: operating leases

$

Minus: Qualified Subordinated Debt

$

DEBT:

$

 

III.    LEVERAGE RATIO:  DEBT TO TANGIBLE NET WORTH

 

 

Debt (from above)

$

Tangible Net Worth

$

RATIO OF DEBT/TANGIBLE NET WORTH:

__:1

Maximum permitted

10:1

In compliance?

☐ Yes ☐ No

 

IV.    LIQUIDITY

 

 

Cash (including Cash Pledge Account balance but excluding other pledged cash and
restricted cash)

$

Cash Equivalents

$

Available Purchase Price under Agreement

$

Total Liquidity

$

Amount of Liquidity Required

$20,000,000

In compliance?

☐ Yes ☐ No

 

V.      PRE-TAX NET INCOME (tested each quarter)

 

 

Pre-tax net income for most recently-ended full fiscal quarter

$

Pre-tax net income for full fiscal quarter immediately prior to most
recently-ended fiscal quarter

$

Minimum permitted in at least one of such two fiscal quarters

$1.00

In compliance?

☐ Yes ☐ No

 





Exhibit C, Page 3

--------------------------------------------------------------------------------

 

 

VI.     ADDITIONAL DEBT INCURRED

 

 

Counterparty

Amount

 

$

 

$

Total

$

 

 

 



Exhibit C, Page 4

--------------------------------------------------------------------------------

 

 

VII.     PRODUCTION

Volume

Current Month

Year-to-Date

Residential Mortgage Loans Funded

$

$

Commercial Loans Funded *

$

$

TOTAL VOLUME

$

$

* Commercial loans include 5 or more unit multi-family properties and mixed use
properties.

 

 

 

Volume

Current Month

Year-to-Date

Banked Loan Production

$

$

Brokered Loan Production

$

$

TOTAL VOLUME

$

$

 

 

 

 

By Channel/Source

Current Month

Year-to-Date

Retail as % of Total

%

%

TPO Loans as a % of Total

%

%

Correspondent Loans as a % of Total**

%

%

TOTAL (Must = 100%)

%

%

 

**Correspondent loans are Mortgage Loans that are purchased as closed loans from
third parties but are not table funded with funds provided by Seller or an
Affiliate.

 

 

 

By Category

Current Month

Year-to-Date

Government as % of Total

%

%

Conventional as % of Total

%

%

Jumbo as % of Total

%

%

Alt A as % of Total

%

%

Subprime as % of Total

%

%

Second Mortgages as %

%

%

Other (Describe)

%

%

Total (Must = 100%)

%

%

By Finance Type

Current Month

Year-to-Date

Purchase as % of Total

%

%

Refinance as a % of Total

%

%

TOTAL (Must = 100%)

%

%

 

 



Exhibit C, Page 5

--------------------------------------------------------------------------------

 

 

 

 

 

Others

Current Month

Year-to-Date

Average FICO

%

%

Average LTV

%

%

Average CLTV

%

%

 

VIII.    FACILITIES (Please list all Available Warehouse Capacity including off
balance sheet facilities)

 

 

 

Institution

Total (committed or
uncommitted, please
indicate “C” or “U”)

Outstanding

 

$

$

 

$

$

 

$

$

TOTALS

$

$

X.  JPM Facility Amount

$

Y.  Sum of Available Warehouse Facilities

$

Ratio X/Y (stated as a percentage)

%

Maximum ratio of Facility Amount to Available Warehouse Facilities

50%

In compliance?

☐ Yes ☐ No]

 

IX.       REPURCHASES / INDEMNIFICATIONS (R&I)

 

 

 

 

 

Repurchases

UPB

# of Loans

Actual or
Estimated
Loss

How were they
recorded on the
financials?

Beginning Open R&I’s

$

 

$

 

New R&I’s received this month

$

 

$

 

R&I’s rescinded this month

$

 

$

n/a

R&I’s settled this month

$

 

$

 

Ending Open R&I’s

$

 

$

 

 

 



Exhibit C, Page 6

--------------------------------------------------------------------------------

 

 

* If you have a detailed schedule of loans subject to repurchases that includes
the investor requesting, reason for repurchases, origination date, loan
characteristics such as LTV, lien position, occupancy etc., and valuation method
if you have estimated your loss exposure, please attach it with this table.

X.     FORECLOSURES

 

 

 

 

Current Month

Year-to-Date

Foreclosure loan units

$

$

Foreclosure loan volumes

$

$

Expected loss on Foreclosures

$

$

TOTALS

$

$

 

XI.    LOAN LOSS RESERVE

 

 

 

 

Current Month

Year-to-Date

Beginning loan loss reserve

$

$

Additional loss provision

$

$

Actual charge off

$

$

Ending Loan Loss Reserve

$

$

 

XII.   LOAN SERVICING

 

 

 

Total Servicing portfolio at end of period

 

Number of Mortgage Loans serviced:

 

Aggregate principal balance of Mortgage Loans serviced:

$

 

Current Month

Year-to-Date

60 days delinquency (Unit)

 

 

60 days delinquency volumes

$

$

Loan servicing report attached

 

 

 





Exhibit C, Page 7

--------------------------------------------------------------------------------

 

 

XIII.    LITIGATION

 

 

 

 

Current Month

Year-to-Date

Pending litigation (Unit)

 

 

Expected losses on litigation

$

$

 

XIV.    THIRD PARTY REPORTS

All reports received from third parties (such as the SEC, Fannie Mae, Ginnie
Mae, Freddie Mac) subsequent to the last reporting period are attached
hereto.  These reports include the following (if none, write “None”):  ____

XV.      DEFAULTS OR EVENTS OF DEFAULT

Disclose nature and period of existence and action being taken in connection
therewith; if none, write “None”:  ___

XVI.    OTHER REPORTS REQUIRED (Please attach if applicable)

a.        Buyer Warehouse Loans T& I Escrow reconciliation

b.        Indemnification & Repurchase Report for the prior year and current
YTD.

c.        Hedge Reports (including:  position summary report, MBS & whole loan
trade detail, loan level detail report with weighted average takeout price)

 

 



Exhibit C, Page 8

--------------------------------------------------------------------------------

 

 

EXHIBIT D

CONDITIONS PRECEDENT DOCUMENTS

1.       Master Repurchase Agreement

2.       Side Letter

3.       Custodial Agreement

4.       Guaranty

5.       Electronic Tracking Agreement executed by Seller and Buyer

6.       Certified organizational documents of Seller

7.       Certified organizational documents of Guarantor

8.       Company Certificate of Seller

9.       Company Certificate of Guarantor

10.     UCC, tax lien and judgment searches, state of Seller’s organization and
county where Seller’s chief executive office is located

11.     Tax lien and judgment searches, state of Guarantor’s organization and
county where Guarantor’s chief executive office is located

12.     UCC-1 Financing Statements

13.     Opinions of Counsel

14.     Errors and omissions insurance policy or mortgage impairment insurance
policy or evidence of insurance in lieu of policy

15.     Blanket bond coverage policy or evidence of insurance in lieu of policy
endorsed to (i) provide that for any loss affecting Buyer’s interest, Buyer will
be named on the loss payable draft as its interest may appear and (ii) provide
Buyer access to coverage under the theft of secondary market institution’s money
or collateral clause of such insurance policy

16.     If applicable, any Subservicing Agreement and a Subservicer Instruction
Letter between the Seller and the Subservicer

 

 



Exhibit D, Page 1

--------------------------------------------------------------------------------

 

 

EXHIBIT E

REQUIRED OPINIONS OF COUNSEL

1.       Seller has been legally incorporated or otherwise created under the
laws of the State of Delaware and is validly existing and in good standing under
the laws of that State, and has the requisite entity power and authority to
execute and deliver each Transaction Document to which it is a party and to
perform its obligations thereunder.  The Guarantor has been legally formed under
the laws of the State of Delaware and is validly existing and in good standing
under the laws of that State, and has the requisite entity power and authority
to execute and deliver each Transaction Document to which it is a party and to
perform its obligations thereunder.

2.       Each of the execution, delivery and performance by Seller of the
Transaction Documents to which it is a party has been duly authorized by all
requisite company action on the part of Seller.  Each of the execution, delivery
and performance by Guarantor of the Transaction Documents to which it is a party
has been duly authorized by all requisite limited liability company action on
the part of Guarantor.

3.       Each Transaction Document to which Seller is a party has been duly
executed and delivered by a duly authorized officer of Seller.  Each Transaction
Document to which Guarantor is a party has been duly executed and delivered by a
duly authorized officer of Guarantor.

4.       Each Transaction Document to which Seller is a party constitutes the
valid and binding obligation of Seller under the laws of the State of New York,
enforceable against Seller in accordance with its terms.  Each Transaction
Document to which Guarantor is a party constitutes the valid and binding
obligation of Guarantor under the laws of the State of New York, enforceable
against Guarantor in accordance with its terms.1

5.       With respect to each of Seller and Guarantor, the execution, delivery
and performance of its obligations under each of the Transaction Documents to
which it is a party and the consummation of the transactions contemplated
thereby will not result in (i) any breach or violation of its organizational
documents, (ii) any breach, violation or acceleration of or default under any
indenture, loan or credit agreement, lease, mortgage, security agreement or
other material agreement or instrument to which it is a party or by which it is
bound2, (iii) any breach or violation of any order, writ, judgment, injunction
or decree of any court, agency or other governmental body, or (iv) any breach or
violation of any United States federal or State of

--------------------------------------------------------------------------------

1Enforceability opinions (no. 4) to be given by outside counsel competent to
opine on New York law.

2Noncontravention opinion (clause (ii) of no. 5) to be given by outside counsel.
An officer of Seller is to certify to outside counsel and JPM (the last page of
this Exhibit is a form of such certificate) that the list of agreements to be
attached to such certificate are all of the indentures, leases, credit
agreements, repos and other material agreements to which Seller or its parent
(if any) is subject or a party.)

 

 

 



Exhibit E, Page 1

--------------------------------------------------------------------------------

 

 

Delaware statute or regulation that is normally applicable to transactions of
the type contemplated by the Transaction Documents.

6.       With respect to each of Seller and Guarantor, there is no legal action,
suit, proceeding or investigation before any court, agency or other governmental
body pending or, to my knowledge, threatened against it that, either in one
instance or in the aggregate, (a) could reasonably be expected to have a
material adverse effect on its business, operations, properties or condition
(financial or otherwise) or (b) draws into question the validity of, seeks to
prevent the consummation of any of the transactions contemplated by or would
impair materially its ability to perform its obligations under any of the
Transaction Documents to which it is a party.

7.       With respect to each of Seller and Guarantor, the execution, delivery
and performance of its obligations under each of the Transaction Documents to
which it is a party and the consummation of the transactions contemplated
thereby do not require any consent, approval, authorization or order of, filing
with or notice to any United States federal, State of Delaware or State of New
York court, agency or other governmental body under any United States federal ,
State of Delaware or State of New York statute or regulation that is normally
applicable to transactions of the type contemplated by the Transaction
Documents, except such as may be required under the securities laws of any State
of the United States or such as have been obtained, effected or given.

8.       Neither Seller nor Guarantor is required to register as an “investment
company” under the Investment Company Act of 1940, as amended.

9.       The Repurchase Agreement creates, for the benefit of Buyer, a valid
security interest that will attach to all right, title and interest of Seller in
and to the Mortgage Assets and their proceeds3.

10.     The Buyer’s security interest in each Mortgage Note and its proceeds
will be perfected by possession upon delivery of such Mortgage Note to Custodian
in the State of California pursuant to and in accordance with the Transaction
Documents.

11.     The Buyer’s security interest in the Mortgage Assets in which a security
interest can be perfected by filing, and in their proceeds, will be perfected
upon filing of the applicable financing statement in the filing office located
in the State of Delaware, which is the proper place to file against Seller.4 

--------------------------------------------------------------------------------

3Creation opinion (no. 9) to be given by outside counsel competent to opine on
New York law.

4Perfection opinions (nos. 10 and 11 ) to be given by outside counsel.

 

 

 



Exhibit E, Page 2

--------------------------------------------------------------------------------

 

 

COMPANY CERTIFICATE

I hereby certify to JPMorgan Chase  Bank, N.A. (“Chase”), the buyer under the
Master Repurchase Agreement dated as of August 19, 2016 between the Buyer and
PennyMac Loan Services, LLC (“Company”), as seller (as amended, the “Master
Repurchase Agreement”) and to [Name of counsel rendering opinion], for purposes
of such counsel’s legal opinion to Chase regarding the Master Repurchase
Agreement and related matters, that:

(1)I am the duly elected and acting Secretary or Assistant Secretary, as
indicated below, of the Company and am authorized to execute and deliver this
Company Certificate (“Certificate”);

(2)I am custodian of the Company’s records and have personal knowledge of the
Company’s records and each of the matters specified in this certificate; and

(3)the attached list of agreements are all of the indentures, leases, credit
agreements, repos and other material agreements to which Seller [or its parent]
is subject or a party.

IN WITNESS WHEREOF, I have hereunto set my hand to be effective as of August 19,
2016.

 

 

 

AFFIANT:

 

 

 

 

 

Name:

 

 

Title:

 

 

 

Attached:

 

Exhibit A – List of agreements

 

 

 

THE STATE OF _________

§

 

 

§

 

COUNTY OF __________

§

 

 

SWORN TO AND SUBSCRIBED BEFORE ME on
                                                  , to certify which witness my
hand and seal of office.

 

 

 

Notary Public in and for

 

the State of                                     

 

 

 

Printed name:                                               

 

 

 

My commission expires:                              

 

 



Exhibit E, Page 3

--------------------------------------------------------------------------------

 

 

EXHIBIT F

SUBSIDIARY INFORMATION

None.

 

 

 



Exhibit F, Page 1

--------------------------------------------------------------------------------

 

 

EXHIBIT G

FORM OF SUBSERVICER INSTRUCTION LETTER

Subservicer Instruction Letter

__________ __, 201_

___________________, as  Subservicer

____________________

____________________

Attention:  _______________

Re:       Master Repurchase Agreement dated as of August 19, 2016 (“Repurchase
Agreement”) by and between JPMorgan Chase Bank, N.A. (“Buyer”) and PennyMac Loan
Services, LLC (“Seller”)

Ladies and Gentlemen:

As Subservicer (referenced herein as “You”) of those mortgage loans described on
Schedule 1 hereto, which may be amended or updated from time to time (the
“Mortgage Loans”) pursuant to that Subservicing Agreement, between You and the
undersigned Seller, as amended or modified, attached hereto as Exhibit A (the
“Subservicing Agreement”), you are hereby notified that the undersigned Seller
has sold to Buyer such Mortgage Loans pursuant to the above-referenced
Repurchase Agreement.

You agree to service the Mortgage Loans in accordance with the terms of the
Subservicing Agreement for the benefit of Buyer and, except as otherwise
provided herein, Buyer shall have all of the rights of Seller under the
Subservicing Agreement including, without limitation, rights to payment of any
indemnification or reimbursement or payment of any servicing fees or any other
fees and rights to examine and inspect Your servicing operations and records in
respect of the Mortgage Loans, but none of the duties or obligations of Seller
under the Subservicing Agreement.  No subservicing relationship shall be hereby
created between You and Buyer.

Upon your receipt of written notification by Buyer that a Default has occurred
under the Agreement (the “Default Notice”), you, as Subservicer, hereby agree to
remit all payments or distributions made with respect to such Mortgage Loans,
net of the servicing fees, ancillary income and advances reimbursements payable
to you with respect thereto, immediately in accordance with Buyer’s wiring
instructions provided below, or in accordance with other instructions that may
be delivered to you by Buyer:

[wire instructions]

You agree that, following your receipt of such Default Notice, under no
circumstances will you remit any such payments or distributions in accordance
with any instructions delivered to you

 

 



 

--------------------------------------------------------------------------------

 

[date of Subservicer Instruction Letter]

Page 2

by the undersigned Seller, except if Buyer instructs you in writing otherwise.

You further agree that, upon receipt written notification by Buyer that an Event
of Default has occurred under the Agreement (“Event of Default Notice”), Buyer
shall assume all of the rights and obligations of Seller under the Subservicing
Agreement, except as otherwise provided herein.  Subject to the terms of the
Subservicing Agreement, You shall (x) follow the instructions of Buyer with
respect to the Mortgage Loans and deliver to Buyer any information with respect
to the Mortgage Loans reasonably requested by Buyer, and (y) treat this letter
agreement as a separate and distinct servicing agreement between You and Buyer
(incorporating the terms of the Subservicing Agreement by reference), subject to
no setoff or counterclaims arising in Your favor (or the favor of any third
party claiming through You) under any other agreement or arrangement between You
and Seller or otherwise.  Notwithstanding anything to the contrary herein or in
the Subservicing Agreement, in no event shall Buyer be liable for any fees,
indemnities, costs, reimbursements or expenses incurred by You before receipt of
such Event of Default Notice or otherwise owed to You in respect of the period
of time before receipt of such Event of Default Notice; provided that the
foregoing disclaimer shall not affect your ability to retain servicing fees,
ancillary income and advances reimbursements in accordance with the third
paragraph of this letter.

[NO FURTHER TEXT ON THIS PAGE]

 





Exhibit G, Page 2

--------------------------------------------------------------------------------

 

[date of Subservicer Instruction Letter]

Page 3

Please acknowledge receipt of this instruction letter by signing in the
signature block below and forwarding an executed copy to Buyer promptly upon
receipt.  Any notices to Buyer should be delivered to the following address:
[____________________], Attention: [_______], phone: [_________], fax
[_________], email [____________________].

Very truly yours,

PennyMac Loan Services, LLC

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Acknowledged and Agreed as of this __ day of ___________, 20__:

[SUBSERVICER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 



Exhibit G, Page 3

--------------------------------------------------------------------------------

 

 

EXHIBIT H

EXISTING DEBT

(i)         Seller’s obligations under this Agreement and the other Transaction
Documents;

(ii)        Seller’s and its Subsidiaries’ obligations under other Available
Warehouse Facilities;

(iii)       obligations to pay taxes;

(iv)       liabilities for accounts payable, non-capitalized equipment or
operating leases and similar liabilities, but only if incurred in the ordinary
course of business;

(v)        accrued expenses, deferred credits and loss contingencies that are
properly classified as liabilities under GAAP;

(vi)       non-speculative Hedging Arrangements incurred in the ordinary course
of business;

(vii)      warehouse, early purchase, repurchase or similar facilities for the
financing of its Mortgage Loans;

(viii)     other Debt not exceeding Ten Million Dollars ($10,000,000) in the
aggregate at any time outstanding; and the following existing Debt:

[SELLER TO PROVIDE A LIST OF ITS EXISTING DEBT, EXCLUDING

WAREHOUSE DEBT/REPURCHASE OBLIGATIONS

 

 



 

--------------------------------------------------------------------------------

 

 

EXHIBIT J

SELLER NAMES FROM TAX RETURNS

PennyMac Loan Services, LLC

Private National Mortgage Acceptance Company, LLC‎

 

 



Exhibit J, Page 1

--------------------------------------------------------------------------------

 

 

SCHEDULE I

APPROVED TAKEOUT INVESTORS

[SELLER TO PROVIDE PROPOSED LIST FOR BUYER’S APPROVAL]

 





 

--------------------------------------------------------------------------------

 

 

SCHEDULE II

SELLER’S AUTHORIZED SIGNERS

[SELLER TO PROVIDE LIST — NAMES AND TITLES]





 

--------------------------------------------------------------------------------

 

 

SCHEDULE III

CLTV/FICO SCORE CRITERIA

 

 



 

--------------------------------------------------------------------------------

 

 

SCHEDULE IV

APPROVED CORRESPONDENTS

 

Schedule IV, Page 1

--------------------------------------------------------------------------------